Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of May 12, 2011

among

SENSATA TECHNOLOGIES B.V.

as BV Borrower

SENSATA TECHNOLOGIES FINANCE COMPANY, LLC

as US Borrower

SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V.

as Parent

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

THE INITIAL L/C ISSUER AND INITIAL SWING LINE LENDER NAMED HEREIN

As Initial L/C Issuer and Initial Swing Line Lender

THE OTHER LENDERS PARTY HERETO

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS CAPITAL

as Joint Lead Arrangers

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS CAPITAL

GOLDMAN SACHS BANK USA

BMO CAPITAL MARKETS*

RBC CAPITAL MARKETS+

as Joint Bookrunners

 

 

BARCLAYS CAPITAL

as Syndication Agent

 

 

GOLDMAN SACHS BANK USA

BANK OF MONTREAL

ROYAL BANK OF CANADA

MIZUHO CORPORATE BANK, LTD.

RAYMOND JAMES BANK, FSB

CRÉDIT INDUSTRIEL ET COMMERCIAL

as Co-Documentation Agents

 

 

 

 

* BMO Capital Markets is a trade name for the Bank of Montreal.

+ RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.

 

Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1    DEFINITIONS AND ACCOUNTING TERMS   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Interpretive Provisions

     47   

SECTION 1.03. Accounting Terms

     47   

SECTION 1.04. Rounding

     48   

SECTION 1.05. References to Agreements and Laws

     48   

SECTION 1.06. Times of Day

     48   

SECTION 1.07. Timing of Payment or Performance

     48   

SECTION 1.08. Currency Equivalents Generally

     48   

SECTION 1.09. Certain Calculations

     49    ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01. The Loans

     49   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     50   

SECTION 2.03. Letters of Credit

     51   

SECTION 2.04. Swing Line Loans

     59   

SECTION 2.05. Prepayments

     62   

SECTION 2.06. Termination or Reduction of Revolving Credit Commitments

     72   

SECTION 2.07. Repayment of Loans

     73   

SECTION 2.08. Interest

     73   

SECTION 2.09. Fees

     74   

SECTION 2.10. Computation of Interest and Fees

     74   

SECTION 2.11. Evidence of Indebtedness

     75   

SECTION 2.12. Payments Generally

     75   

SECTION 2.13. Sharing of Payments

     77   

SECTION 2.14. Increase in Commitments

     78   

SECTION 2.15. [Intentionally omitted]

     80   

SECTION 2.16. Currency Equivalents

     80   

SECTION 2.17. Refinancing Amendments

     80   

SECTION 2.18. Extensions of Loans and Commitments

     81    ARTICLE 3    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

SECTION 3.01. Taxes

     83   

SECTION 3.02. Illegality

     86   

SECTION 3.03. Inability to Determine Rates

     86   

 

Credit Agreement

i



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans

     86   

SECTION 3.05. Funding Losses

     88   

SECTION 3.06. Matters Applicable to Requests for Compensation

     88   

SECTION 3.07. Replacement of Lenders Under Certain Circumstances

     89   

SECTION 3.08. Survival

     90    ARTICLE 4    CONDITIONS PRECEDENT   

SECTION 4.01. Conditions Precedent to Initial Credit Extension

     90   

SECTION 4.02. Conditions to All Credit Extensions After the Closing Date

     92    ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     93   

SECTION 5.02. Authorization; No Contravention

     93   

SECTION 5.03. Governmental Authorization; Other Consents

     93   

SECTION 5.04. Binding Effect

     94   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     94   

SECTION 5.06. Litigation

     95   

SECTION 5.07. Ownership of Property; Liens

     95   

SECTION 5.08. Environmental Compliance

     95   

SECTION 5.09. Taxes

     96   

SECTION 5.10. ERISA Compliance

     97   

SECTION 5.11. Subsidiaries; Equity Interests

     97   

SECTION 5.12. Margin Regulations; Investment Company Act

     97   

SECTION 5.13. Disclosure

     98   

SECTION 5.14. Intellectual Property, Licenses, Etc.

     98   

SECTION 5.15. Solvency

     98   

SECTION 5.16. Perfection, Mortgages, Etc.

     98   

SECTION 5.17. Compliance with Laws Generally

     99   

SECTION 5.18. Labor Matters

     99    ARTICLE 6    AFFIRMATIVE COVENANTS   

SECTION 6.01. Financial Statements

     99   

SECTION 6.02. Certificates; Other Information

     100   

SECTION 6.03. Notices

     102   

SECTION 6.04. Payment of Obligations

     102   

SECTION 6.05. Preservation of Existence, Etc.

     102   

SECTION 6.06. Maintenance of Properties

     103   

 

Credit Agreement

ii



--------------------------------------------------------------------------------

SECTION 6.07. Maintenance of Insurance

     103   

SECTION 6.08. Compliance with Laws

     103   

SECTION 6.09. Books and Records

     103   

SECTION 6.10. Inspection Rights

     103   

SECTION 6.11. Use of Proceeds

     104   

SECTION 6.12. Covenant to Guarantee Obligations and Give Security

     104   

SECTION 6.13. Compliance with Environmental Laws

     106   

SECTION 6.14. Further Assurances

     106   

SECTION 6.15. Designation of Subsidiaries

     107   

SECTION 6.16. Maintenance of Ratings

     107   

SECTION 6.17. Junior Financing Documentation

     107   

SECTION 6.18. Certain Tax Matters

     107   

SECTION 6.19. Post-Closing Covenant

     107    ARTICLE 7    NEGATIVE COVENANTS   

SECTION 7.01. Liens

     108   

SECTION 7.02. Investments

     111   

SECTION 7.03. Indebtedness

     114   

SECTION 7.04. Fundamental Changes

     117   

SECTION 7.05. Dispositions

     118   

SECTION 7.06. Restricted Payments

     120   

SECTION 7.07. Change in Nature of Business

     123   

SECTION 7.08. Transactions with Affiliates

     123   

SECTION 7.09. Burdensome Agreements

     124   

SECTION 7.10. Holding Company

     125   

SECTION 7.11. Senior Secured Net Leverage Ratio

     125   

SECTION 7.12. Amendments of Certain Documents

     126   

SECTION 7.13. Accounting Changes

     126   

SECTION 7.14. Prepayments, Etc. of Subordinated Indebtedness

     126   

SECTION 7.15. Designated Senior Debt

     126   

SECTION 7.16. Capital Expenditures

     126   

SECTION 7.17. Partnership, Etc.

     127    ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01. Events of Default

     127   

SECTION 8.02. Remedies Upon Event of Default

     130   

SECTION 8.03. Application of Funds

     131   

SECTION 8.04. Permitted Holders’ Right to Cure

     131   

 

Credit Agreement

iii



--------------------------------------------------------------------------------

ARTICLE 9    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 9.01. Authorization and Action

     132   

SECTION 9.02. Agents’ Reliance, Etc.

     133    SECTION 9.03. Morgan Stanley Senior Funding, Inc., Barclays Bank
PLC, Goldman Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho
Corporate Bank, Ltd., Raymond James Bank, FSB and Crédit Industriel et
Commercial and Affiliates      134   

SECTION 9.04. Lender Credit Decision

     134   

SECTION 9.05. Indemnification

     134   

SECTION 9.06. Successor Agents

     135   

SECTION 9.07. Other Agents; Arrangers and Managers

     136    ARTICLE 10    MISCELLANEOUS   

SECTION 10.01. Amendments, Etc.

     136   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     138   

SECTION 10.03. No Waiver; Cumulative Remedies

     139   

SECTION 10.04. Attorney Costs, Expenses and Taxes

     140   

SECTION 10.05. Indemnification by the Borrowers

     140   

SECTION 10.06. Payments Set Aside

     141   

SECTION 10.07. Successors and Assigns

     141   

SECTION 10.08. Confidentiality

     146   

SECTION 10.09. Setoff

     147   

SECTION 10.10. Interest Rate Limitation

     147   

SECTION 10.11. Counterparts

     147   

SECTION 10.12. Integration

     148   

SECTION 10.13. Survival of Representations and Warranties

     148   

SECTION 10.14. Severability

     148   

SECTION 10.15. Tax Forms

     148   

SECTION 10.16. Process Agent

     150   

SECTION 10.17. GOVERNING LAW

     150   

SECTION 10.18. WAIVER OF RIGHT TO TRIAL BY JURY

     151   

SECTION 10.19. Binding Effect

     151   

SECTION 10.20. USA Patriot Act Notice

     151   

SECTION 10.21. Supplemental Obligations

     151   

SECTION 10.22. Affiliate Activities

     152   

SECTION 10.23. No Advisory or Fiduciary Responsibility

     152   

SECTION 10.24. Judgment Currency

     153   

 

Credit Agreement

iv



--------------------------------------------------------------------------------

SIGNATURES    S-1 SCHEDULES   

I

   Guarantors

II

   Foreign Security Agreements

III

   Dutch Security Documents

1.01

   Permitted Reorganization

2.01

   Commitments

5.06

   Disclosed Litigation

5.07(c)

   Material Real Properties Pledged as Collateral

5.10(b)

   Material ERISA Claims, Actions, Suits, or Action by Governmental Authority

5.10(c)

   ERISA Events or Material Liabilities

5.11

   Subsidiaries

5.14

   IP Rights

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(c)(i)

   Existing Indebtedness

7.05(t)

   Permitted Dispositions

7.08

   Transactions with Affiliates

7.09

   Burdensome Agreements

10.02

   Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS   

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Swing Line Note

D

   Compliance Certificate

E

   Assignment and Assumption

F-1

   Domestic Guaranty

F-2

   Foreign Guaranty

F-3

   BV Guaranty

G

   Domestic Security Agreement

H-1

   Kirkland & Ellis LLP Opinion

H-2

   Loyens Loeff and Van Doorne Opinions

I

   Administrative Questionnaire

J

   Discount Range Prepayment Notice

K

   Discount Range Prepayment Offer

L

   Specified Discount Prepayment Notice

M

   Specified Discount Prepayment Response

N

   Solicited Discounted Prepayment Notice

O

   Acceptance and Prepayment Notice

P

   Solicited Discounted Prepayment Offer

Q

   Solvency Certificate

 

Credit Agreement

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of May 12, 2011
among SENSATA TECHNOLOGIES B.V., a besloten vennootschap organized under the
laws of the Netherlands (the “BV Borrower”), SENSATA TECHNOLOGIES FINANCE
COMPANY, LLC, a Delaware limited liability company (the “US Borrower”), SENSATA
TECHNOLOGIES INTERMEDIATE HOLDING B.V., a besloten vennootschap organized under
the laws of the Netherlands (the “Parent”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, each a “Lender”), the
Initial L/C Issuer, the Initial Swing Line Lender and MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent.

PRELIMINARY STATEMENTS

The Borrowers have requested that (a) the Term Lenders make Term Loans to the
Borrowers in an aggregate principal amount of $1,100,000,000 to (i) consummate
the repayments contemplated by the Transactions and (ii) pay the fees, costs and
expenses incurred in connection with the Transactions, and (b) from time to
time, the Revolving Credit Lenders lend to the Borrowers and the L/C Issuer
issue Letters of Credit for the account of the Borrowers and the Restricted
Subsidiaries under an up to $250,000,000 Revolving Credit Facility.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acceptable Discount” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of any Loan Party’s or any
Subsidary of a Loan Party’s acceptance of the Acceptable Discount in
substantially the form of Exhibit O.

“Acceptance Date” has the meaning specified in Section 2.05(a)(iv)(D)(2).

“Accepting Lender” has the meaning specified in Section 2.05(b)(vi).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.14(b).

“Additional Revolving Credit Commitments” means the commitments of the
Additional Revolving Credit Lenders to make Additional Revolving Credit Loans
pursuant to Section 2.14.

 

Credit Agreement



--------------------------------------------------------------------------------

“Additional Revolving Credit Lenders” means the lenders providing the Additional
Revolving Credit Commitments.

“Additional Revolving Credit Loans” means any loans made in respect of any
Additional Revolving Credit Commitments that shall have been added pursuant to
Section 2.14.

“Additional Term Commitments” means the commitments of the Additional Term
Lenders to make Additional Term Loans pursuant to Section 2.14.

“Additional Term Lenders” means the lenders providing the Additional Term Loans.

“Additional Term Loans” means any loans made in respect of any additional Term
Commitments that shall have been added pursuant to Section 2.14.

“Adjusted Consolidated Funded Indebtedness” means, on any day, the sum of
(a) with respect to Consolidated Funded Indebtedness consisting of revolving
borrowings, the average daily outstanding amount of such revolving borrowings
for the four fiscal quarters most recently ended on or prior to such day (or, if
fewer than four full fiscal quarters have elapsed since the Closing Date, for
the period commencing on the Closing Date and ending on the last day of the
fiscal quarter most recently ended on or prior to such day) plus (b) with
respect to all other Consolidated Funded Indebtedness, the outstanding amount
thereof on such day.

“Administrative Agent” means Morgan Stanley in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrowers, the Lenders and the L/C Issuers.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit I.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that portfolio
companies of the Sponsor that are not Subsidiaries of the Parent shall be deemed
not to be Affiliates of any Loan Party. “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

“Affiliated Debt Fund” shall mean any Affiliate of Bain Capital Partners, LLC
that is a bona fide debt fund or an investment vehicle that in engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or
Affiliates controlled directly or indirectly by the Sponsor (other than the
Borrowers or any of their respective Subsidiaries) at such time.

“Agent-Related Persons” means the Administrative Agent, the Collateral Agent
and, in each case, the officers, directors, employees, agents and
attorneys-in-fact of such Person.

 

Credit Agreement

2



--------------------------------------------------------------------------------

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Term Loans, (A) for Eurodollar Rate Loans, 3.00% and (B) for
Base Rate Loans, 2.00%;

(b) with respect to the Revolving Credit Loans, Revolving Credit Commitments and
Letter of Credit fees, (i) until receipt by the Administrative Agent of a
Compliance Certificate pursuant to Section 6.02(b) with respect to the fiscal
quarter ending September 30, 2011 (A) for Eurodollar Rate Loans and for EURIBOR
Loans, 2.50%, (B) for Base Rate Loans, 1.50%, (C) for Letter of Credit fees,
2.50% and (D) for Revolving Credit Commitment Fees, 0.50% and (ii) thereafter,
the following percentages per annum, based upon the Senior Secured Net Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing
Level

   Senior Secured Net
Leverage Ratio    Eurodollar
Rate,
EURIBOR and
Letter of Credit
Fees   Base Rate   Revolving
Credit
Commitment
Fee Rate

1

   > 1.5:1.0    2.50%   1.50%   0.50%

2

   > 1.0:1.0 but < 1.5:1.0    2.375%   1.375%   0.375%

3

   < 1.0:1.0    2.25%   1.25%   0.25%

Any increase or decrease in the Applicable Rate set forth in subsection
(b) above resulting from a change in the Senior Secured Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b); provided that
at the option of the Administrative Agent or the Required Lenders, pricing level
1 shall apply, (x) as of the first Business Day after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to but excluding the date on which
such Compliance Certificate is so delivered (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply); and

 

Credit Agreement

3



--------------------------------------------------------------------------------

(c) with respect to any Additional Term Loans or Additional Revolving Credit
Commitments, such amount as may be agreed to by the applicable Borrower, the
Administrative Agent and the Additional Term Lenders or Additional Revolving
Credit Lenders, as the case may be.

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Domestic Bank” has the meaning specified in clause (b) of the
definition of “Cash Equivalents”.

“Approved Foreign Bank” has the meaning specified in clause (f) of the
definition of “Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Morgan Stanley Senior Funding, Inc. and Barclays Capital, the
investment banking division of Barclays Bank PLC, each in its capacity as a
joint lead arranger and joint bookrunner for the Facilities, and Goldman Sachs
Bank USA, BMO Capital Markets (trade name of the Bank of Montreal) and RBC
Capital Markets (brand name for Royal Bank of Canada and its affiliates), each
in its capacity as a joint bookrunner for the Facilities.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and out-of-pocket disbursements of any law firm or other
external counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrowers (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(iv); provided that the
Borrowers shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrowers nor any of
their Affiliates may act as the Auction Agent.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Available Amount” means, at any time (the “Reference Date”) and, in each case,
without duplication, the sum of:

(a) the Initial Amount; plus

 

Credit Agreement

4



--------------------------------------------------------------------------------

(b) Excess Cash Flow Not Otherwise Applied; plus

(c) the amount of any capital contributions or cash and Cash Equivalent proceeds
from Equity Issuances (or issuances of debt securities converted or convertible
into or exchanged or exchangeable for Qualified Equity Interests) received by
the Borrower Parties during the period following the Closing Date through and
including the Reference Date; plus

(d) the aggregate amount of all cash dividends and other cash distributions
received by the Borrower Parties from any Unrestricted Subsidiaries during the
period following the Closing Date through and including the Reference Date; plus

(e) the aggregate amount of all cash interest, returns of principal, cash
repayments and similar payments received by the Borrower Parties from any
Unrestricted Subsidiaries during the period following the Closing Date through
and including the Reference Date in respect of loans or advances made by the
Borrower Parties to such Unrestricted Subsidiaries; plus

(f) to the extent not required to be applied to prepay Loans in accordance with
Section 2.05(b)(i), the aggregate amount of all cash proceeds received by the
Borrower Parties in connection with (x) the sale, transfer or other disposition
of its direct or indirect ownership interest (including Equity Interests) in any
Unrestricted Subsidiary or (y) the sale, transfer or other disposition of any
assets of any Unrestricted Subsidiary, in each case, during the period following
the Closing Date through and including the Reference Date; plus

(g) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, sale proceeds,
repayments, income and similar amounts) actually received by any Borrower Party
in respect of any Investments pursuant to Section 7.02; provided, that in no
case shall such amount exceed the amount of such Investment made using the
Available Amount pursuant to Section 7.02(m); plus

(h) the fair market value of any Unrestricted Subsidiaries which are
re-designated as Restricted Subsidiaries or merged, liquidated, consolidated or
amalgamated into any Borrower Party; minus

(i) the aggregate amount of any Investments made pursuant to Section 7.02, any
Restricted Payment made pursuant to Section 7.06, any prepayments of Permitted
Subordinated Indebtedness made pursuant to Section 7.14 and any Capital
Expenditures made pursuant to Section 7.16 during the period following the
Closing Date and ending on the Reference Date, in each case to the extent funded
from the Available Amount.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

(i) the rate of interest published by the Wall Street Journal, from time to
time, as the “prime rate”;

(ii)  1/2 of 1% per annum above the Federal Funds Rate; and

(iii) the Eurodollar Rate for a one month interest period as determined on such
day, plus 1.0%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

Credit Agreement

5



--------------------------------------------------------------------------------

“Bilateral Providers” has the meaning specified in the Domestic Security
Agreement.

“Borrower” means the BV Borrower or the US Borrower, as the context may require,
and “Borrowers” means, collectively, the BV Borrower and the US Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrowers to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.05(a)(iv)(B).

“Borrower Parties” means the collective reference to the BV Borrower, the US
Borrower and the Restricted Subsidiaries, and “Borrower Party” means any one of
them.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrowers of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.05(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrowers of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(iv)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) when used in relation to any Borrower, the state where the
Administrative Agent’s Office and the L/C Issuer’s Office are located and
(b) when used in relation to the BV Borrower, the Netherlands, and if such day
relates to any interest rate settings as to a Eurodollar Rate Loan or EURIBOR
Loan, any fundings, disbursements, settlements and payments in respect of any
such Eurodollar Rate Loan, or any other dealings to be carried out pursuant to
this Agreement in respect of any such Eurodollar Rate Loan or EURIBOR Loan,
means any such day on which dealings in deposits in Dollars or Euros, as the
case may be, are conducted by and between banks in the London interbank
eurodollar or Euro market, as the case may be.

“BV Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“BV Guaranty” means the Guaranty made by the BV Borrower in favor of the Secured
Parties, substantially in the form of Exhibit F-3, in respect of the Obligations
of the US Borrower (in its capacity as a Borrower under the Loan Documents).

“CapEx Pull-Forward Amount” has the meaning specified in Section 7.16(b).

“Capital Expenditures” means, as of any date for the applicable period then
ended, all additions to plant, property and equipment and other capital
expenditures of the Borrower Parties on a consolidated basis for such period
that are required to be set forth in the consolidated statement of cash flows,
as determined in accordance with GAAP; provided that Capital Expenditures shall
not include any such expenditures which constitute any of the following, without
duplication: (a) a Permitted Acquisition, (b) capital expenditures relating to
the construction or acquisition of any property which has been transferred to a
Person other than a Borrower Party pursuant to a sale-leaseback transaction
permitted under Section 7.05(f), (c) to the extent permitted by this Agreement,
a reinvestment of the Net Cash Proceeds of any Disposition in accordance with
Section 2.05(b)(i) or Casualty Event, (d) expenditures of any capital

 

Credit Agreement

6



--------------------------------------------------------------------------------

contributions or cash and cash equivalent proceeds from Equity Issuances (or
issuances of debt securities converted or convertible into or exchanged or
exchangeable for Qualified Equity Interests) received by any Borrower Party,
(e) expenditures of proceeds of insurance settlements, condemnation awards and
other settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made or
committed to be made to replace or repair such lost, destroyed, damaged or
condemned assets, equipment or other property or otherwise to acquire, maintain,
develop, construct, improve, upgrade or repair assets or properties useful in
the business of the Borrower Parties within 12 months of receipt of such
proceeds (and if so committed to be made, made no later than 180 days after the
end of such 12-month period), (f) interest capitalized during such period,
(g) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding any Borrower Party)
and for which no Borrower Party has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period), (h) the book
value of any asset owned by such Person prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (i) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period that such expenditure actually is made and (ii) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (i) the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used,
worn out, obsolete or surplus equipment traded in at the time of such purchase
and (ii) the proceeds of a concurrent sale of used, worn out, obsolete or
surplus equipment, in each case, in the ordinary course of business, (j) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (k) any such
expenditures which constitute replacement and maintenance programs charged to
current results, or (l) any expenditures which are contractually required to be
reimbursed to any Borrower Party, in cash, by a third party (including
landlords) during such period of calculation.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases on a balance sheet of the lessee;
provided, however, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any similar
lease entered into after the Closing Date by any Person may, in the sole
discretion of the Borrowers, be accounted for as an operating lease and not as a
Capitalized Lease.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a deposit account at a commercial bank selected
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the BV Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens permitted pursuant to any Loan Document):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States, any state, commonwealth or territory of the United
States or any agency or instrumentality thereof, having (i) one of the three
highest ratings from either Moody’s or S&P

 

Credit Agreement

7



--------------------------------------------------------------------------------

and (ii) maturities of not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States is pledged
in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii)(A) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or the Commonwealth of Puerto Rico and is a member of the Federal
Reserve System and (B) has combined capital and surplus of at least $250,000,000
(any such bank in the foregoing clauses (i) or (ii) being an “Approved Domestic
Bank”), in each case with maturities of not more than one year from the date of
acquisition thereof;

(c) commercial paper and variable or fixed rate notes issued by an Approved
Domestic Bank (or by the parent company thereof) or any variable rate note
issued by, or guaranteed by a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;

(d) repurchase agreements entered into by any Person with a bank or trust
company or recognized securities dealer (including any of the Lenders), in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States;

(e) Investments, classified in accordance with GAAP as current assets of the BV
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions having capital of at least $250,000,000,
and the portfolios of which are limited such that 95% of such investments are of
the character, quality and maturity described in clauses (a), (b), (c), and
(d) of this definition;

(f) solely with respect to the BV Borrower and any Foreign Subsidiary, Dollar or
non-Dollar denominated (i) certificates of deposit of, bankers acceptances of,
or time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Person maintains its chief executive
office and principal place of business, and whose short-term commercial paper
rating from S&P is at least “A-1” or the equivalent thereof or from Moody’s is
at least “P-1” or the equivalent thereof (any such bank being an “Approved
Foreign Bank”) and maturing within one year of the date of acquisition and
(ii) equivalents of demand deposit accounts which are maintained with an
Approved Foreign Bank; and

(g) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the Netherlands or
any member nation of the European Union whose legal tender is the euro and which
are denominated in Euros or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction, having
(i) one of the three highest ratings from either Moody’s or S&P and
(ii) maturities of not more than one year from the date of acquisition thereof;
provided that the full faith and credit of the Netherlands or any such member
nation of the European Union is pledged in support thereof.

 

Credit Agreement

8



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by any Loan Party to any
Lender or any Affiliate of a Lender in respect of any overdraft and related
liabilities arising from treasury, depository and cash management services or
any automated clearing house transfers of funds or in respect of any credit card
or similar services designated by the BV Borrower as constituting Cash
Management Obligations.

“Cash on Hand” means, on any date of determination, the sum of the amount of
cash and Cash Equivalents of the Borrower Parties, as set forth on the balance
sheet of the BV Borrower and its consolidated Subsidiaries (it being understood
that such amount shall exclude in any event any cash or Cash Equivalents
identified on such balance sheet as “restricted” (other than cash or Cash
Equivalents restricted in favor of the Secured Parties (but exclusive of any
such cash or Cash Equivalents used to Cash Collateralize any Letter of Credit
pursuant to this Agreement))).

“Casualty Event” means any event that gives rise to the receipt by any Borrower
Party of any insurance proceeds or condemnation awards in respect of any
equipment, fixed assets or real property (including any improvements thereon) to
replace or repair such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.

“Change of Control” means the earliest to occur of the Permitted Holders ceasing
to have the power, directly or indirectly, to vote or direct the voting of
securities having a majority of the ordinary voting power for the election of
directors of the BV Borrower; provided that the occurrence of the foregoing
event shall not be deemed a Change of Control if (i) no “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, but excluding any employee benefit plan of such person and its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, and excluding the
Permitted Holders), shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than the greater of (x) thirty-five percent (35%) of the
outstanding voting securities having ordinary voting power of the Ultimate
Parent and (y) the percentage of the then outstanding voting securities having
ordinary voting power of the Ultimate Parent owned, directly or indirectly,
beneficially by the Permitted Holders, and (ii) during any period of twelve
(12) consecutive months, the board of directors of the Ultimate Parent shall
consist of a majority of the Continuing Directors; or (b) any “Change of
Control” (or any comparable term) in any document pertaining to any Junior
Financing with an aggregate outstanding principal amount in excess of the
Threshold Amount.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by a Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law). It is
understood and agreed that the Dodd–Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173), all Laws in connection therewith,
all guidelines and directives in connection therewith and any compliance by a
Lender with any request or directive relating thereto, shall, for the purposes
of this Agreement, be deemed to be adopted subsequent to the date hereof.

 

Credit Agreement

9



--------------------------------------------------------------------------------

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Term Lenders, Additional Revolving Credit Lenders,
Additional Term Lenders, Extending Revolving Credit Lenders or Extending Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Term Commitments, Additional
Revolving Credit Commitments, Additional Term Commitments or Extended Revolving
Credit Commitments and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Term Loans, Additional Revolving Credit Loans,
Additional Term Loans, Extended Revolving Credit Loans or Extended Term Loans.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

“Closing Date Security Agreements” means, collectively, the Domestic Security
Agreement, the Dutch Security Documents, the Intellectual Property Security
Agreements and each other Collateral Document executed and delivered pursuant to
Section 4.01, each in form and substance reasonably acceptable to the
Administrative Agent, to secure the Secured Obligations of each Loan Party under
its respective Loan Documents.

“Code” means the US Internal Revenue Code of 1986, as amended.

“Co-Documentation Agents” means means Goldman Sachs Bank USA, Bank of Montreal,
Royal Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond James Bank, FSB and
Crédit Industriel et Commercial, each in its capacity as a co-documentation
agent under this Agreement.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or under the Collateral Documents to be subject to Liens
in favor of the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
collateral agent under any of the Loan Documents, or any successor
administrative agent.

“Collateral Documents” means, collectively, the Domestic Security Agreement,
each Foreign Security Agreement, each Intellectual Property Security Agreement,
the Mortgages, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties as security for the Secured Obligations,
including collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other (other
than a conversion of a Eurodollar Rate Loan to a Base Rate Loan), or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

Credit Agreement

10



--------------------------------------------------------------------------------

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes, as determined in
accordance with GAAP, to the extent the same are paid or payable in cash with
respect to such period.

“Consolidated EBITDA” means, for any period, with respect to any Person and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income,
plus (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,

(i) total interest expense and to the extent not reflected in such total
interest expense, the costs of surety bonds in connection with any financing
activity and any losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk in the ordinary
course of business, net of interest income and gains on such hedging
obligations,

(ii) income, withholding, franchise and similar taxes and any tax distributions
made pursuant to Section 7.06(e)(i) and Section 7.06(e)(iii) and foreign
withholding taxes paid or accrued during such period,

(iii) total depreciation and amortization expense (including non-cash
amortization of debt discount or deferred financing costs),

(iv) letter of credit fees,

(v) fees (including Securitization Fees), costs and expenses incurred in
connection with the Transactions or, to the extent permitted hereunder, any
Investment permitted under Section 7.02, Disposition permitted under
Section 7.05, Equity Issuance, Debt Issuance, recapitalization or reorganization
(in each case, whether or not consummated) and any synergies and cost savings as
certified by any Responsible Officer of any Borrower as having been determined
in good faith to be reasonably anticipated to be realizable within 18 months
following such transaction,

(vi) to the extent actually reimbursed or reimbursable, expenses incurred to the
extent covered by indemnification provisions in any agreement in connection with
the Transactions or a Permitted Acquisition,

(vii) to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption,

(viii) [intentionally omitted],

(ix) any non-cash purchase accounting adjustment and any step-ups with respect
to re-valuing assets and liabilities in connection with the Transactions or any
Investment permitted under Section 7.02,

(x) non-cash losses from Joint Ventures and non-cash minority interest
reductions,

(xi) fees and expenses in connection with exchanges or refinancings or payments
permitted by Section 7.14,

 

Credit Agreement

11



--------------------------------------------------------------------------------

(xii) (A) non-recurring charges with respect to compensation changes, stay
bonuses paid to existing management, employee severance, relocation costs and
curtailments or modifications to pension or post-retirement employee benefit
plans, (B) (x) extraordinary, unusual or non-recurring cash charges in an
aggregate amount under this clause (B) not to exceed $25,000,000 in any fiscal
year, plus (y) extraordinary, unusual or non-recurring cash charges as
reasonably approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed) and (C) cash charges paid in connection with
litigation related to product liability for (x) the matters listed on Schedule
5.06 and (y) any other such litigation matters in an aggregate amount not to
exceed $10,000,000 in any fiscal year,

(xiii) all Specified Equity Contributions with respect to such period,

(xiv) all other non-cash charges, losses or expenses,

(xv) expenses and indemnities paid to directors; minus

(c) an amount which, in the determination of Consolidated Net Income for such
period, has been included for non-cash income during such period (other than
with respect to cash actually received), minus

(d) all cash payments made during such period on account of non-cash charges
added to Consolidated Net Income pursuant to clause (b)(xiv) above in such
period or in a previous period (other than to the extent the amount thereof is
within the basket provided for in clause (b)(xii)(B)), minus

(e) to the extent the amount thereof is greater than the amount permitted to be
added to Consolidated Net Income pursuant to the basket in clause (b)(xii)(B)
above, the amount of extraordinary, unusual or non-recurring cash charges in
excess of such permitted amount that have been excluded in the determination of
Consolidated Net Income for such period, plus/minus

(f) unrealized losses/gains in respect of Swap Contracts (including, for
purposes of this clause (f), any “Swap Contracts” under the Existing Credit
Agreement that remain in effect after the Closing Date) and other embedded
derivatives or similar contracts incurred in the ordinary course of business
that require the same accounting treatment as Swap Contracts,

provided, there shall be excluded in determining Consolidated EBITDA currency
translation gains or losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts entered into to
hedge against currency exchange risk in the ordinary course of business), all as
determined in accordance with GAAP.

“Consolidated Funded Indebtedness” means, with respect to any Person and its
Subsidiaries on a consolidated basis, without duplication,

(a) all obligations of such Person for borrowed money,

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than accrued
expenses and trade debt

 

Credit Agreement

12



--------------------------------------------------------------------------------

incurred in the ordinary course of business) which would appear in the
liabilities section of the balance sheet of such Person,

(d) all Consolidated Funded Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed,

(e) all Guarantees of such Person with respect to Consolidated Funded
Indebtedness of another Person.

(f) the implied principal component of all obligations of such Person under
Capitalized Leases,

(g) all drafts drawn (to the extent unreimbursed) under standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person,

(h) unless the holder thereof is a Loan Party or, if the issuer thereof is a
Subsidiary of the BV Borrower which is not a Loan Party, any other Subsidiary of
the BV Borrower, all Disqualified Equity Interests convertible into Indebtedness
and issued by such Person from and after the date on which they are so
converted, and

(i) the Consolidated Funded Indebtedness of any partnership or unincorporated
joint venture in which such Person is a general partner or a joint venturer to
the extent such Consolidated Funded Indebtedness is recourse to such Person.

Notwithstanding any other provision of this Agreement to the contrary, (i) the
term “Consolidated Funded Indebtedness” shall not be deemed to include (A) any
earn-out obligation until such obligation appears in the liabilities section of
the balance sheet of the applicable Person, (B) any earn-out obligation that
appears in the liabilities section of the balance sheet of the applicable Person
to the extent (1) such Person is indemnified for the payment thereof by a
solvent Person reasonably acceptable to the Administrative Agent or (2) amounts
to be applied to the payment thereof are in escrow, (C) any deferred
compensation arrangements or employee equity plan related to which there is a
liability on the balance sheet or (D) any non-compete or consulting obligations
incurred in connection with Permitted Acquisitions and (ii) the amount of
Consolidated Funded Indebtedness for which recourse is limited either to a
specified amount or to an identified asset of such Person shall be deemed to be
equal to such specified amount or the fair market value of such identified asset
as determined by such Person in good faith, as the case may be. For all purposes
hereof, the Consolidated Funded Indebtedness of any Person shall not include any
obligations under or in respect of Securitization Financings.

“Consolidated Interest Charges” means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, the amount by which (i) the
sum of interest expense for such period (including the interest component under
Capitalized Leases, but excluding, to the extent included in interest expense,
(t) Securitization Fees, (u) fees and expenses associated with the consummation
of the Transactions, (v) annual agency fees paid to the Administrative Agent,
(w) costs associated with obtaining Swap Contracts, (x) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated), (y) pay-in-kind interest expense or
other noncash interest expense (including as a result of the effects of purchase
accounting) and (z) amortization or write-down of any deferred financing fees)
exceeds (ii) interest income for such period, in each case as determined in
accordance with GAAP, to the extent the same are paid or payable (or received or
receivable) in cash with respect to such period.

 

Credit Agreement

13



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, with respect to any Person and
its Subsidiaries on a consolidated basis, net income as determined in accordance
with GAAP; provided that Consolidated Net Income for any such period shall
exclude, without duplication, (i) any net after-tax extraordinary, unusual or
non-recurring gains, losses or charges (including severance, relocation,
transition and other restructuring costs and litigation settlements or losses),
(ii) the cumulative effect of a change in accounting principle(s) during such
period, (iii) any net after-tax gains or losses realized upon the disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the sale or other disposition of any Equity Interests of any
Person), (iv) (A) the income of (1) any Subsidiary (other than a Loan Party) to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of that income is not at the time permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary or its stockholders (which has not been legally waived) and (2) any
Joint Venture and any Unrestricted Subsidiary, except in each case to the extent
of the amount of dividends or other distributions actually paid in cash to such
Person or one of its Subsidiaries by such Subsidiary, Joint Venture or
Unrestricted Subsidiary during such period and (B) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary of such Person or is
merged into or consolidated with such Person or any Subsidiary of such Person or
the date that such other Person’s assets are acquired by such Person or any
Subsidiary of such Person, (v) non-cash compensation charges, including any such
charges arising from stock options, restricted stock grants or other
equity-incentive programs, (vi) any net after-tax income or loss (less all fees
and expenses or charges relating thereto) attributable to the early
extinguishment of Indebtedness, (vii) the effect of any non-cash items resulting
from any amortization, write-up, write-down or write-off of assets (including
intangible assets, goodwill and deferred financing costs) in connection with the
Transactions, any Investment permitted under Section 7.02, any Permitted
Acquisition or any merger, consolidation or similar transaction not prohibited
by this Agreement (other than any such non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) and (viii) any
reductions in respect of dividends on, or accretion of, preferred Equity
Interests; and provided further that Consolidated Net Income for any such period
shall be decreased by the amount of any equity of the BV Borrower in a net loss
of any Person for such period to the extent the BV Borrower has funded such net
loss.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Funded Indebtedness made during such period (including the implied
principal component of payments made on Capitalized Leases during such period)
as determined in accordance with GAAP.

“Continuing Directors” shall mean the directors (or managers) of the Ultimate
Parent on the Closing Date, and each other director (or manager), if, in each
case, such other directors’ (or managers’) nomination for election to the board
of directors (or board of managers) of the Ultimate Parent is recommended by a
majority of the then Continuing Directors or such other director (or manager)
receives the indirect vote of the Permitted Holders in his or her election by
the stockholders of the Ultimate Parent.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controls Business” means the assets and operations of the BV Borrower and its
Restricted Subsidiaries related to the manufacture, marketing or sale of
controls.

 

Credit Agreement

14



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means any (a) Permitted Pari Passu
Secured Refinancing Debt, (b) Permitted Junior Secured Refinancing Debt or
(c) Permitted Unsecured Refinancing Debt incurred pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, existing Loans or
Commitments (including any successive Credit Agreement Refinancing Indebtedness,
any Other Loans and Other Commitments, any Additional Revolving Credit
Commitments, Additional Revolving Credit Loans, Additional Term Commitments and
Additional Term Loans and any Loans and Commitments which have been extended
pursuant to Section 2.18) (“Refinanced Debt”); provided that (i) such
exchanging, extending, renewing, replacing or refinancing Indebtedness is in an
original aggregate principal amount not greater than the aggregate principal
amount of the Refinanced Debt except by an amount equal to (x) interest
(including interest paid-in-kind or otherwise compounding the principal amount
of such Indebtedness) and premium (including tender premium) plus (y) upfront
fees and OID plus (z) other fees and expenses or other amounts paid, in each
case with respect to such exchanging, extending, renewing, replacing or
refinancing Indebtedness, (ii) such Indebtedness has a maturity equal to or
later than, and a Weighted Average Life to Maturity equal to or greater than,
the Refinanced Debt at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as the
result of prepayment of any applicable Indebtedness), (iii) the material terms
(taken as a whole) of such refinancing, refunding, extending, renewing or
replacing Indebtedness contains covenants and events of default which, taken as
a whole, are determined in good faith by a Responsible Officer any Borrower to
be consistent with the then-current market for similar issuances of
Indebtedness, and (iv) such Refinanced Debt (other than any contingent
obligations not then due and owing) shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cure Right” has the meaning specified in Section 8.04.

“Current Assets” means, at any time, the consolidated current assets (other than
cash, deferred income taxes and Cash Equivalents) of the Borrower Parties.

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower Parties at such time, but excluding, without duplication,
(a) the current portion of any long-term Indebtedness and (b) outstanding
Revolving Credit Loans, Swing Line Loans and L/C Obligations, (c) deferred
income taxes and (d) any liability in respect of net obligations of such Person
in respect of Swap Contracts related solely to interest rate protection entered
into in the ordinary course of business.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declining Lender” has the meaning specified in Section 2.05(b)(vi).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.

 

Credit Agreement

15



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurodollar Rate Loan or a EURIBOR Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws, and if there is no applicable
interest rate, then at the rate applicable to the Term Loans bearing interest at
the Base Rate plus the Applicable Rate applicable to Base Rate Loans plus
2.0% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
two (2) Business Days of the date required to be funded by it hereunder, unless
the subject of a good faith dispute (or a good faith dispute that is
subsequently cured), (b) has otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, unless the subject of a good
faith dispute (or a good faith dispute that is subsequently cured), (c) has
notified the Borrowers or any other Loan Party in writing that it does not
intend or expect to comply with any of its funding obligations under this
Agreement, (d) has failed, within two (2) Business Days after request by
Borrowers or any other Loan Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans under this Agreement or
(e) has been adjudicated by a Governmental Authority with regulatory authority
over such Person to be insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Disclosed Litigation” has the meaning specified in Section 5.06.

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(a)(iv)(B)(2).

“Discount Range” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(iv)(C) substantially in the form of Exhibit J.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(a)(iv)(C)(1).

“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(iv)(C)(3).

“Discounted Loan Prepayment” has the meaning assigned to such term in
Section 2.05(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(a)(iv)(D)(3).

 

Credit Agreement

16



--------------------------------------------------------------------------------

“Discounted Prepayment Effective Date” means in the case of any Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the respective Specified Discount Prepayment
Response Date, Discount Range Prepayment Response Date or Solicited Discounted
Prepayment Response Date, as applicable, in accordance with
Section 2.05(a)(iv)(B), Section 2.05(a)(iv)(C) or Section 2.05(a)(iv)(D),
respectively, unless a different period is agreed to between the Borrowers and
the Auction Agent acting in their reasonable discretion.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Person (including any sale and leaseback
transaction and any sale of Equity Interests, but excluding any issuance by such
Person of its own Equity Interests), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case of clauses (a) through (d) above, prior to the
date that is ninety-one (91) days after the Maturity Date of the Term Loan
Facility.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time:

(a) with respect to any Loan denominated in Dollars (including, with respect to
any Swing Line Loan, any funded participation therein), the principal amount
thereof then outstanding (or in which such participation is held);

(b) with respect to any Euro Loan, the principal amount thereof then outstanding
in the relevant Euro, converted to Dollars in accordance with Section 1.08 and
Section 2.16(a); and

(c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in
Euros, the amount thereof converted to Dollars in accordance with Section 1.08
and Section 2.16(b).

“Dollar Letter of Credit” means a Letter of Credit denominated in Dollars.

“Dollar Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Dollar Revolving Credit Loans of the same Type and, in the case of Eurodollar
Rate Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Dollar Revolving Credit Commitment” means, as to each Dollar Revolving Credit
Lender, its obligation to (a) make Dollar Revolving Credit Loans to the
Borrowers pursuant to Section 2.01(b), (b) purchase participations in L/C
Obligations in respect of Dollar Letters of Credit and (c) purchase
participations in Swing Line Loans, in an aggregate amount at any one time
outstanding not to exceed the amount set forth, and opposite such Lender’s name
on Schedule 2.01 under the caption “Dollar Revolving Credit Commitment” or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance

 

Credit Agreement

17



--------------------------------------------------------------------------------

with this Agreement. The aggregate Dollar Revolving Credit Commitments of all
Dollar Revolving Credit Lenders shall be $250,000,000 on the Closing Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Dollar Revolving Credit Exposure” means, as to each Revolving Credit Lender,
the sum of the outstanding principal amount of such Revolving Credit Lender’s
Dollar Revolving Credit Loans and its Pro Rata Share of the L/C Obligations and
the Swing Line Obligations at such time.

“Dollar Revolving Credit Lender” means, at any time, any Lender that has a
Dollar Revolving Credit Commitment at such time.

“Dollar Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Domestic Guarantors” means, collectively, the Domestic Subsidiaries listed as
such on Schedule I that, as of the Closing Date, have Guaranteed the Obligations
of the BV Borrower (in its capacity as a Borrower under the Loan Documents)
pursuant to the Domestic Guaranty and each other Restricted Subsidiary that is a
Domestic Subsidiary of the BV Borrower that shall be required to become a
Domestic Guarantor pursuant to Section 6.12.

“Domestic Guaranty” means the Domestic Guaranty made by the Domestic Guarantors
in favor of the Secured Parties, substantially in the form of Exhibit F-1,
together with each other guaranty and guaranty supplement of any Domestic
Subsidiary in respect of the Obligations of the BV Borrower delivered pursuant
to Section 6.12.

“Domestic Security Agreement” means the Domestic Security Agreement among the US
Borrower, the Domestic Guarantors, the Additional Grantors named therein and the
Administrative Agent, dated as of the Closing Date and substantially in the form
of Exhibit G, together with each related security agreement supplement executed
and delivered pursuant to Section 6.12.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“Dutch Borrowers” means the BV Borrower and any other Person that is
incorporated in The Netherlands to whom a Loan is made available and “Dutch
Borrower” means any one of them.

“Dutch Security Documents” means, collectively, the Collateral Documents set
forth on Schedule III (as such schedule may be modified from time to time at the
sole and reasonable discretion of the Administrative Agent to reflect changes
mutually agreed to between the Borrowers and the Administrative Agent) and each
Security Agreement executed and delivered pursuant to Section 4.01, Section 6.12
and Section 6.14, each in form and substance reasonably acceptable to the
Administrative Agent, to secure the Obligations of the Loan Parties under this
Agreement and the other Loan Documents.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer and the Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing under
Section 8.01(a), Section 8.01(f) or Section 8.01(g)(i), the relevant Borrower
(each such approval not to be unreasonably withheld or delayed).

“Eligible Equity Proceeds” means the Net Cash Proceeds received by the Ultimate
Parent from any sale or issuance of any Equity Interests (other than
Disqualified Equity Interests) of the Ultimate

 

Credit Agreement

18



--------------------------------------------------------------------------------

Parent to the extent such Net Cash Proceeds are directly or indirectly
contributed to, and actually received by, the BV Borrower (or, if only a portion
thereof is so contributed and received, to the extent of such portion) r.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, legally-binding agreements or governmental restrictions relating to
pollution, the protection of the environment or the management, disposal or
release of any hazardous materials, substances or wastes into the environment,
including those related to air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries arising from, resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests. A Disposition shall not be deemed
to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the any Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be, in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC

 

Credit Agreement

19



--------------------------------------------------------------------------------

premiums not yet due or premiums due but not yet delinquent under Section 4007
of ERISA, upon any Borrower or any ERISA Affiliate.

“Euro” or “€” means the single currency of Participating Member States of the
European Union.

“Euro Letter of Credit” means a Letter of Credit denominated in Euros.

“Euro Loan” means a Loan that is a EURIBOR Loan and that is made in Euros
pursuant to the applicable Committed Loan Notice.

“Euro Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Euro Revolving Credit Loans of the same type and having the same Interest Period
made by each of the Euro Revolving Credit Lenders pursuant to Section 2.01(b).

“Euro Revolving Credit Commitment” means, as to each Euro Revolving Credit
Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth, opposite
such Lender’s name on Schedule 2.01 under the caption “Euro Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Dollar Amount of Euro
Revolving Credit Commitments of all Euro Revolving Credit Lenders shall be
$235,000,000 on the Closing Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.

“Euro Revolving Credit Exposure” means, as to each Euro Revolving Credit Lender,
the sum of the outstanding principal amount of such Euro Revolving Credit
Lender’s Euro Revolving Credit Loans and its Pro Rata Share of the L/C
Obligations at such time.

“Euro Revolving Credit Facility” means, at any time, the aggregate Dollar Amount
of the Euro Revolving Credit Commitments at such time. The Euro Revolving Credit
Facility is part of, not in addition to, the Revolving Credit Facility.

“Euro Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Euro Revolving Credit Lender” means, at any time, any Lender that has a Euro
Revolving Credit Commitment at such time.

“Euro Sublimit” means an amount equal to the lesser of (a) $250,000,000 and
(b) the aggregate Dollar Amount of the Euro Revolving Credit Commitments. The
Euro Sublimit is part of, not in addition to, the Revolving Credit Facility.

“EURIBOR” means, in relation to any Interest Period commencing on the Closing
Date:

(i) the applicable Screen Rate; or

(ii)(if no Screen Rate is available for such Interest Period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the European Interbank Market,

 

Credit Agreement

20



--------------------------------------------------------------------------------

as of 11.00 A.M. (Central European time) on the Rate Fixing Day for the offering
of deposits in Euro for a period comparable to such Interest Period.

“EURIBOR Loan” means a Loan that bears interest by reference to EURIBOR.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate by reference to a page or other service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period,

(b) if the rate referenced in the preceding clause (a) is not available, the
rate per annum determined by the Administrative Agent as the rate of interest at
which deposits in Dollars for delivery on the first day of such Interest Period
in immediately available funds in the approximate amount of the Eurodollar Rate
Loan being made, continued or converted by the Administrative Agent and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 4:00 p.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or

(c) in the case of Eurodollar Rate Loans that are Term Loans, if greater than
the rate determined by the Administrative Agent pursuant to the foregoing
clauses (a) and (b), 1.00%.

“Eurodollar Rate Loan” means a Loan, whether denominated in Dollars or in Euros,
that bears interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any fiscal year of the Borrower
Parties on a consolidated basis, an amount equal to (a) Consolidated EBITDA of
the Borrower Parties for such period minus (b) without duplication,

(i) Capital Expenditures made in cash to the extent not financed with the
proceeds of long-term Indebtedness, Equity Issuances or other proceeds of a
financing transaction that would not be included in Consolidated EBITDA,

(ii) Consolidated Interest Charges,

(iii) Consolidated Cash Taxes paid, including cash payments for Federal, state
and other income tax liabilities incurred prior to the Closing Date,

(iv) Consolidated Scheduled Funded Debt Payments,

(v) Restricted Payments made by the Borrower Parties to the extent that such
Restricted Payments are permitted to be made hereunder,

(vi) the aggregate principal amount of any long-term Indebtedness voluntarily
prepaid (other than (A) prepayments of long-term Indebtedness financed by
incurring other long-term Indebtedness, (B) prepayments of Term Loans pursuant
to

 

Credit Agreement

21



--------------------------------------------------------------------------------

Section 2.05(a) and (C) prepayments of Revolving Credit Loans pursuant to
Section 2.05(a)); provided that (1) such prepayments are otherwise permitted
hereunder and (2) if such Indebtedness consists of a revolving line of credit,
the commitments under such line of credit are permanently reduced by the amount
of such prepayment,

(vii) letter of credit fees and annual agency fees,

(viii) proceeds received by the Borrower Parties from insurance claims with
respect to casualty events, business interruption or product recalls which
reimburse prior business expenses to the extent such expenses were added to
Consolidated Net Income in determining Consolidated EBITDA,

(ix) all extraordinary or unusual cash charges,

(x) cash payments made in satisfaction of non-current liabilities (other than
Indebtedness),

(xi) (x) cash fees and expenses incurred in connection with the Transactions and
not paid with the proceeds of the Loans or the Senior Notes or, to the extent
permitted hereunder, any Investment permitted under Section 7.02, Disposition
permitted under Section 7.05, Equity Issuance or Debt Issuance (whether or not
consummated) and not paid with the proceeds of any financing transaction and
(y) Securitization Fees,

(xii) fees and expenses in connection with the exchanges or refinancings or
payments permitted by Section 7.14,

(xiii) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, cash indemnity payments received pursuant to
indemnification provisions in any agreement in connection with any Permitted
Acquisition or any other Investment permitted hereunder (or in any similar
agreement related to any other acquisition consummated prior to the Closing
Date),

(xiv) non-recurring cash charges to the extent included in determining
Consolidated EBITDA,

(xv) cash expenses incurred in connection with deferred compensation
arrangements in connection with any Permitted Acquisition or any other
Investment Permitted hereunder,

(xvi) cash used to consummate a Permitted Acquisition or any other Investment
permitted hereunder to the extent not financed with the proceeds of long-term
Indebtedness, Equity Issuances or other proceeds from a financing transaction
that would not be included in Consolidated EBITDA,

(xvii) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, losses from discontinued operations for such period,

(xviii) to the extent added to Consolidated Net Income in determining
Consolidated EBITDA, Eligible Equity Proceeds,

 

Credit Agreement

22



--------------------------------------------------------------------------------

(xix) cash expenditures made in respect of Swap Contracts to the extent not
reflected in the computation of Consolidated EBITDA or Consolidated Interest
Charges, and

(xx) to the extent not deducted in the computation of Net Cash Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than mandatory prepayments of
Term Loans pursuant to Section 2,05(b)(i)), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith (in
the case of this clause (b)(xx) and the foregoing clauses (b)(i) through (xix),
to the extent made, paid, incurred or for, as the case may be, such fiscal
year),

(c) minus increases in working capital for such fiscal year (i.e., the increase,
if any, in Current Assets minus Current Liabilities from the beginning to the
end of such fiscal year) or plus decreases in working capital for such fiscal
year (i.e., the decrease, if any, in Current Assets minus Current Liabilities
from the beginning to the end of such fiscal year), excluding changes in working
capital resulting from any Permitted Acquisition or Disposition permitted
hereunder.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such agreement, the Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Existing Credit Agreement” means that certain credit agreement dated as of
April 27, 2006 among the BV Borrower, the US Borrower, the Parent, the lenders
party thereto and Morgan Stanley Senior Funding, Inc. as administrative agent.

“Existing Indebtedness” means Indebtedness existing on the Closing Date.

“Existing Letters of Credit” means all “Letters of Credit” under the Existing
Credit Agreement issued and outstanding immediately prior to the effectiveness
of this Agreement.

“Existing Senior Notes” means the $450,000,000 aggregate principal amount of the
BV Borrower’s 8.0% senior notes due 2014 issued in a public offering or in a
Rule 144A or other private placement pursuant to the Existing Senior Note
Indenture.

“Existing Senior Note Indenture” means the Indenture dated as of April 27, 2006,
pursuant to which the Existing Senior Notes were issued.

“Existing Senior Subordinated Notes” means the €245,000,000 aggregate principal
amount of the BV Borrower’s 9.0% senior subordinated notes due 2016 issued in a
public offering or in a Rule 144A or other private placement pursuant to the
Existing Senior Subordinated Note Indenture.

“Existing Senior Subordinated Note Indenture” means the Indenture dated as of
April 27, 2006, pursuant to which the Existing Senior Subordinated Notes were
issued.

 

Credit Agreement

23



--------------------------------------------------------------------------------

“Extended Revolving Credit Commitment” has the meaning specified in
Section 2.18(a).

“Extended Revolving Credit Loans” means Loans made under the Extended Revolving
Credit Commitments.

“Extended Term Loans” has the meaning specified in Section 2.18(a).

“Extending Revolving Credit Lender” has the meaning specified in
Section 2.18(a).

“Extending Term Lender” has the meaning specified in Section 2.18(a).

“Extension” has the meaning specified in Section 2.18(a).

“Extension Offer” has the meaning specified in Section 2.18(a).

“Facility” means the Term Loan Facility, the Revolving Credit Facility, the
Swing Line Sublimit or the Letter of Credit Sublimit, as the context may
require.

“FATCA” means current Sections 1471 through 1474 of the Code (and any successor
version that is substantively comparable) and the United States Treasury
Regulations or published guidance with respect thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Pari Passu Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Foreign Guarantor” means, collectively, (i) the BV Borrower, in its capacity as
a Guarantor of the Obligations of the US Borrower (in its capacity as a Borrower
under the Loan Documents) and (ii) each other Restricted Subsidiary that is a
Foreign Subsidiary of the BV Borrower listed as such on Schedule I that, as of
the Closing Date, has Guaranteed the Obligations of the BV Borrower (in its
capacity as a Borrower under the Loan Documents) pursuant to the Foreign
Guaranty and (iii) each other Restricted Subsidiary that is a Foreign Subsidiary
of the BV Borrower that shall be required to become a Foreign Guarantor pursuant
to Section 6.12.

“Foreign Guaranty” means the Foreign Guaranty made by the Foreign Guarantors
(other than the BV Borrower) in favor of the Secured Parties, substantially in
the form of Exhibit F-2, together with each other guaranty or guaranty
supplement in respect of the Obligations of the BV Borrower delivered pursuant
to Section 6.12.

“Foreign Security Agreements” means, collectively, the Collateral Documents set
forth on Schedule II (as such schedule may be modified from time to time at the
sole and reasonable discretion of the Administrative Agent to reflect changes
mutually agreed to between the Borrowers and the Administrative Agent) and each
Security Agreement executed and delivered pursuant to Section 4.01,

 

Credit Agreement

24



--------------------------------------------------------------------------------

Section 6.12 and Section 6.14, each in form and substance reasonably acceptable
to the Administrative Agent, to secure the Obligations of each Foreign Guarantor
under its respective Guaranty.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the BV Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, the treatment of, and
all computations with respect to, leases contained in this Agreement may, in the
sole discretion of the Borrowers, be treated, and performed, in accordance with
GAAP as in effect on the Closing Date. Notwithstanding the foregoing, at any
time after adoption of IFRS by the Ultimate Parent for its financial statements
and reports for all financial reporting purposes, the BV Borrower may elect to
apply IFRS for all purposes of this Agreement and the other Loan Documents, in
lieu of United States GAAP, and, upon any such election, references herein or in
any other Loan Document to GAAP shall be construed to mean IFRS as in effect
from time to time; provided that (1) any such election once made shall be
irrevocable (and shall only be made once), (2) all financial statements and
reports required to be provided after such election pursuant to this Agreement
shall be prepared on the basis of IFRS and (3) from and after such election, all
ratios, computations and other determinations (A) based on GAAP contained in
this Agreement shall be computed in conformity with IFRS and (B) in this
Agreement that require the application of GAAP for periods that include fiscal
quarters ended prior to the BV Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP; provided further
that in the event of any such election by the BV Borrower, any Senior Secured
Net Leverage Ratio and Total Leverage Ratio thresholds in this Agreement may be
recalibrated to reflect the election to implement IFRS so long as (1) such
recalibration is limited to changes in the calculation of such thresholds due to
the effect of differences between GAAP and IFRS, (2) the recalibrated Senior
Secured Net Leverage Ratio and Total Leverage Ratios shall be mutually agreed
between the Administrative Agent and the BV Borrower, unless the Required
Lenders have given notice of their objection to such recalibration within five
(5) Business Days of receiving notice thereof, and (3) any such recalibration
shall be done in a manner such that after giving effect to such recalibration,
the recalibrated Senior Secured Net Leverage Ratio and Total Leverage Ratio
thresholds shall be consistent with the intention of the respective Senior
Secured Net Leverage Ratio and Total Leverage Ratio thresholds calculated under
GAAP and set forth in this Agreement on the Closing Date. The BV Borrower shall
give notice of any election to the Administrative Agent with 15 days of such
election. For the avoidance of doubt, solely making an election (without any
other action) referred to in this definition will not be treated as an
incurrence of Indebtedness.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

 

Credit Agreement

25



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however, if
such obligation has not been assumed, the amount of such Guarantee shall be the
lesser of the primary obligations so secured or the value of the assets to which
a Lien has attached; and provided further that the term “Guarantee” shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business, or customary and reasonable indemnity obligations,
including, but not limited to, those in effect on the Closing Date or entered
into in connection with any acquisition or disposition of assets permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (i) in the case of the Obligations of the US
Borrower in its capacity as a Borrower under the Loan Documents, the BV Borrower
and (ii) in the case of the Obligations of the BV Borrower in its capacity as a
Borrower under the Loan Documents, the Parent, each Domestic Guarantor and
Foreign Guarantor.

“Guaranty” means, collectively, the Domestic Guaranty, the BV Guaranty and the
Foreign Guaranty.

“Hazardous Materials” means all substances, materials or wastes classified or
regulated pursuant to any Environmental Law as hazardous, toxic explosive or
radioactive or as pollutants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials and polychlorinated biphenyls.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time of entering into a Secured Hedge Agreement, in its capacity as a party
to a Secured Hedge Agreement.

“Historical Financial Statements” means the audited consolidated balance sheet
of the BV Borrower and its Subsidiaries as of December 31, 2010, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flows for the BV Borrower and its Subsidiaries for the fiscal year ended
December 31, 2010.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(iv)(C)(3).

 

Credit Agreement

26



--------------------------------------------------------------------------------

“Identified Qualifying Lender” has the meaning specified in
Section 2.05(a)(iv)(D)(3).

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable or accrued expenses
in the ordinary course of business and (ii) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

(h) all Synthetic Indebtedness of such Person; and

(i) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (x) the aggregate
unpaid amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

 

Credit Agreement

27



--------------------------------------------------------------------------------

“Initial Amount” means an amount equal to $100,000,000.

“Initial L/C Issuer” means the bank or other financial institution listed on the
signature pages hereof as the Initial L/C Issuer.

“Initial Lenders” means, at any date, collectively, the Lenders party to this
Agreement on the Closing Date, each in its capacity as, and so long as it is, a
“Lender” hereunder.

“Initial Swing Line Lender” means the bank or other financial institution listed
on the signature pages hereof as the Initial Swing Line Lender.

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement (each as defined in the Domestic Security Agreement), referred to in
and substantially in the forms attached to the Domestic Security Agreement
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the applicable Security Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurodollar Rate Loan or a EURIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date of the Facility under
which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan or any EURIBOR Loan,
the period commencing on the date such Eurodollar Rate Loan or EURIBOR Loan, as
applicable, is disbursed or converted to or continued as a Eurodollar Rate Loan
or EURIBOR Loan, as the case may be, and ending on the date one, two, three or
six months thereafter, or if available to all relevant Lenders, nine or twelve
months thereafter, as selected by the relevant Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
incurs debt of the type referred to in clause (i) of the definition of
“Indebtedness” set forth in this Section 1.01 in respect of such Person or
(c) the purchase or other

 

Credit Agreement

28



--------------------------------------------------------------------------------

acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment.

“Investment Pull-Forward Amount” has the meaning specified in Section 7.02(m).

“IP Rights” has the meaning set forth in Section 5.14.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the BV Borrower or any of its Restricted Subsidiaries and (b) any
Person in whom the BV Borrower or any of its Restricted Subsidiaries
beneficially owns any Equity Interest that is not a Subsidiary.

“Judgment Currency” has the meaning set forth in Section 10.24.

“Judgment Currency Conversion Date” has the meaning set forth in Section 10.24.

“Junior Financing” has the meaning specified in Section 7.14.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Jurisdictional Requirements” has the meaning specified in Section 7.04(a).

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means the Initial L/C Issuer in its capacity as issuer of Letters
of Credit hereunder and each other Lender reasonably acceptable to both the
Administrative Agent and the BV Borrower that has entered into a letter of
credit issuer agreement in form and substance reasonably satisfactory to the
Administrative Agent, in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. Each
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such L/C Issuer, in which case the term L/C Issuer
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. In the event that

 

Credit Agreement

29



--------------------------------------------------------------------------------

there is more than one L/C Issuer at any time, references herein and in the
other Loan Documents to the L/C Issuer shall be deemed to refer to the L/C
Issuer in respect of the applicable Letter of Credit or to all L/C Issuers, as
the context requires.

“L/C Issuer’s Office” means the L/C Issuer’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the
L/C Issuer may from time to time notify in writing to the Borrowers, the Lenders
and the Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including, without duplication, all L/C Borrowings.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit substantially in the form from time
to time in use by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is the scheduled Maturity
Date then in effect for the Revolving Credit Facility.

“Letter of Credit Sublimit” means $75,000,000. The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents and (e) each Letter of Credit
Application.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Management Shareholders” means the members of management of the BV Borrower,
its direct or indirect parent company or its Subsidiaries who are investors,
directly or indirectly, in the Ultimate Parent.

 

Credit Agreement

30



--------------------------------------------------------------------------------

“Mandatory Cost” means the rate per annum notified by any Lender to the
Administrative Agent to be the cost to the Lender of compliance with all reserve
asset, liquidity or cash margin requirements of the Bank of England, the
Financial Services Authority or the European Central Bank.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, financial condition or results of operations of the BV
Borrower and its Restricted Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their obligations under any Loan Document or (c) a material adverse effect on
the rights and remedies of the Lenders under any Loan Document.

“Material Foreign Subsidiary” means, at any time, any Foreign Subsidiary that
(a) contributed 10.0% or more of the Consolidated EBITDA of the BV Borrower for
the period of four fiscal quarters most recently ended on or prior to the date
of determination, (b) had consolidated assets representing 10.0% or more of the
total consolidated assets of the BV Borrower on the last day of the most recent
fiscal quarter ended on or prior to the date of determination or (c) owns any
Material Intellectual Property or any Material Real Property; provided, that the
Borrower shall be required, from time to time, to designate one or more Foreign
Subsidiaries that would not otherwise satisfy the foregoing requirements as
Material Foreign Subsidiaries to the extent that (a) the aggregate amount of the
Consolidated EBITDA of the BV Borrower for the period of four fiscal quarters
most recently ended attributable to all Foreign Subsidiaries that are not
Material Foreign Subsidiaries would otherwise exceed 20.0% or more of the
Consolidated EBITDA of the BV Borrower for such period or (b) the total
consolidated assets of all Foreign Subsidiaries that are not Material Foreign
Subsidiaries would otherwise exceed 20.0% or more of the total consolidated
assets of the BV Borrower on the last day of the most recently-ended fiscal
quarter. Notwithstanding the foregoing, any Foreign Subsidiary that
(a) contributed less than 1.0% of the Consolidated EBITDA of the BV Borrower for
the period of four fiscal quarters most recently ended on or prior to the date
of determination or (b) had consolidated assets representing less than 1.0% of
the total consolidated assets of the BV Borrower on the last day of the most
recent fiscal quarter ended on or prior to the date of determination shall not
in any event be considered a Material Foreign Subsidiary or be required to be
designated as a Material Foreign Subsidiary pursuant to the proviso in the
immediately preceding sentence. Notwithstanding anything in the foregoing to the
contrary, any Foreign Subsidiary organized under the laws of the People’s
Republic of China (or any political subdivision thereof) shall not be deemed to
be a Material Foreign Subsidiary or be required to be designated as a Material
Foreign Subsidiary under any of the provisions of this definition; provided,
that the aggregate amount of the Consolidated EBITDA attributable to, and the
total consolidated assets of, any Foreign Subsidiary organized under the laws of
the People’s Republic of China (or any political subdivision thereof) shall be
included in the calculation of the 20.0% thresholds set forth in the proviso to
the first sentence of this definition unless such Foreign Subsidiary is
designated as a Material Foreign Subsidiary.

“Material Intellectual Property” means any IP Rights that are material to the
operation of the business of the BV Borrower and the Restricted Subsidiaries,
taken as a whole.

“Material Real Property” means fee owned real property (a) of any Loan Party
with a value in excess of $15,000,000 or (b) where manufacturing operations that
are material to the operation of the business of the BV Borrower and the
Restricted Subsidiaries, taken as a whole, are conducted. Notwithstanding the
foregoing or anything to the contrary herein, (1) in determining whether a
Foreign Subsidiary is a Material Foreign Subsidiary, solely clause (b) of this
definition shall apply and (2) clause (a) of this definition shall apply solely
to any Restricted Subsidiary that is a Loan Party pursuant to Section 6.12.

 

Credit Agreement

31



--------------------------------------------------------------------------------

“Maturity Date” means (a) with respect to the Revolving Credit Facility, May 12,
2016, and (b) with respect to the Term Loan Facility, May 12, 2018.

“Maximum Rate” has the meaning specified in Section 10.10.

“Minimum Extension Condition” has the meaning specified in Section 2.18(b).

“MNPI” has the meaning assigned to such term in Section 2.05(a)(iv)(F).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

“Mortgage” means any deed of trust, trust deed, mortgages or other comparable
instrument covering the Material Real Property required to be mortgaged pursuant
to this Agreement in form and substance reasonably acceptable to the
Administrative Agent executed and delivered pursuant to Section 6.12.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, and subject to ERISA, to which any Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by the BV Borrower or any of
its Restricted Subsidiaries (other than in connection with the Permitted
Reorganization) or any Casualty Event, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the BV Borrower or
any of its Restricted Subsidiaries) over (ii) the sum of (A) the principal
amount of any Indebtedness that is secured by the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket fees and expenses
(including, without limitation, attorneys’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees) actually incurred by the BV
Borrower or such Restricted Subsidiary in connection with such Disposition or
Casualty Event, (C) taxes paid or reasonably estimated to be payable in
connection therewith by the BV Borrower or such Restricted Subsidiary and
attributable to such Disposition or Casualty Event (including, in respect of any
proceeds received in connection with a Disposition or Casualty Event of any
asset of any Restricted Subsidiary organized under the laws of a jurisdiction
different from the jurisdiction of organization of the Borrower that is its most
direct parent company, deductions in respect of withholding taxes that are
payable in cash if such funds are repatriated to the jurisdiction of the
relevant Borrower) and (D) any reserve for adjustment in respect of (1) the sale
price of such asset or assets established in accordance with GAAP and (2) any
liabilities associated with such asset or assets and retained by the BV Borrower
or any of its Restricted Subsidiaries after such sale or other disposition
thereof, including, without limitation, pension and other post-employment

 

Credit Agreement

32



--------------------------------------------------------------------------------

benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by the BV Borrower or any of its Restricted Subsidiaries
in respect of any such Disposition or Casualty Event and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or, if such
liabilities have not been satisfied in cash and such reserve not reversed within
three hundred and sixty-five (365) days after such Disposition or Casualty
Event, the amount of such reserve; provided that (x) no proceeds realized in a
single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such proceeds shall exceed $20,000,000 and (y) no proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed
$40,000,000 (and thereafter only proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and

(b) with respect to the incurrence or issuance of any Indebtedness by the BV
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or issuance over
(ii) the investment banking fees, underwriting discounts, commissions, costs and
other out-of-pocket expenses (including attorneys’ fees) and other customary
expenses, incurred by the BV Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance (including, in the case of
Indebtedness of any Restricted Subsidiary organized under the laws of a
jurisdiction different from the jurisdiction of organization of the Borrower
that is its most direct parent company, deductions in respect of withholding
taxes that are payable in cash if such funds are repatriated to the jurisdiction
of the relevant Borrower).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-US Lender” has the meaning specified in Section 10.15(a)(i).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b), (b) was
not previously included in a calculation of “Consolidated EBITDA” pursuant to
clause (b)(xiii) of the definition thereof and (c) was not previously applied in
determining the permissibility of a transaction under the Loan Documents where
such permissibility was (or may have been) contingent on receipt of such amount.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligation Currency” has the meaning specified in Section 10.24.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such

 

Credit Agreement

33



--------------------------------------------------------------------------------

proceeding. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Offered Amount” has the meaning specified in Section 2.05(a)(iv)(D)(1).

“Offered Discount” has the meaning specified in Section 2.05(a)(iv)(D)(1).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Commitments” means one or more Classes of Loan commitments hereunder that
result from a Refinancing Amendment.

“Other Loans” means one or more Classes of Loans that result from a Refinancing
Amendment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans,
Revolving Credit Loans (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount thereof on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes thereto as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit
(including any refinancing of outstanding unpaid drawings under Letters of
Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Parent” has the meaning specified in the introductory paragraph to this
Agreement.

“Participant” has the meaning specified in Section 10.07(d).

“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.

“Participating Lender” has the meaning specified in Section 2.05(a)(iv)(C)(2).

 

Credit Agreement

34



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Capital Expenditure Amount” shall have the meaning specified in
Section 7.15.

“Permitted Encumbrances” shall mean any encumbrances permitted under any
Mortgage.

“Permitted Holders” means the Sponsor and the Management Shareholders.

“Permitted Junior Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrowers in the form of one or more series of secured notes or
secured loans, in each case, secured by liens having priority junior to the
Liens granted by the Loan Parties pursuant to the Loan Documents; provided that
(i) such Indebtedness is secured by the Collateral on a junior priority basis
with the Obligations and, unless otherwise agreed to by the Administrative Agent
in its reasonable discretion, is not secured by any property or assets of any
Loan Party other than the Collateral, (ii) such Indebtedness complies with the
proviso in the definition of Credit Agreement Refinancing Indebtedness, and
(iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a Second Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Junior Secured Refinancing Debt incurred by the Borrowers,
then the Borrowers, the Collateral Agent and the Senior Representative for such
Indebtedness shall have executed and delivered a Second Lien Intercreditor
Agreement. Permitted Junior Secured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Permitted Other Investment” has the meaning specified in Section 7.02(m).

“Permitted Pari Passu Secured Refinancing Debt” means any secured Indebtedness
incurred by the Borrowers in the form of one or more series of senior secured
notes or loans; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and, unless otherwise agreed to by the Administrative Agent in its
reasonable discretion, is not secured by any property or assets of the Loan
Parties other than the Collateral, (ii) such Indebtedness complies with the
proviso in the definition of Credit Agreement Refinancing Indebtedness and
(iii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to or otherwise subject to the provisions
of a First Lien Intercreditor Agreement; provided that if such Indebtedness is
the initial Permitted Pari Passu Secured Refinancing Debt incurred by the
Borrowers, then the Borrowers, the Collateral Agent and the Senior
Representative for such Indebtedness shall have executed and delivered a First
Lien Intercreditor Agreement. Permitted Pari Passu Secured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

 

Credit Agreement

35



--------------------------------------------------------------------------------

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) the terms and conditions (including, if applicable, as to
collateral) of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (e) such modification, refinancing,
refunding, renewal or extension is incurred by the Person or Persons who are the
obligors on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are permitted under
Section 7.03 or as are or become Loan Parties in accordance with Section 6.12
and with respect to subordinated Indebtedness the obligations of such obligors
shall be subordinated in right of payment to the Obligations on terms at least
as favorable to the Lenders as those contained in documentation governing the
Indebtedness, taken as a whole and (f) at the time thereof, no Event of Default
shall have occurred and be continuing.

“Permitted Reorganization” means the reorganization of the BV Borrower and its
Subsidiaries described on Schedule 1.01 hereto.

“Permitted Subordinated Indebtedness” means any Indebtedness of a Borrower that
is expressly subordinated to the prior payment in full in cash of the
Obligations (other than contingent indemnification obligations) on terms and
conditions reasonably satisfactory to the Administrative Agent.

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the Borrowers in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness is not secured by any property or assets of
the Loan Parties and (ii) such Indebtedness complies with the proviso to the
definition of Credit Agreement Refinancing Indebtedness. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the applicable Security Agreement.

“Pledged Equity” has the meaning specified in the applicable Security Agreement.

“Prepayment Percentage” means the applicable percentage based on the Senior
Secured Net Leverage Ratio set forth below for each item set forth below:

 

Credit Agreement

36



--------------------------------------------------------------------------------

Level

   Debt     Excess
Cash Flow  

Level I

> 1.5:1.0

     100 %      50 % 

Level II

< 1.5:1.0 but > 1.0:1.0

     50 %      25 % 

Level III

< 1.0:1.0

     0 %      0 % 

Any increase or decrease in the Prepayment Percentage resulting from a change in
the Senior Secured Net Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Required Lenders Level I shall apply (x) as of the
first Business Day after the date on which a Compliance Certificate was required
to have been delivered but was not delivered, and shall continue to so apply to
but excluding the date on which such Compliance Certificate is so delivered (and
thereafter the Level otherwise determined in accordance with this definition
shall apply) and (y) as of the first Business Day after an Event of Default
shall have occurred and be continuing, and shall continue to so apply to but
excluding the date on which such Event of Default is cured or waived (and
thereafter the Level otherwise determined in accordance with this definition
shall apply).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the Senior Secured Net Leverage Ratio in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement for the Senior
Secured Net Leverage Ratio: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction”, shall be included and (ii) in the
case of a Disposition of all or substantially all of the assets of or all of the
Equity Interests of any Restricted Subsidiary of the BV Borrower or any division
or product line of the BV Borrower or any of its Restricted Subsidiaries, shall
be excluded, (b) any retirement of Indebtedness, and (c) any Indebtedness
incurred or assumed by the BV Borrower or any of its Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that the foregoing pro forma adjustments may be applied to the Senior
Secured Net Leverage Ratio solely to the extent that such adjustments are
consistent with the definition of Consolidated EBITDA and give effect to events
that are (x) directly attributable to such transaction, (y) expected to have a
continuing impact on the BV Borrower and its Restricted Subsidiaries and
(z) factually supportable or based on the reasonable good faith of the
Responsible Officer executing the Compliance Certificate.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities (or in the case of any Term Lender under any
Term Loan Facility under which Term Loans have been made, the Outstanding Amount
of such Lender’s Term Loans under such Facility) at such time and the
denominator of which is the amount of the Aggregate Commitments under the
applicable Facility or Facilities (or in the case of any Term Loan Facility
under which Term Loans have been made, the Outstanding Amount of all Term Loans
under such Facility) at such time; provided that if such Commitments have been
terminated, then the Pro Rata Share of each Lender shall be determined based on
the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

 

Credit Agreement

37



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (i) the BV
Borrower or applicable Subsidiary shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the BV Borrower or such Subsidiary and the Securitization
Subsidiary, (ii) all sales of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the BV Borrower or such Subsidiary) and (iii) the financing terms,
covenants, termination events and other provisions thereof shall be market terms
(as determined in good faith by the BV Borrower or such Subsidiary) and may
include Standard Securitization Undertakings. The grant of a security interest
in any Securitization Assets of the BV Borrower or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure the Secured
Obligations and any Credit Agreement Refinancing Indebtedness shall not be
deemed a Qualified Securitization Financing.

“Qualifying Lender” has the meaning specified in Section 2.05(a)(iv)(D)(3).

“Rate Fixing Day” means the day which market practice in the European Interbank
Market treats as the rate fixing day for obtaining deposits in Euro which shall
be (i) one Business Days prior to the date of the proposed Borrowing with
respect to the initial Interest Period and (ii) two Business Days prior to the
first day of any other Interest Period.

“Reconciliation Report” has the meaning specified in Section 6.01(d).

“Reference Bank” means each of the Arrangers.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrowers
executed by each of (a) the Borrowers, (b) the Administrative Agent and (c) each
lender that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.17.

“Register” has the meaning set forth in Section 10.07(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
notes issued in a dollar-for-dollar exchange therefor pursuant to an exchange
offer registered with the SEC.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repricing Transaction” means the incurrence by the Borrowers or any of their
Restricted Subsidiaries of any Indebtedness (including, without limitation, any
new or additional term loans under this Agreement (including Term Loans
constituting Other Loans), whether incurred directly or by way of the conversion
of Term Loans into a new tranche of replacement term loans under this
Agreement), but excluding Indebtedness incurred in connection with a Change of
Control, that is broadly marketed or syndicated to banks and other institutional
investors in financings similar to the facilities provided for in this Agreement
(i) having an “effective” yield for the respective Type of such Indebtedness
that is less

 

Credit Agreement

38



--------------------------------------------------------------------------------

than the “effective” yield for Term Loans of the respective Type (with the
comparative determinations to be made in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, floors, upfront or similar
fees or “original issue discount”, in each case, shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, but excluding
the effect of any arrangement, structuring, syndication, commitment or other
fees payable in connection therewith that are not shared with all lenders or
holders of such Indebtedness or Term Loans, as the case may be, and without
taking into account any fluctuations in the Eurodollar Rate) and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term Loans.
Any such determination by the Administrative Agent as contemplated by preceding
sentence shall be conclusive and binding on all Lenders holding Term Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having more than 50% of the sum of the (a) aggregate principal amount
outstanding under the Revolving Credit Facility (with the aggregate outstanding
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
aggregate principal amount outstanding under the Revolving Credit Loans held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or, in the case of any BV Borrower or any
Foreign Subsidiary, any duly appointed authorized signatory or any director or
managing member of such Person and, as to any document delivered on the Closing
Date, any secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the BV
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the stockholders, partners or members (or the equivalent
Persons thereof) of the BV Borrower or any Restricted Subsidiary.

 

Credit Agreement

39



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the BV Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing or a Euro
Revolving Credit Borrowing.

“Revolving Credit Commitment” means a Dollar Revolving Credit Commitment or a
Euro Revolving Credit Commitment.

“Revolving Credit Commitment Fee” has the meaning specified in Section 2.09(a).

“Revolving Credit Commitment Period” means the period from and including the
Closing Date to but not including the Maturity Date of the Revolving Credit
Facility or any earlier date on which the Revolving Credit Commitments shall
terminate as provided herein.

“Revolving Credit Facility” means, at any time, the aggregate Dollar Amount of
the Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, the collective reference to the
Dollar Revolving Credit Lenders and the Euro Revolving Credit Lenders.

“Revolving Credit Loan” means the collective reference to the Dollar Revolving
Credit Loans and the Euro Revolving Credit Loans.

“Revolving Credit Note” means a promissory note of a Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to such Borrower.

“Rollover Amount” has the meaning specified in Section 7.15(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Lenders.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Junior Secured Refinancing Debt in form and substance
reasonably satisfactory to the Collateral Agent.

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party and any Hedge Bank.

“Secured Hedge Obligations” means any obligation arising under a Secured Hedge
Agreement.

“Secured Obligations” has the meaning specified in the Domestic Security
Agreement.

 

Credit Agreement

40



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
Affiliates of the Lenders in the case of Cash Management Obligations, the Hedge
Banks, the Bilateral Providers and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Article 9.

“Securitization Assets” means any accounts receivable or other revenue streams
subject to a Qualified Securitization Financing.

“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with any Qualified Securitization
Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the BV Borrower or any of its Subsidiaries pursuant to
which the BV Borrower or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Securitization Subsidiary (in the case of a transfer by the BV
Borrower or any of its Subsidiaries) and (b) any other Person (in the case of a
transfer by a Securitization Subsidiary), or may grant a security interest in,
any Securitization Assets (whether now existing or arising in the future) of the
BV Borrower or any of its Subsidiaries, and any assets related thereto
including, without limitation, all collateral securing such Securitization
Assets, all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets and any Swap Contracts entered into by the BV
Borrower or any such Subsidiary in connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, off set or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means any Subsidiary of the Company (or another
Person) formed for the purposes of engaging in one or more Qualified
Securitization Financings and other activities reasonably related thereto.

“Security Agreement” means, collectively, the Domestic Security Agreement, the
Dutch Security Documents, the Foreign Security Agreements, the Intellectual
Property Security Agreements and each other Collateral Document executed and
delivered pursuant to Section 4.01, Section 6.12 and Section 6.14, each in form
and substance reasonably acceptable to the Administrative Agent, to secure the
Obligations of each Loan Party under its respective Loan Documents.

“Security Agreement Supplement” has the meaning specified in the applicable
Security Agreement, if applicable.

“Senior Notes” means the $700,000,000 6.50% Senior Notes due 2019.

“Senior Note Documents” means the Senior Notes, the Senior Note Indenture, and
all other documents executed and delivered with respect to the Senior Notes or
the Senior Note Indenture.

 

Credit Agreement

41



--------------------------------------------------------------------------------

“Senior Note Indenture” means the indenture dated as of May 12, 2011 pursuant to
which the Senior Notes were issued.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Net Leverage Ratio” means, with respect to the Borrower Parties
on a consolidated basis, as of the end of any fiscal quarter of the BV Borrower
for the four (4) fiscal quarter period ending on such date, the ratio of
(a) Adjusted Consolidated Funded Indebtedness of the Borrower Parties, excluding
any Indebtedness consisting of obligations under or in respect of Securitization
Financings or that is secured by a lien that is subordinated to the Facilities
or that is unsecured or expressly subordinated in right of payment to the
Facilities (net of Cash on Hand) on the last day of such period to
(b) Consolidated EBITDA of the Borrower Parties for such period.

“Shareholders Agreement” means, collectively, (i) the First Amended and Restated
Securityholders Agreement, dated as of March 8, 2010, by and among Sensata
Investment Company S.C.A., Sensata Technologies Holding N.V., Sensata Management
Company S.A., certain funds managed by Bain Capital Partners, LLC or its
Affiliates (as defined therein) party thereto, Asia Opportunity Fund II, L.P.
and AOF II Employee Co-Invest Fund, L.P., as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, and
(ii) the First Amended and Restated Investors Right Agreement, dated as of
March 8, 2010, by and among Sensata Investment Company S.C.A., Sensata
Technologies Holding N.V., Sensata Management Company S.A., certain funds
managed by Bain Capital Partners, LLC or its Affiliates (as defined therein)
party thereto and the other Securityholders (as defined therein) from time to
time party thereto , as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Solicited Discounted Prepayment Notice” means a written notice of any Loan
Party or any Subsidiary of a Loan Party of Solicited Discounted Prepayment
Offers made pursuant to Section 2.03(a)(iv)(D) substantially in the form of
Exhibit N.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(D)(1).

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(D)(1).

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(iv)(D)(3).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
generally pay such debts and

 

Credit Agreement

42



--------------------------------------------------------------------------------

liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Asset Sale” has the meaning specified in Section 2.05(b)(iv).

“Specified Discount” has the meaning specified in Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit L.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(iv)(B)(3).

“Specified Equity Contribution” has the meaning specified in Section 8.04.

“Specified Junior Financing Obligations” means any obligations of any Borrower
or any of it Restricted Subsidiaries in respect of any Junior Financing having
an aggregate principal amount of more than the Threshold Amount.

“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Restricted Subsidiary or of any
division or product line of the BV Borrower or any of its Restricted
Subsidiaries, (b) Permitted Acquisition, (c) designation of any Restricted
Subsidiary as an Unrestricted Subsidiary, or of any Unrestricted Subsidiary as a
Restricted Subsidiary, in each case in accordance with Section 6.15 or (d) the
proposed incurrence of Indebtedness or making of a Restricted Payment in respect
of which compliance with the Senior Secured Net Leverage Ratio is by the terms
of this Agreement required to be calculated on a Pro Forma Basis.

“Sponsor” means, collectively, Bain Capital Fund VIII, L.P. and/or its
Affiliates (including, as applicable, related funds, general partners thereof
and limited partners thereof, but solely to the extent any such limited partners
are directly or indirectly participating as investors pursuant to a side-by-side
investing arrangement, but not including, however, any portfolio company of any
of the foregoing).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the BV Borrower or any Subsidiary of
the BV Borrower which the BV Borrower or such Subsidiary has determined in good
faith to be customary in a Securitization Financing, including, without
limitation, those relating to the servicing of the assets of a Securitization
Subsidiary, it

 

Credit Agreement

43



--------------------------------------------------------------------------------

being understood that any Securitization Repurchase Obligation shall be deemed
to be a Standard Securitization Undertaking.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the BV Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, future contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy back and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means the Initial Swing Line Lender in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means a promissory note of any Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C
hereto, evidencing the aggregate

 

Credit Agreement

44



--------------------------------------------------------------------------------

indebtedness of such Borrower to such Swing Line Lender resulting from the Swing
Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means $75,000,000. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

“Syndication Agent” means Barclays Capital, the investment banking division of
Barclays Bank PLC, as syndication agent under this Agreement.

“Synthetic Indebtedness” means, with respect to any Person as of any date of
determination thereof, all Obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including, without limitation, any minority interest
transactions that function primarily as a borrowing) but are not otherwise
included in the definition of “Indebtedness” or as a liability on the
consolidated balance sheet of such Person and its Subsidiaries in accordance
with GAAP.

“Target” has the meaning specified in the preliminary statements to this
Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type (if applicable) and, in the case of Eurodollar Rate Loans having the
same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a).

“Term Commitment” means, as to each Lender, its obligation to make a Term Loan
to the Borrowers pursuant to Section 2.01(a) in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term Commitments as of the Closing Date is $1,100,000,000.

“Term Lender” means, at any time, any Lender that has a Term Commitment or holds
a Term Loan at such time.

“Term Loan Facility” means the Term Loans or the Additional Term Loans, as the
context may require.

“Term Loans” has the meaning specified in Section 2.01(a).

“Term Note” means a promissory note of any Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate indebtedness of such Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the BV Borrower ending on or prior to such
date.

“Threshold Amount” means $50,000,000.

“Total Leverage Ratio” means, with respect to the Borrower Parties on a
consolidated basis, as of the end of any fiscal quarter of the BV Borrower for
the four (4) fiscal quarter period ending on such date, the ratio of
(a) Adjusted Consolidated Funded Indebtedness (net of Cash on Hand) of the
Borrower

 

Credit Agreement

45



--------------------------------------------------------------------------------

Parties on the last day of such period to (b) Consolidated EBITDA of the
Borrower Parties for such period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transactions” means, collectively, (a) the execution and delivery and
performance by the Loan Parties of each Loan Document to which they are a party
executed and delivered or to be executed and delivered on or prior to the
Closing Date, and, in the case of each Borrower, the making of the initial
Borrowings hereunder, (b) the execution, delivery and performance by the Loan
Parties of the Senior Note Documents to which they are a party and, in the case
of the BV Borrower, the issuance of the Senior Notes, (c) the repayment of the
loans outstanding under the Existing Credit Agreement and of the Existing Senior
Notes and Existing Senior Subordinated Notes with the proceeds of the Loans and
the Senior Notes, (d) the consummation of any other transactions in connection
with the foregoing, and (e) the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Type” means, with respect to a Loan denominated in Dollars, its character as a
Base Rate Loan or a Eurodollar Rate Loan.

“Ultimate Parent” means Sensata Technologies Holding N.V.

“Ultimate Parent Entity” means each of Sensata Technologies Coop Holding B.V.
and Sensata Technologies Holding Coöperatief U.A.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Appropriate Lender has made its Pro Rata Share of the
applicable Borrowing available to the Administrative Agent and (ii) with respect
to which a corresponding amount shall not in fact have been made available to
the Administrative Agent by any such Lender, (b) with respect to the Swing Line
Lender, the aggregate amount, if any, of participations in respect of any
outstanding Swing Line Loan that shall not have been funded by the Appropriate
Lenders in accordance with Section 2.04(c) and (c) with respect to the L/C
Issuer, the aggregate amount of L/C Borrowings.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of Collateral.

“United States” and “US” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the BV Borrower designated by
the board of directors of the BV Borrower as an Unrestricted Subsidiary pursuant
to Section 6.15 subsequent to the date hereof.

“US Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal,

 

Credit Agreement

46



--------------------------------------------------------------------------------

including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time, except as
otherwise specifically prescribed herein. All financial ratios calculated
pursuant to Section 7.11 shall be calculated in a manner consistent with that
used in preparing the Historical Financial Statements for the fiscal year ended
December 31, 2010, except as otherwise specifically prescribed herein.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the BV Borrower or
the Required Lenders shall so request, the Administrative Agent and the BV
Borrower shall negotiate in good faith to amend such ratio to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders and Borrowers); provided that, until so amended,
(i) such ratio shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the BV Borrower shall provide to the Administrative
Agent and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio
made before and after giving effect to such change in GAAP.

(c) Notwithstanding anything to the contrary contained herein, financial ratios
and other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis. In addition, the
financial ratios and related definitions set forth in the Loan Documents shall
be computed to exclude the application of ASC 480, ASC 815, ASC 805, and ASC

 

Credit Agreement

47



--------------------------------------------------------------------------------

718 (to the extent these pronouncements under ASC 718 result in recording an
equity award as a liability on the consolidated balance sheet of the BV Borrower
and its Restricted Subsidiaries in the circumstance where, but for the
application of the pronouncements, such award would have been classified as
equity).

SECTION 1.04. Rounding. Any financial ratios required to be maintained by any
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

SECTION 1.08. Currency Equivalents Generally. (a) Any amount specified in this
Agreement (other than in Articles 2, 9 and 10 or as set forth in paragraph
(b) of this Section) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Reuters World Currency Page for the applicable currency at 11:00 a.m. (London
time) on such day (or, in the event such rate does not appear on any Reuters
World Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the relevant Borrower, or, in the absence of such agreement, such rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. (New York City time) on such date for the purchase of Dollars for
delivery two Business Days later); provided that the determination determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.

 

Credit Agreement

48



--------------------------------------------------------------------------------

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.11
and 7.15, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period; provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness. For purposes of determining
compliance with Section 7.11, the Dollar Amount of each Euro Loan and the
equivalent in Dollars of any other Indebtedness denominated in a currency other
than Dollars will reflect the currency translation effects, determined in
accordance with GAAP, of Swap Contracts for currency exchange risks with respect
to the applicable currency in effect on the date of determination of the Dollar
Amount of such Euro Loan or the Dollar equivalent of such other Indebtedness.

SECTION 1.09. Certain Calculations. Notwithstanding anything to the contrary
herein, from the Closing Date until the first delivery of financial statements
pursuant to Section 6.01, the calculation of the Senior Secured Net Leverage
Ratio for any purpose hereunder shall be determined as of the date of the then
most recent financial statements internally available to the BV Borrower as of
such date of determination, subject to all pro forma adjustments, if any,
required in accordance with and as set forth in the applicable provision
pursuant to which such Senior Secured Net Leverage Ratio is so calculated.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01. The Loans. (a) The Term Borrowing. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make to the BV
Borrower or the US Borrower (as directed by the BV Borrower) a single Dollar
loan on the Closing Date (each, a “Term Loan” and, collectively, the “Term
Loans”) in an amount equal to such Lender’s Term Commitment. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to any Borrower as elected by such Borrower
pursuant to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from
time to time, on any Business Day until the Maturity Date during the Revolving
Credit Commitment Period, in an aggregate Dollar Amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment and
(ii) each Euro Revolving Credit Lender severally agrees to make loans
denominated in Euros to any Borrower as elected by such Borrower pursuant to
Section 2.02 (each such loan, an “Euro Revolving Credit Loan”) from time to
time, on any Business Day until the Maturity Date, in an aggregate Dollar Amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Revolving Credit
Borrowing, (i) the aggregate Dollar Amount of the Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Dollar Amount
of the Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans, shall not exceed such Lender’s Revolving Credit Commitment and (ii) the
aggregate Dollar Amount of Euro Revolving Credit Loans and L/C Obligations in
respect of Euro Letters of Credit shall not exceed the Euro Sublimit. Within the
limits of each Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, each Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurodollar Loans, as further provided herein,

 

Credit Agreement

49



--------------------------------------------------------------------------------

and Euro Revolving Credit Loans must be EURIBOR Loans, as further provided
herein; provided that all Dollar Revolving Credit Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Revolving Credit Loans of the same Type
made to the same Borrower.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Dollar Revolving Credit Loans from one Type to the other, and each continuation
of Eurodollar Rate Loans shall be made upon the relevant Borrower’s irrevocable
(except as provided in Section 3.02, Section 3.03 and Section 3.04 herein)
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent (x) with respect to any
Borrowing on the Closing Date, not later than not later than 12:00 p.m. (noon)
one (1) Business Day before the Closing Date and (y) with respect to any
Borrowing after the Closing Date, (i) not later than 12:00 p.m. (noon) three
(3) Business Days prior to the requested date of any Borrowing of Eurodollar
Rate Loans, continuation of Eurodollar Rate Loans or any conversion of Base Rate
Loans to Eurodollar Rate Loans, (ii) not later than 12:00 p.m. (noon) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans
and (iii) not later than 12:00 p.m. (noon) three (3) Business Days prior to the
requested date of any Borrowing of Euro Revolving Credit Loans. Each telephonic
notice by a Borrower pursuant to this Section 2.02(a) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a minimum principal amount of $2,000,000 or a whole multiple of $500,000
in excess thereof (or comparable amounts determined by the Administrative Agent
in the case of Euro Loans). Except as provided in Section 2.03(c)(i) and
Section 2.04(c)(i), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the relevant Borrower is requesting a Term Borrowing, a
Dollar Revolving Credit Borrowing, a Euro Revolving Credit Borrowing, a
conversion of Term Loans or Dollar Revolving Credit Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Dollar Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the account of the
relevant Borrower to be credited with the proceeds of such Borrowing. If, with
respect to Loans denominated in Dollars the relevant Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Dollar Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the relevant Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period (or fails to give
a timely notice requesting a continuation of EURIBOR Loans denominated in
Euros), it will be deemed to have specified an Interest Period of one (1) month.
If no currency is specified, the requested Borrowing shall be in Dollars.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the relevant Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a). In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available

 

Credit Agreement

50



--------------------------------------------------------------------------------

funds at the Administrative Agent’s Office not later than 12:00 p.m. (noon) on
the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (or, if such
Borrowing is the initial Credit Extension, Section 4.01), the Administrative
Agent shall make all funds so received available to the relevant Borrower in
like funds as received by the Administrative Agent by wire transfer of such
funds in accordance with instructions provided to the Administrative Agent by
such Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the relevant Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the continuance of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the relevant Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Eurodollar Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the relevant Borrower and
the Appropriate Lenders of any change in the Administrative Agent’s prime rate
used in determining the Base Rate promptly following the determination of such
change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment. (i)
Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the other Revolving Credit Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or Euros for the account of the
Borrowers (or any Restricted Subsidiary so long as a Borrower is a joint and
several co-applicant, and references to a “Borrower” in this Section 2.03 shall
be deemed to include reference to such Restricted Subsidiary) and to amend or
renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the relevant Borrower; provided that the L/C
Issuer shall not be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Lender shall be obligated to participate in any
Letter of Credit if, as of the date of such L/C Credit Extension, (x) the
aggregate Dollar Amount of Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Lender’s Dollar Amount of Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans, would exceed such
Lender’s Revolving Credit Commitment, (y) the Dollar Amount of Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit or
(z) the aggregate Dollar Amount of Euro Revolving Credit Loans and L/C
Obligations in respect of Euro Letters of Credit would exceed the Euro Sublimit.
Within the foregoing

 

Credit Agreement

51



--------------------------------------------------------------------------------

limits, and subject to the terms and conditions hereof, the relevant Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
such Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof; provided that to the extent any
Existing Letter of Credit was issued by a Person that is not a party to this
Agreement, the obligations of the Borrowers to the L/C Issuer under this
Section 2.03 in respect of such Existing Letter of Credit shall instead be
obligations of the Borrowers to such Person, and such Person shall be entitled
to all the rights, remedies and protections set forth in this Agreement and the
other Loan Documents in respect of such Existing Letter of Credit as though it
were the L/C Issuer.

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, the L/C Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit, prior to giving effect to any automatic renewal, would occur more than
twelve months after the date of issuance or last renewal, unless the Required
Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

(D) the issuance of such Letter of Credit would violate any Laws or one or more
policies of the L/C Issuer.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(iv) In the case where any Revolving Credit Lender is at any time a Defaulting
Lender, the Defaulting Lender’s Pro Rata Share of the L/C Obligations will be
reallocated among all Revolving Credit Lenders that are not Defaulting Lenders
(pro rata in accordance with their respective Pro Rata Shares) but only to the
extent the total Revolving Credit Exposure of all Revolving Credit Lenders that
are not Defaulting Lenders plus such Defaulting Lender’s Pro Rata Share of the
L/C Obligations and any Swing Line Loans, in each case, except to the extent
Cash Collateralized, does not exceed the aggregate Revolving Credit Commitments
(excluding the Revolving Credit Commitment of any Defaulting Lender except to
the extent of any outstanding Revolving Credit Loans of such Defaulting Lender)
in which

 

Credit Agreement

52



--------------------------------------------------------------------------------

case the Revolving Credit Commitments of all Defaulting Lenders shall be deemed
to be zero (except to the extent Cash Collateral has been posted by such
Defaulting Lender in respect of any portion of such Defaulting Lender’s L/C
Obligations or participations in Swing Line Loans) for purposes of any
determination of the Revolving Credit Lenders’ respective Pro Rata Shares of L/C
Obligations (including for purposes of all fee calculations hereunder).

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the relevant Borrower delivered to the L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of such Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least ten
(10) days, or such shorter period as mutually agreed, prior to the proposed
issuance date or date of amendment, as the case may be, or such later date and
time as the L/C Issuer may agree in a particular instance in its sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
currency in which the requested Letter of Credit will denominated; and (H) such
other matters as the L/C Issuer may reasonably request. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
request.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the relevant Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the relevant Borrower or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer an
unfunded risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

(iii) If the relevant Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, no Borrower shall be required to make a specific request to the
L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such

 

Credit Agreement

53



--------------------------------------------------------------------------------

Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the L/C Issuer shall not permit any such
renewal if (A) the L/C Issuer has determined that it would have no obligation at
such time to issue such Letter of Credit in its renewed form under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Revolving Credit
Lender or any Borrower that one or more of the applicable conditions specified
in Section 4.03 is not then satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the relevant Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the relevant Borrower and the
Administrative Agent thereof. Not later than 12:00 p.m. (noon) on the Business
Day immediately following any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the relevant Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If any Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
Dollar Amount thereof in the case of Euros) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Pro Rata Share thereof. In such event,
the relevant Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02(a) for the principal amount of Base Rate Loans but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of a prompt
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Revolving Credit Lender (including the Lender acting as the L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the relevant
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the relevant
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C

 

Credit Agreement

54



--------------------------------------------------------------------------------

Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the relevant Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the relevant Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Federal Funds Rate
from time to time in effect. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations. (i) If, at any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
currency as the Letter of Credit issued by such L/C Issuer.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect.

 

Credit Agreement

55



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of each Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit issued for its account and
to repay each L/C Borrowing relating to any Letter of Credit issued for its
account shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or the applicable other Borrower or applicable Restricted
Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of such Borrower in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower;

provided that the foregoing shall not excuse the L/C Issuer from liability to
such Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by such Borrower to the extent
permitted by applicable Law) suffered by such Borrower that are determined by a
nonappealable judgment of a court of competent jurisdiction to have been caused
by the L/C Issuer’s gross negligence, bad faith or willful misconduct when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.] Each Borrower shall promptly examine a
copy of each Letter of Credit issued for its account and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
such Borrower’s instructions or other irregularity, such Borrower will promptly
notify the L/C Issuer. Each Borrower shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

 

Credit Agreement

56



--------------------------------------------------------------------------------

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
Law or under any other agreement. None of the L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
the L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, each relevant Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to such Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by such Borrower which such Borrower proves were
caused by the L/C Issuer’s willful misconduct, bad faith or gross negligence or
the L/C Issuer’s willful or grossly negligent or bad faith failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing and the conditions set
forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the relevant
Borrower shall promptly Cash Collateralize (x) in the case of clause (i), 100%
and (y) in the case of clause (ii), 102%, in each case, the then Outstanding
Amount of all L/C Obligations (such Outstanding Amount to be determined as of
the date of such L/C Borrowing or the Letter of Credit Expiration Date, as the
case may be) or, in the case of clause (ii), provide a back to back letter of
credit in a face amount at least equal to 102% of the then undrawn amount of
such Letter of Credit from an issuer and in form and substance reasonably
satisfactory to the L/C Issuer in its reasonable discretion. Any Letter of
Credit that is so Cash Collateralized or in respect of which such a back-to-back
letter of credit shall have been issued shall be deemed no longer outstanding
for purposes of this Agreement. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Cash
Collateral shall be maintained in deposit accounts designated by the
Administrative Agent and which is under the sole dominion and control of the
Administrative Agent and shall be deposited in an interest-bearing account. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or claims of the depositary bank arising by operation of
law or that the total amount

 

Credit Agreement

57



--------------------------------------------------------------------------------

of such funds is less than the amount required by the first sentence of this
clause (g), the relevant Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts designated by the Administrative
Agent as aforesaid, an amount equal to the excess of (x) 100% or 102%, as
applicable, of such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the L/C Issuer. To the extent the amount of any
Cash Collateral exceeds 100% or 102%, as applicable, of the then Outstanding
Amount of such L/C Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the relevant Borrower.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the relevant Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. Each Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share a Letter of Credit fee for each Letter of Credit issued for the account of
such Borrower equal to (A) the Applicable Rate minus 0.125% or such other
fronting fee that is charged with respect to such Letter of Credit, multiplied
by (B) the daily maximum amount then available to be drawn under such Letter of
Credit. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
(less 0.125% or such other fronting fee that is charged with respect to such
Letter of Credit) separately for each period during such quarter that such
Applicable Rate was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Each Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued for the account of
such Borrower equal to 0.125% per annum of the daily maximum amount then
available to be drawn under such Letter of Credit. Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, each Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees not related to the
fronting fee and standard costs and charges are due and payable within five
(5) Business Days of written demand by the L/C Issuer setting forth in
reasonable detail such costs and charges and are nonrefundable.

(k) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms of this Agreement shall control.

(l) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of

 

Credit Agreement

58



--------------------------------------------------------------------------------

Credit, then (i) if one or more other tranches of Revolving Credit Commitments
in respect of which the maturity date shall not have occurred are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein and to make Revolving Credit Loans and payments
in respect thereof pursuant to Section 2.03(d)) under (and ratably participated
in by Lenders pursuant to) the Revolving Credit Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Credit Commitments thereunder at
such time and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). If, for any reason, such Cash
Collateral is not provided or the reallocation does not occur, the Revolving
Credit Lenders under the maturing tranche shall continue to be responsible for
their participating interests in the Letters of Credit. Except to the extent of
reallocations of participations pursuant to clause (i) of the second preceding
sentence, the occurrence of a maturity date with respect to a given tranche of
Revolving Credit Commitments shall have no effect upon (and shall not diminish)
the percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Letters of Credit
shall be agreed with the Lenders under the extended tranches.

SECTION 2.04. Swing Line Loans. (a) The Swing Line. (i) Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to each Borrower from time to time on any
Business Day (other than the Closing Date) during the Revolving Credit
Commitment Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share of the Outstanding Amount of
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided that after giving effect to any
Swing Line Loan, the aggregate Dollar Amount of the Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share of the Dollar Amount of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment; provided
further that neither Borrower shall use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Swing Line Loans
shall only be denominated in Dollars. Immediately upon the making of a Swing
Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender
an unfunded risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Swing Line
Loan.

(ii) Notwithstanding the foregoing, if at any time any Revolving Credit Lender
is a Defaulting Lender, such Defaulting Lender’s Pro Rata Share of the Swing
Line Loans will be reallocated among all Revolving Credit Lenders that are not
Defaulting Lenders (pro rata in accordance with their respective Pro Rata
Shares) but only to the extent the total Revolving Credit Exposure of all
Revolving Credit Lenders that are not Defaulting Lenders plus such Defaulting
Lender’s Pro Rata Share of the Swing Line Loans and any L/C Obligations, in each
case, except to the extent Cash Collateralized, does not exceed the aggregate
Revolving Credit Commitments (excluding the Revolving Credit Commitment of any
Defaulting Lender except to the extent of any outstanding Revolving Credit Loans
of such Defaulting Lender), in which case the Revolving Credit Commitments of
all Defaulting Lenders shall be deemed to be zero (except to the extent Cash
Collateral has been posted by such Defaulting Lender in respect of any portion

 

Credit Agreement

59



--------------------------------------------------------------------------------

of such Defaulting Lender’s participations in Swing Line Loans or L/C
Obligations) for purposes of any determination of the Revolving Credit Lenders’
respective Pro Rata Shares of the Swing Line Loans (including for purposes of
all fee calculations hereunder).

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
relevant Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $1,000,000 (ii) the requested borrowing
date, which shall be a Business Day and (iii) the account of the relevant
Borrower to be credited with the proceeds of such Swing Line Borrowing. Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of such proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the relevant Borrower.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the relevant Borrower
(each of which hereby irrevocably authorizes the Swing Line Lender to so request
on its behalf), that each Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Each such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02(a), without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the aggregate Revolving Credit
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the relevant Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the relevant Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in such Swing Line Loan and each such
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

Credit Agreement

60



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect. A certificate of
the Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by a Borrower of a Committed Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the relevant
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same currency as such Swing Line Loan funded by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the relevant Borrower for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The relevant Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another

 

Credit Agreement

61



--------------------------------------------------------------------------------

tranche or tranches of Revolving Credit Commitments is or are in effect with a
longer maturity date, then on the earliest occurring maturity date all then
outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such maturity date); provided, however that if on the
occurrence of such earliest maturity date (after giving effect to any repayments
of Revolving Credit Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(l)), there shall exist sufficient
unutilized Extended Revolving Credit Commitments so that the respective
outstanding Swingline Loans could be incurred pursuant to the Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
maturity date, then there shall be an automatic adjustment on such date of the
participations in such Swingline Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Credit Commitments,
and such Swingline Loans shall not be so required to be repaid in full on such
earliest maturity date.

SECTION 2.05. Prepayments. (a) Optional. (i) Any Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Loans made to such Borrower, in each case, in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (noon) (1) three (3) Business Days prior to any
date of prepayment of Eurodollar Rate Loans or EURIBOR Loans and (2) on the date
of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans or
EURIBOR Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof (or comparable amounts determined by the
Administrative Agent in the case of Euro Loans) or, if less, the entire
principal amount thereof then outstanding; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
or EURIBOR Loan shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.05. Each prepayment
of principal of, and interest on, Euro Loans shall be made in the relevant Euro.
Each prepayment of the Loans pursuant to this Section 2.05(a) shall be applied
among the Facilities to such Class(es) in such amounts and, in the case of the
Term Loan Facility, in such order of maturity, as the relevant Borrower may
direct in its sole discretion. Each prepayment made by a Borrower in respect of
a particular Facility shall be paid to the Administrative Agent for the account
of (and to be promptly disbursed to) the Appropriate Lenders in accordance with
their respective Pro Rata Shares.

(ii) Either Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. (noon) on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
either Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, any
relevant Borrower may rescind any notice of prepayment under Section 2.05(a)(i)
or Section

 

Credit Agreement

62



--------------------------------------------------------------------------------

2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
a portion of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.

(iv) Notwithstanding anything in this Agreement (including but not limited to
Sections 2.07 and 2.13 (which provisions shall not be applicable to this
Section 2.05(a)(iv)) or in any other Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Loans under the Revolving Credit Facility are used for this purpose, the Loan
Parties and their Subsidiaries may prepay the outstanding Loans (which shall,
for the avoidance of doubt, be automatically and permanently canceled
immediately upon acquisition by the Borrowers) (or the Loan Parties or any of
their Subsidiaries may purchase such outstanding Loans and immediately cancel
them) on the following basis:

(A) Any Loan Party or any of its Subsidiaries shall have the right to make a
voluntary prepayment of Loans at a discount to par pursuant to a Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(iv).

(B) (1) Any Loan Party or any of its Subsidiaries may from time to time offer to
make a Discounted Loan Prepayment by providing the Auction Agent notice in the
form of a Specified Discount Prepayment Notice; provided that (I) any such offer
shall be made available, at the sole discretion of the Loan Party or such
Subsidiary, to (x) each Lender and/or (y) each Lender with respect to any Class
of Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three Business Days upon notice by the Loan
Party or the Subsidiary to the Auction Agent) (the “Specified Discount
Prepayment Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

 

Credit Agreement

63



--------------------------------------------------------------------------------

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Loan Party or Subsidiary will make a prepayment of outstanding Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender on the
Discounted Prepayment Effective Date in accordance with the respective
outstanding amount and tranches of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2) above; provided
that, if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with such Loan Party or such Subsidiary and subject to
rounding requirements of the Auction Agent made in its reasonable discretion)
will calculate such proration (the “Specified Discount Proration”). The Auction
Agent shall promptly, and in any case within three (3) Business Days following
the Specified Discount Prepayment Response Date, notify (I) the relevant Loan
Party or Subsidiary of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Loan Party and such Lenders shall be conclusive and binding for
all purposes absent manifest error. The payment amount specified in such notice
to the Loan Party or Subsidiary shall be due and payable by such Loan Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C) (1) Any Loan Party or any of its Subsidiaries may from time to time solicit
Discount Range Prepayment Offers by providing the Auction Agent with notice in
the form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of such Loan Party or
such Subsidiary, to (x) each Lender and/or (y) each Lender with respect to any
Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate principal amount of the relevant Loans (the
“Discount Range Prepayment Amount”), the tranche or tranches of Loans subject to
such offer and the maximum and minimum percentage discounts to par (the
“Discount Range”) of the principal amount of such Loans with respect to each
relevant tranche of Loans willing to be prepaid by such Loan Party or such
Subsidiary (it being understood that different Discount Ranges and/or Discount
Range Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by
any Loan Party or any of its Subsidiaries shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and
a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (which date may be extended for a period not exceeding three
Business Days upon notice by the Loan Party or Subsidiary to the Auction Agent)
(the “Discount Range Prepayment Response Date”). Each Lender’s Discount

 

Credit Agreement

64



--------------------------------------------------------------------------------

Range Prepayment Offer shall be irrevocable and shall specify one or more (but
no more than three for any Lender) discounts to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount. Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Loan Party or such Subsidiary and subject
to rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (C). The relevant Loan Party or
Subsidiary agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Auction Agent within the Discount
Range by the Discount Range Prepayment Response Date, in the order from the
Submitted Discount that is the largest discount to par to the Submitted Discount
that is the smallest discount to par, up to and including the Submitted Discount
that is the smallest discount to par within the Discount Range (such Submitted
Discount that is the smallest discount to par within the Discount Range being
referred to as the “Applicable Discount”) which yields a Discounted Loan
Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Loans equal to
its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Loan Party or
Subsidiary will prepay the respective outstanding Loans of each Participating
Lender on the Discounted Prepayment Effective Date in the aggregate principal
amount and of the tranches specified in such Lender’s Discount Range Prepayment
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders offered at a discount to par greater than the Applicable
Discount exceeds the Discount Range Prepayment Amount, prepayment of the
principal amount of the relevant Loans for those Participating Lenders whose
Submitted Discount is a discount to par greater than or equal to the Applicable
Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Auction Agent (in consultation
with such Loan Party or such Subsidiary and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Loan Party or Subsidiary of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be

 

Credit Agreement

65



--------------------------------------------------------------------------------

prepaid at the Applicable Discount on such date, (III) each Participating Lender
of the aggregate principal amount and tranches of such Lender to be prepaid at
the Applicable Discount on such date, and (IV) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the relevant
Loan Party or Subsidiary and Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Loan Party or Subsidiary shall be due and payable by such Loan Party on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(D) (1) Any Loan Party or any of its Subsidiaries may from time to time solicit
Solicited Discounted Prepayment Offers by providing the Auction Agent with
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended, at the sole discretion of such Loan
Party or such Subsidiary, to (x) each Lender and/or (y) each Lender with respect
to any Class of Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate amount of the Loans (the “Solicited Discounted
Prepayment Amount”) and the tranche or tranches of Loans the Loan Party or
Subsidiary is willing to prepay at a discount (it being understood that
different Solicited Discounted Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as separate offer pursuant to the terms of this Section), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by any Loan Party or any of its Subsidiaries shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time on the third Business
Day after the date of delivery of such notice to such Lenders (which date may be
extended for a period not exceeding three Business Days upon notice by the Loan
Party or Subsidiary to the Auction Agent) (the “Solicited Discounted Prepayment
Response Date”). Each Lender’s Solicited Discounted Prepayment Offer shall
(x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both one or more (but no more than three) discounts to par (the
“Offered Discount”) at which such Lender is willing to allow prepayment of its
then outstanding Loan and the maximum aggregate principal amount and tranches of
such Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

(2) The Auction Agent shall promptly provide the relevant Loan Party or
Subsidiary with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date. Such Loan Party or
such Subsidiary shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Lenders in the Solicited Discounted Prepayment Offers that is acceptable to the
Loan Party or Subsidiary in its sole discretion (the “Acceptable Discount”), if
any. If the Loan Party or Subsidiary elects, in its sole discretion, to accept
any Offered Discount as the Acceptable Discount, in no event later than by the
third Business Day after the date of receipt by such Loan Party or such
Subsidiary from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the Loan Party or Subsidiary may submit an

 

Credit Agreement

66



--------------------------------------------------------------------------------

Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Loan Party or Subsidiary by the Acceptance Date,
such Loan Party or such Subsidiary shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Loan Party or such Subsidiary
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the relevant Loan Party or
Subsidiary at the Acceptable Discount in accordance with this
Section 2.05(a)(iv)(D). If the Loan Party or Subsidiary elects to accept any
Acceptable Discount, then the Loan Party or Subsidiary agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Lender that has submitted a Solicited Discounted Prepayment Offer
with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Offered Amount (subject to any required pro-rata reduction pursuant
to the following sentence) at the Acceptable Discount (each such Lender, a
“Qualifying Lender”). The Loan Party or Subsidiary may prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Loan Party or such Subsidiary and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Loan Party or Subsidiary of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Loan
Prepayment and the tranches to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Loans and the tranches to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Lender to be prepaid at the Acceptable Discount
on such date, and (IV) if applicable, each Identified Qualifying Lender of the
Solicited Discount Proration. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to such Loan Party or such Subsidiary
and Lenders shall be conclusive and binding for all purposes absent manifest
error. The payment amount specified in such notice to such Loan Party or such
Subsidiary shall be due and payable by such Loan Party or such Subsidiary on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

Credit Agreement

67



--------------------------------------------------------------------------------

(E) In connection with any Discounted Loan Prepayment, the Loan Parties and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary and documented fees
and out-of-pocket expenses from a Loan Party or Subsidiary in connection
therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Loan Party or Subsidiary shall prepay such Loans on the Discounted Prepayment
Effective Date without premium or penalty. The relevant Loan Party or Subsidiary
shall make such prepayment to the Administrative Agent, for the account of the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 1:00 p.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans on a pro-rata
basis across such installments. The Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Loans pursuant to this Section 2.05(a)(iv) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment. In connection with each
prepayment pursuant to this Section 2.05(a)(iv), each relevant Loan Party shall
represent and warrant as of the date of any such prepayment pursuant to this
Section 2.05(a)(iv) that such Loan Party has no material non-public information
(“MNPI”) with respect to any Loan Party that both (x) has not been disclosed to
the applicable Lenders (other than because any such Lender does not wish to
receive MNPI with respect to any Loan Party) prior to such date and (y) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to accept any prepayment pursuant to this
Section 2.05(a)(iv).

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment (which for the avoidance of doubt, shall not include any open market
purchases of Loans or Commitments otherwise permitted by the terms hereof) shall
be consummated pursuant to procedures consistent with the provisions in this
Section 2.05(a)(iv) or as otherwise established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the Borrowers.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(iv), to the extent the Administrative Agent is the
Auction Agent, each notice or other communication required to be delivered or
otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon Auction Agent’s (or its delegate’s) actual receipt during
normal business hours of such notice or communication; provided that any notice
or communication actually received outside of normal business hours shall be
deemed to have been given as of the opening of business on the next Business
Day.

(I) Each of the Loan Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted

 

Credit Agreement

68



--------------------------------------------------------------------------------

Loan Prepayment provided for in this Section 2.05(a)(iv) as well as activities
of the Auction Agent.

(J) Each Loan Party and any of its Subsidiaries shall have the right, by written
notice to the Auction Agent, to revoke or modify its offer to make a Discounted
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date.

(K) Any failure by such Loan Party or such Subsidiary to make any prepayment to
a Lender, pursuant to this Section 2.05(a)(iv) shall not constitute a Default or
Event of Default under Section 8.01 or otherwise.

(L) To the extent the Auction Agent is required to deliver notices or
communicate such other information to the Lenders pursuant to this
Section 2.05(a)(iv), the Auction Agent will work with the Administrative Agent
(and the Administrative Agent will cooperate with the Auction Agent) in order to
procure the delivery of such notices and/or the communication of such
information to the applicable Lenders.

(M) Nothing in this Section 2.05(a)(iv) shall require the Loan Parties or any of
their Subsidiaries to undertake any Discounted Loan Prepayment.

(v) At the time of the effectiveness of any Repricing Transaction that is
consummated prior to the first anniversary of the Closing Date, the Borrowers
agree to pay to the Administrative Agent, for the ratable account of each Lender
with outstanding Term Loans which are repaid or prepaid pursuant to such
Repricing Transaction, a fee in an amount equal to 1.00% of the aggregate
principal amount of all Term Loans prepaid (or converted) in connection with
such Repricing Transaction. Such fees shall be due and payable upon the date of
the effectiveness of such Repricing Transaction.

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the BV Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans, in
accordance with Section 2.05(b)(v), in an amount equal to (A) the Prepayment
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ended December 31, 2012)
minus (B) the sum of (1) the amount of any voluntary prepayments of Term Loans
made pursuant to Section 2.05(a) during such fiscal year and (2) solely to the
extent the amount of the Revolving Credit Commitments are reduced pursuant to
Section 2.06 in connection therewith (and solely to the extent of the amount of
such reduction), the amount of any voluntary prepayments of Revolving Credit
Loans made pursuant to Section 2.05(a) during such fiscal year.

(A) If (x) the BV Borrower or any Restricted Subsidiary Disposes of any property
or assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d), (e), (f) (except to the extent clause (iii) of
the proviso thereto is applicable to such Disposition), (g), (h), (i), (j), (m),
(n), (p), (q), (r), (s), (t) or (u)) or (y) any Casualty Event occurs, which
results in the realization or receipt by the BV Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the BV Borrower shall cause to be prepaid on or
prior to the date which is ten (10) Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate principal amount
of Term Loans, in accordance with Section 2.05(b)(v), in an amount equal to 100%
of all Net Cash Proceeds received; provided that no such prepayment shall be
required pursuant

 

Credit Agreement

69



--------------------------------------------------------------------------------

to this Section 2.05(b)(i)(A) if, on or prior to such date, the BV Borrower
shall have given written notice to the Administrative Agent of its intention to
reinvest or cause to be reinvested all or a portion of such Net Cash Proceeds in
accordance with Section 2.05(b)(i)(B) (which, except in the case of a Casualty
Event, election may only be made if no Event of Default has occurred and is then
continuing);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(i)(A)) or any Casualty Event, at the option of
the BV Borrower, and with respect to a Disposition, so long as no Event of
Default shall have occurred and be continuing, the BV Borrower may reinvest or
cause to be reinvested all or any portion of such Net Cash Proceeds in assets
useful for its business within (x) three hundred and sixty-five (365) days of
the receipt of such Net Cash Proceeds or (y) if the BV Borrower or the relevant
Restricted Subsidiary enters into a contract to reinvest such Net Cash Proceeds
within three hundred and sixty-five (365) days of the receipt thereof, within
one hundred and eighty (180) days of the date of such contract; provided that if
any Net Cash Proceeds are not so reinvested within the applicable time periods
set forth above in this Section 2.05(b)(i)(B) or are no longer intended to be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be promptly applied to the
prepayment of the Term Loans as set forth in this Section 2.05.

(ii) If for any reason the aggregate Outstanding Amount of the Revolving Credit
Loans, the L/C Obligations and Swing Line Loans at any time exceeds the
aggregate Revolving Credit Commitments then in effect, the Borrowers shall
promptly prepay Revolving Credit Loans or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrowers shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(ii) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds such aggregate Revolving Credit Commitments then in
effect.

(iii) If the BV Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the BV Borrower shall cause to be prepaid an aggregate amount of
Term Loans, in accordance with Section 2.05(b)(v), in an amount equal to the
Prepayment Percentage of all Net Cash Proceeds received therefrom on or prior to
the date which is five (5) Business Days after the receipt of such Net Cash
Proceeds.]

(iv) Notwithstanding any other provisions of this Section 2.05(b), (A) to the
extent that (and for so long as) any of Excess Cash Flow or all the Net Cash
Proceeds of any asset sale or other Disposition or any Casualty Event by a
Restricted Subsidiary (other than a Borrower) giving rise to mandatory
prepayment pursuant to Section 2.05(b)(i)(A) or Section 2.05(b)(i)(B) (each such
Disposition and Casualty Event, a “Specified Asset Sale”) are prohibited or
delayed by applicable local Law from being repatriated to the jurisdiction of
organization of the Borrower that is the most direct parent company of such
Restricted Subsidiary, the portion of such Excess Cash Flow or Net Cash Proceeds
so affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05(b) but may be retained by the applicable
Restricted Subsidiary so long as the applicable local Law will not permit such
repatriation to the relevant Borrower (the BV Borrower hereby agreeing

 

Credit Agreement

70



--------------------------------------------------------------------------------

to cause the applicable Restricted Subsidiary to promptly take all actions
reasonably required by applicable local Law to permit such repatriation), and
once such repatriation of any of such affected Excess Cash Flow or Net Cash
Proceeds is permitted under the applicable local Law, such repatriation will be
promptly effected and such repatriated Excess Cash Flow or Net Cash Proceeds
will be promptly (and in any event not later than five (5) Business Days after
such repatriation) applied (net of additional taxes payable or reserved against
as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.05(b) and (B) to the extent that the BV Borrower has determined in
good faith that repatriation of any of or all the Excess Cash Flow or Net Cash
Proceeds of any Specified Asset Sale to the jurisdiction of organization of the
Borrower that is the most direct parent company of the relevant Restricted
Subsidiary would have a material adverse tax consequence with respect to such
Excess Cash Flow or Net Cash Proceeds, the Excess Cash Flow or Net Cash Proceeds
so affected may be retained by the applicable Restricted Subsidiary, provided
that, in the case of this clause (iv), on or before the date on which any Excess
Cash Flow or Net Cash Proceeds so retained would otherwise have been required to
be applied to prepayments pursuant to Section 2.05(b)(i), the BV Borrower causes
to be applied an amount equal to such Excess Cash Flow or Net Cash Proceeds to
such prepayments as if such Excess Cash Flow or Net Cash Proceeds had been
received by the relevant Borrower rather than such Restricted Subsidiary, less
the amount of additional taxes that would have been payable or reserved against
if such Excess Cash Flow or Net Cash Proceeds had been so repatriated (or, if
less, the Excess Cash Flow or Net Cash Proceeds that would be calculated if
received by such Restricted Subsidiary) in satisfaction of such prepayment
requirement.

(v) Any prepayment of any Term Loans pursuant to this Section 2.05(b) shall be
applied to repay Term Loans of each then outstanding Class; provided, that any
prepayment of any Term Loans pursuant to this Section 2.05(b) shall be applied
to repay Term Loans of each Class with an earlier maturity date prior to being
applied to repay any Term Loans of any other Class with a later maturity date
(and if two or more Classes of Term Loans have the same maturity date, shall be
applied on a pro rata basis to such Classes). Any prepayment of any Class of
Term Loans pursuant to this Section 2.05(b) shall be applied, first, in direct
order of maturities, to any principal repayment installments of such Term Loans
that are due within twenty-four (24) months after the date of such prepayment
and second, on a pro-rata basis, to the other principal repayment installments
of such Term Loans of such Class; and each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Share (prior to giving
effect to any rejection by any Term Lender of any such prepayment pursuant to
clause (vi) below), subject to clause (vi) of this Section 2.05(b).

(vi) The BV Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) at least three (3) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of any such prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Any Term Lender (a “Declining
Lender”, and any Term Lender which is not a Declining Lender, an “Accepting
Lender”) may elect, by delivering not less than two (2) Business Days prior to
the proposed prepayment date, a written notice that any mandatory prepayment
otherwise required to be made with respect to the Term Loans held by such Term
Lender pursuant to clauses (i), (ii) and (iii) of this Section 2.05(b) not be
made, in which event the portion of such prepayment which would otherwise have
been applied to the Term Loans of the Declining Lenders shall instead be
retained by the relevant Borrower.

 

Credit Agreement

71



--------------------------------------------------------------------------------

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan or a
EURIBOR Loan on a date other than the last day of an Interest Period therefor,
any amounts owing in respect of such Eurodollar Rate Loan or EURIBOR Loan, as
the case may be, pursuant to Section 3.05. Notwithstanding any of the other
provisions of Section 2.05(b), so long as no Event of Default shall have
occurred and be continuing, if any prepayment of Eurodollar Rate Loans or
EURIBOR Loans is required to be made under this Section 2.05(b), other than on
the last day of the Interest Period therefor, a Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from such Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from a Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

SECTION 2.06. Termination or Reduction of Revolving Credit Commitments. (a)
Optional. The BV Borrower may, upon written notice to the Administrative Agent,
terminate all or any portion of the unused Commitments under the Revolving
Credit Facility; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount
(A) of $1,000,000 or any whole multiple of $100,000 in excess thereof or
(B) equal to the entire remaining amount of the Revolving Credit Commitments and
(iii) if, after giving effect to any reduction of the Revolving Credit
Commitments, (1) the Letter of Credit Sublimit or the Swing Line Sublimit, as
the case may be, exceeds the amount of the Revolving Credit Commitments, such
sublimit shall be automatically reduced by the amount of such excess and (2) the
Euro Sublimit exceeds the Euro Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit, the Swing Line Sublimit or the Euro Sublimit unless otherwise
specified by the BV Borrower. Notwithstanding the foregoing, the BV Borrower may
rescind or postpone any notice of termination of the Revolving Credit
Commitments if such termination would have resulted from a refinancing of all or
a portion of the Facilities, which refinancing shall not be consummated or
otherwise shall be delayed.

(b) Mandatory. (i) The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 at 5:00 p.m. on the Closing Date
upon the funding of the Term Loans.

(ii) The Revolving Credit Commitment of each Revolving Credit Lender shall be
automatically and permanently reduced to $0 on the Maturity Date for the
Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Swing Line
Sublimit or the Euro Sublimit or the unused Commitments of any Class under this
Section 2.06 as the relevant Borrower may direct in its sole discretion. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments of any Class
shall be paid to the Appropriate Lenders on the effective date of such
termination.

 

Credit Agreement

72



--------------------------------------------------------------------------------

SECTION 2.07. Repayment of Loans. (a) Term Loans. The Borrowers shall repay to
the Administrative Agent for the ratable account of the Term Lenders the
aggregate outstanding principal amount of the Term Loans in quarterly
installments payable on the last Business Day of each March, June, September and
December, commencing on September 30, 2011, in an amount equal to (x) on each
such date occurring on or prior to the seventh anniversary of the Closing Date,
0.25% of the sum of the original principal amount of the Term Loan made on the
Closing Date and (y) the balance on the Maturity Date of the Term Loan Facility,
which amount, in each case, shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05;
provided, however, that the final principal installment shall be repaid on the
Maturity Date for the Term Loan Facility and in any event shall be in an amount
equal to the aggregate principal amount of the Term Loans outstanding on such
date.

(b) Revolving Credit Loans. Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all of its Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. Each Borrower shall repay the aggregate principal amount
of all of its Swing Line Loans on the Maturity Date for the Revolving Credit
Facility.

(d) Additional Term Loans and Extended Term Loans. The relevant Borrower shall
repay the aggregate amount of any Additional Term Loans or Extended Term Loans
to the Administrative Agent in accordance with a repayment schedule to be agreed
by such Borrower and the relevant Additional Term Lenders or relevant Extended
Term Lenders, as applicable.

(e) Additional Revolving Credit Loans and Extended Revolving Credit Loans. The
relevant Borrower shall repay the aggregate amount of any Additional Revolving
Credit Loans or Extended Revolving Credit Loans to the Administrative Agent on
the maturity date to be agreed by such Borrower and the relevant Additional
Revolving Credit Lenders or relevant Extended Revolving Credit Lenders, as
applicable.

SECTION 2.08. Interest. (a) (i) Each Eurodollar Rate Loan or EURIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurodollar Rate or EURIBOR Loan for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) While any Event of Default set forth in Section 8.01(a) exists, each
Borrower shall pay interest on the principal amount of all of its outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate (plus Mandatory Costs, if any) to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

Credit Agreement

73



--------------------------------------------------------------------------------

SECTION 2.09. Fees. In addition to certain fees described in Section 2.03(i) and
Section 2.03(j):

(a) Revolving Credit Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee (each, a “Revolving Credit Commitment Fee” and, collectively, the
“Revolving Credit Commitment Fees”) equal to the Applicable Rate times such
Revolving Credit Lender’s Dollar Revolving Credit Commitment or, if greater, the
Dollar Amount of such Revolving Credit Lender’s Euro Revolving Credit
Commitment; provided that any Revolving Credit Commitment Fee accrued with
respect to the Revolving Credit Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrowers so long as such Lender shall be
a Defaulting Lender except to the extent that such Revolving Credit Commitment
Fee shall otherwise have been due and payable by the Borrowers prior to such
time; and provided further that no Revolving Credit Commitment Fee shall accrue
on the Revolving Credit Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The Revolving Credit Commitment Fees shall accrue
at all times from the date hereof until the Maturity Date for the Revolving
Credit Facility, including at any time during which one or more of the
conditions in Article 4 is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date for the Revolving Credit Facility. The Revolving Credit Commitment
Fees shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrowers shall pay or cause to be paid to the Agents such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever (except as expressly agreed between the
Borrowers and the applicable Agent).

(c) Upfront Fees. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share,
an upfront fee in respect of the Revolving Credit Commitments equal to 0.50% of
the aggregate amount of the Revolving Credit Commitments provided to the
Borrowers under this Agreement on the Closing Date, which shall be payable in
full on the Closing Date.

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by reference to the “prime
rate” as published in the Wall Street Journal shall be made on the basis of a
year of three hundred and sixty-five (365) or three hundred and sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a three hundred and sixty
(360) day year and actual days elapsed (which results in more fees or interest,
as applicable, being paid than if computed on the basis of a three hundred and
sixty-five (365) day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Credit Agreement

74



--------------------------------------------------------------------------------

SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrowers, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the relevant Borrowers shall execute and deliver to such
Lender (through the Administrative Agent) a Note payable to such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
Each Borrower and each Lender agrees from time to time after the occurrence and
during the continuance of an Event of Default under Section 8.01(f) or
Section 8.01(g)(i) to execute and deliver to the Administrative Agent all such
Notes or other promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to any
exchange of Lenders’ interests pursuant to arrangements relating thereto among
the Lenders, and each Lender agrees to surrender any Notes or other promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any Notes or other promissory notes so
executed and delivered.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and Section 2.11(b), and by each Lender in its
account or accounts pursuant to Section 2.11(a) and Section 2.11(b), shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrowers to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrowers
under this Agreement and the other Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense
(other than payment in full), recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in Euros, all payments by the Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
Borrowers

 

Credit Agreement

75



--------------------------------------------------------------------------------

hereunder with respect to principal and interest on Loans denominated in Euros
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Euros and in same day funds not later than 2:00 p.m. (London
time) on the dates specified herein. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in Euros, such
Borrower shall make such payment in Dollars in the Dollar Amount of the Euro
payment amount. The Administrative Agent will promptly distribute to each Lender
its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 4:00 p.m. shall
be deemed received on the next succeeding Business Day in the Administrative
Agent’s sole discretion and any applicable interest or fee shall continue to
accrue to the extent applicable.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day in relation to such Borrower, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Loans or
EURIBOR Loans, as the case may be, to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the relevant
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the relevant Borrower, and the relevant
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights

 

Credit Agreement

76



--------------------------------------------------------------------------------

which the Administrative Agent or any Borrower may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or any relevant Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein (including, without limitation, any prepayments made in
connection with Section 2.05(a)(iv), Section 2.17, Section 2.18 or
Section 10.07), any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations or in Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the

 

Credit Agreement

77



--------------------------------------------------------------------------------

purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. Each Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by Law, exercise all its rights of payment (including the right
of setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of such Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. Increase in Commitments. (a) Upon notice to the Administrative
Agent, at any time after the Closing Date, each Borrower may request Additional
Term Commitments or Additional Revolving Credit Commitments; provided that
(i) after giving effect to any such addition, the aggregate amount of Additional
Term Commitments and Additional Revolving Credit Commitments that have been
added pursuant to this Section 2.14 shall not exceed (A) $250,000,000 (the
“General Incremental Availability”), plus (B) $750,000,000 (the “Ratio
Incremental Availability”) to the extent that in the case of this clause
(B) only the Senior Secured Net Leverage Ratio as of the last day of the most
recently ended Test Period for which financial statements are internally
available, after giving Pro Forma Effect to any such Additional Term Commitments
or Additional Revolving Credit Commitments, as applicable, shall not exceed
4.0:1.0 (it being agreed that (I) the Borrowers may designate any such
Additional Term Commitments and Additional Revolving Credit Commitments as being
incurred pursuant to the General Incremental Availability or Ratio Incremental
Availability in this sole discretion, and (II) so long as the all-in yield did
not require a change to the interest rate margins pursuant to clause (vi) below
when incurred, the Borrowers may re-designate any such Additional Term
Commitments and Additional Revolving Credit Commitments (or corresponding
Additional Term Loans or Additional Revolving Credit Loans, as applicable)
originally designated to be incurred under the General Incremental Availability
to be incurred under Ratio Incremental Availability if, at the time of such
re-designation, the Borrowers would be permitted to incur under this
Section 2.14 the aggregate principal amount of such Indebtedness being so
re-designated), (ii) any such addition shall be in an aggregate amount of
$50,000,000 or any whole multiple of $1,000,000 in excess thereof (provided that
such amount may be less than $50,000,000 if such amount represents all remaining
availability under the aggregate limit in respect of Additional Term Commitments
and Additional Revolving Credit Commitments set forth in clause (i) to this
proviso), (iii) (A) the final maturity date of any Additional Term Loans shall
be no earlier than the Maturity Date for the Term Loans and (B) the final
maturity date of any Additional Revolving Credit Loans shall be no earlier than
the Maturity Date for the Revolving Credit Loans; provided that the amortization
schedule with respect to any Additional Term Loans shall be determined by the BV
Borrower and the Additional Term Lenders of such Additional Term Loans, (iv) the
weighted average life to maturity of the Additional Term Loans shall be no
shorter than the remaining weighted average life to maturity of the Term Loans,
(v) the loans made pursuant to any Additional Term Loan Commitments may rank
junior in right of security with the Term Loan Facility or may be unsecured, in
which case such Additional Term Loan Commitments and corresponding loans will be
established as a separate facility than the Facilities hereunder and (vi) solely
with respect to any Additional Term Commitments and/or Additional Revolving
Credit Commitments that utilize the Ratio Incremental Availability, the all-in
yield (whether in the form of interest rate margins, original issue discount,
upfront fees or, in the case of any Additional Term

 

Credit Agreement

78



--------------------------------------------------------------------------------

Commitments, a Eurodollar Rate floor greater than 1.00%, with such increased
amount being equated to interest margin for purposes of determining any increase
to the applicable interest margin under the Term Loan Facility) applicable to
any such Additional Term Commitments and/or Additional Revolving Credit
Commitments will be determined by the Borrowers and the lenders providing such
Additional Term Commitments and/or Additional Revolving Credit Commitments, but
will not be more than 0.50% higher than the corresponding all-in yield (after
giving effect to interest rate margins (including the Eurodollar Rate floor),
original issue discount and upfront fees) for the corresponding existing Term
Loan Facility or Revolving Credit Facility, respectively, unless the interest
rate margins with respect to such existing Facility are increased by an amount
equal to the difference between the all-in yield with respect to such Additional
Term Commitments and/or Additional Revolving Credit Commitments and the
corresponding all-in yield on such existing Facility minus 0.50%.

(b) If any Additional Term Commitments or Additional Revolving Credit
Commitments are added in accordance with this Section 2.14, the Administrative
Agent and the applicable Borrower shall determine the effective date (the
“Additional Commitments Effective Date”) and the final amount of such addition.
The Administrative Agent shall promptly notify the applicable Borrower and the
Lenders (which may include Persons reasonably acceptable to the Administrative
Agent and the applicable Borrower that were not Lenders prior to the Additional
Commitments Effective Date) of the final amount of such addition and the
Additional Commitments Effective Date. As a condition precedent to such
addition, the BV Borrower shall deliver to the Administrative Agent a
certificate of the BV Borrower dated as of the Additional Commitments Effective
Date signed by a Responsible Officer of the BV Borrower certifying that, before
and after giving effect to such increase, (i) the representations and warranties
contained in Article 5 and the other Loan Documents are true and correct in all
material respects on and as of the Additional Commitments Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.14(b), the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 and (ii) no Default or Event of Default exists immediately before
or immediately after giving effect to such addition. On each Additional
Commitments Effective Date, each applicable Lender, Eligible Assignee or other
Person which is providing an Additional Term Commitment or Additional Revolving
Credit Commitment (i) shall become a “Term Lender” or “Revolving Credit Lender”,
as applicable, for all purposes of this Agreement and the other Loan Documents
and (ii) in the case of any Additional Term Commitment, shall make an Additional
Term Loan to the applicable Borrower in a principal amount equal to such
Additional Term Commitment, and such Additional Term Loan shall be a “Term Loan”
for all purposes of this Agreement and the other Loan Documents.

(c) Any other terms of and documentation entered into in respect of any
Additional Term Loans made or any Additional Revolving Credit Commitments
provided, in each case pursuant to this Section 2.14, to the extent not
consistent with the Term Loans or the Revolving Credit Commitments, as the case
may be, shall be reasonably satisfactory to the Administrative Agent. Any
Additional Term Loans or Additional Revolving Credit Commitments, as applicable,
made or provided pursuant to this Section 2.14 shall be evidenced by one or more
entries in the Register maintained by the Administrative Agent in accordance
with the provisions set forth in Section 2.11.

(d) This Section 2.14 shall supersede any provisions in Section 10.01 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by the Agent and the Loan Parties, if necessary, to
provide for terms applicable to each Additional Term Commitment and/or
Additional Revolving Credit Commitment, as the case may be.

 

Credit Agreement

79



--------------------------------------------------------------------------------

SECTION 2.15. [Intentionally omitted].

SECTION 2.16. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar Amount of each Euro Loan and L/C Obligation in respect of Letters of
Credit denominated in Euros (i) in the case of any Term Loan, as of the Closing
Date, and (ii) otherwise, (A) as of the first day of each Interest Period
applicable thereto and (B) as of the end of each fiscal quarter of the relevant
Borrower, and shall promptly notify such Borrower and the Lenders of each Dollar
Amount so determined by it. Each such determination shall be based on the
Exchange Rate (x) on the date of the related Borrowing Request for purposes of
the initial such determination for any Euro Loan and (y) on the fourth Business
Day prior to the dates as of which such Dollar Amount is to be determined, for
purposes of any subsequent determination.

(b) If after giving effect to any such determination of a Dollar Amount, the
aggregate Outstanding Amount of the Revolving Credit Loans, the Swing Line Loans
and the L/C Obligations exceeds the aggregate Revolving Credit Commitments then
in effect by 5% or more, the relevant Borrower shall, within five (5) Business
Days of receipt of notice thereof from the Administrative Agent setting forth
such calculation in reasonable detail, prepay or cause to be prepaid outstanding
Revolving Credit Loans and/or Swing Line Loans (as selected by such Borrower and
notified to the Lenders through the Administrative Agent not less than three
(3) Business Days prior to the date of prepayment) or take other action
(including, in such Borrower’s discretion, cash collateralization of L/C
Obligations in amounts from time to time equal to such excess) to the extent
necessary to eliminate any such excess.

SECTION 2.17. Refinancing Amendments. At any time after the Closing Date, the
Borrowers may obtain, from any Lender or any or any Affiliates thereof or any
other lender that is an Eligible Assignee, Credit Agreement Refinancing
Indebtedness in respect of all or any portion of the Loans or Commitments then
outstanding under this Agreement (which for purposes of this Section 2.17 will
be deemed to include any then outstanding Other Loans, Other Commitments,
Additional Term Loans, Additional Revolving Credit Commitments, Extended Term
Loans or Extended Revolving Credit Commitments), in the form of Other Loans or
Other Commitments in each case pursuant to a Refinancing Amendment. Any Other
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory prepayments
hereunder, as specified in the applicable Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
or waiver on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of customary legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements generally
consistent with those delivered on the Closing Date under Section 4.01 (which in
the case of legal opinions, take into account changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent). Each Credit
Agreement Refinancing Indebtedness incurred under this Section 2.17 shall (i) be
in an aggregate principal amount that is not less than $10,000,000 and
(ii) (x) with respect to any Other Loans or Other Commitments in the case of any
Revolving Credit Loans or Revolving Credit Commitments being refinanced, will
have a maturity date that is not prior to the maturity date of the Revolving
Credit Loans or Revolving Credit Commitments being refinanced and (y) with
respect to any Other Loans or Other Commitments in the case of any Term Loans
being refinanced, will have a maturity date that is not prior to the maturity
date of, and will have a Weighted Average Life to Maturity that is not shorter
than, the Term Loans being refinanced. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as Other
Loans and/or Other Commitments). Any Refinancing Amendment

 

Credit Agreement

80



--------------------------------------------------------------------------------

may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.17. This Section 2.17 shall supersede any
provisions in Section 2.05, Section 2.13 or Section 10.01 to the contrary.

SECTION 2.18. Extensions of Loans and Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrowers to all Lenders of Term Loans with a like Maturity Date or Revolving
Credit Commitments with a like Maturity Date, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans or Revolving Credit Commitments with a like Maturity Date, as the case may
be) and on the same terms to each such Lender, the Borrowers are hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the Maturity
Date of each such Lender’s Term Loans and/or Revolving Credit Commitments and
otherwise modify the terms of such Term Loans and/or Revolving Credit
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
Revolving Credit Commitments, as applicable, in each case as so extended, as
well as the original Term Loans and the original Revolving Credit Commitments
(in each case not so extended), being a “tranche”; any Extended Term Loans (as
defined below) shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted, and any Extended Revolving
Credit Commitments (as defined below) shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:
(i) no Event of Default shall have occurred and be continuing at the time the
offering document in respect of an Extension Offer is delivered to the Lenders
and no Event of Default shall exist immediately after the effectiveness of any
Extended Loans, (ii) except as to interest rates, fees and final maturity (which
shall be determined by the Borrowers and set forth in the relevant Extension
Offer), the Revolving Credit Commitment of any Revolving Credit Lender that
agrees to an extension with respect to such Revolving Credit Commitment (an
“Extending Revolving Credit Lender”) extended pursuant to an Extension (an
“Extended Revolving Credit Commitment”), and the related outstandings, shall be
a Revolving Credit Commitment (or related outstandings, as the case may be) with
the same terms as the original Revolving Credit Commitments and related
outstandings (except for covenants or other provisions contained therein
applicable to periods only after the Latest Maturity Date); provided that
subject to the provisions of Sections 2.03(l) and 2.04(g) to the extent dealing
with Swingline Loans and Letters of Credit which mature or expire after a
maturity date when there exist Extended Revolving Credit Commitments with a
longer maturity date, all Swingline Loans and Letters of Credit shall be
participated in on a pro rata basis by all Lenders with Revolving Credit
Commitments in accordance with their pro rata portion of the Revolving Credit
Commitments (and except as provided in Sections 2.03(l) and 2.04(g), without
giving effect to changes thereto on an earlier maturity date with respect to
Swingline Loans and Letters of Credit theretofore incurred or issued) and all
borrowings under Revolving Credit Commitments and repayments thereunder shall be
made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended Revolving Credit Commitments (and related
outstandings) and (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments), (iii) except as to interest rates,
fees, amortization, final maturity date, premium, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iv), (v), (vi) and (vii), be determined by the Borrowers and set forth
in the relevant Extension Offer), the Term Loans of any Lender that agrees to an
extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms as
the tranche

 

Credit Agreement

81



--------------------------------------------------------------------------------

of Term Loans subject to such Extension Offer (except for covenants or other
provisions contained therein applicable only to periods after the then Latest
Maturity Date), (iv) the amortization schedule applicable to any Extended Term
Loans pursuant to Section 2.07 for the periods prior to the original Loan
Maturity Date may not be increased, (v) the Weighted Average Life to Maturity of
any Extended Term Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term Loans extended thereby, (vi) any Extended Term
loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any voluntary or mandatory repayments
or prepayments hereunder, in each case as specified in the applicable Extension
Offer, (vii) if the aggregate principal amount of Term Loans (calculated on the
face amount thereof) or Revolving Credit Commitments, as the case may be, in
respect of which Term Lenders or Revolving Credit Lenders, as the case may be,
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as the
case may be, offered to be extended by the Borrowers pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Loans, as the case may be, of
such Term Lenders or Revolving Credit Lenders, as the case may be, shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders or Revolving Credit Lenders, as the case may be, have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing and (ix) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrowers.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.18, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) each Extension
Offer is required to be in a minimum amount of $10,000,000, provided that the
Borrowers may at their election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrowers’ sole
discretion and may be waived by the Borrowers) of Term Loans or Revolving Credit
Commitments (as applicable) of any or all applicable tranches be tendered. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.18 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
and/or Extended Revolving Credit Commitments on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.05, 2.13
and 10.01) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.18.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans and/or Revolving
Credit Commitments (or a portion thereof) and (B) with respect to any Extension
of the Revolving Credit Commitments, the consent of the L/C Issuer which consent
shall not be unreasonably withheld or delayed. All Extended Term Loans, Extended
Revolving Credit Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents and, unless
(x) the Loans or Commitments being extended by this Section 2.18 are unsecured
or (y) otherwise agreed by the Borrowers and the Lender providing such
Extension, such Extended Term Loans and Extended Revolving Credit Commitments
shall be secured by the Collateral on a pari passu basis with all other
applicable secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent and
the Collateral Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrowers as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.18.

 

Credit Agreement

82



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof.

(e) This Section 2.18 shall supersede any provisions in Section 2.05,
Section 2.13 or Section 10.01 to the contrary.

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by any Borrower to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, (i) taxes imposed on or
measured by its net income and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the United States and the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or in which its principal office is
located or in the case of any Lender, in which its Lending Office is located,
and (ii) any branch profits tax imposed by the United States or any similar tax
imposed by any other jurisdiction in which any Borrower is located, and
(iii) United States federal withholding taxes to the extent imposed as a result
of a failure by such Agent or Lender to satisfy the conditions for avoiding
withholding under FATCA, and all liabilities (including additions to tax,
penalties and interest) with respect thereto (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If any
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, (iii) such Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, such Borrower shall furnish to such Agent or Lender (as the
case may be) the original or a certified copy of a receipt evidencing payment
thereof to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent;
provided that if any Borrower reasonably believes that such taxes were not
correctly or legally asserted by any Agent or Any Lender, such Agent or such
Lender, as the case may be, will use reasonable efforts to cooperate with the
Borrowers to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of the Agent or such Lender (as the case may be) result
in any additional costs, expenses or risks or be otherwise disadvantageous to
it.

(b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

Credit Agreement

83



--------------------------------------------------------------------------------

(c) Each Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent and such Lender, and (ii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent or Lender, as the case may be, provides such Borrower with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts; provided further that no Borrower shall be
obligated to make any such payment to any Agent or any Lender (as the case may
be) in respect of penalties, interest and other liabilities attributable to
Taxes or Other Taxes if and to the extent that such penalties, interest and
other liabilities are attributable to the gross negligence or willful misconduct
of such Agent or such Lender (as the case may be). Payment under this
Section 3.01(c) shall be made within thirty (30) days after the date such Lender
or such Agent makes a written demand therefor. Notwithstanding anything
contained in this Section 3.01 to the contrary, the Borrowers shall be under no
obligation to any Agent or any Lender with respect to any additional amounts
described in subsection (c) of this Section 3.01 to the extent incurred prior to
the one hundred-eightieth (180th) day preceding the date on which the Borrowers
received notice by such Agent or such Lender of such additional amounts, unless
the requirement resulting in such additional amounts becomes effective during
such 180 day period and retroactively applies to a date occurring prior to such
180 day period, in which case the Borrowers shall be responsible for all such
additional amounts described in subsection (c) of this Section 3.01 from and
after such date of effectiveness.

(d) No Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the Lending Office of such Lender, except to the
extent that any such change is requested or required in writing by any Borrower
or such Lender or Agent (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment) or change in the place of
organization of such Lender or Agent, to receive additional amounts with respect
to such Taxes pursuant to this Section 3.01 (and provided that nothing in this
clause (d) shall be construed as relieving any Borrower from any obligation
under this Agreement to make such payments or indemnification in the event of a
change in Lending Office or place of organization that precedes a Change in Law
to the extent such Taxes result from a Change in Law).

(e) If a Lender or an Agent is subject to United States federal withholding tax
at a rate in excess of zero percent at the time such Lender or such Agent, as
the case may be, first becomes a party to this Agreement, United States federal
withholding tax at such rate (or at a lesser rate to which such Lender or Agent
is entitled under an applicable treaty) at such time shall be considered
excluded from Taxes; provided that, if at the date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under clause (a) of this Section 3.01
in respect of United States withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States federal withholding tax, if any, applicable
with respect to the Lender assignee on such date. Any Lender that is entitled to
an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the BV Borrower is located or any treaty to which the
Netherlands is a party, with respect to payments under this Agreement shall
deliver to the BV Borrower (with a copy to the appropriate Agent), at the
reasonable written request of the BV Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate; provided that such Lender
is legally entitled to complete, execute and deliver such documentation and in
such Lender’s judgment such completion, execution or delivery would not
materially prejudice the legal position of such Lender;

 

Credit Agreement

84



--------------------------------------------------------------------------------

and provided further, that if any form or document referred to in this
Section 3.01 requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by the relevant taxing authority, that the applicable Lender or Agent considers
to be confidential, such Lender or Agent shall give notice thereof to the BV
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f) If a payment made to a Lender would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Code
Section 1471(b) or 1472(b), as applicable), such Lender shall, to the extent
legally entitled to do so, deliver to the US Borrower (with a copy to the
appropriate Agent) at the time or times prescribed by law and at such time or
times reasonably requested by the US Borrower or the applicable Agent, such
documentation prescribed by applicable law (including as prescribed by Code
Section 1471(b)(3)(C)(i)) and such additional documentation reasonably requested
by the US Borrower or the applicable Agent as may be necessary for the US
Borrower and such Agent to comply with its obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(g) If any Lender or Agent shall become aware that it is entitled to receive a
refund in respect of amounts paid by any Borrower pursuant to this Section 3.01,
which refund in the good faith judgment of such Lender or Agent is allocable to
such payment, it shall promptly notify such Borrower of the availability of such
refund and shall, within thirty (30) days thereafter, apply for such refund;
provided that in the sole judgment of the Lender or Agent, exercised in good
faith, applying for such refund would not cause such Person to suffer any
material economic, legal or regulatory disadvantage. If any Lender or Agent
receives a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by any Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (including
any interest included in such refund) to such Borrower (to the extent that it
determines that it can do so without prejudice to the retention of the refund),
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be; provided that such Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at such Borrower’s
request, provide such Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(h) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or Section 3.01(c) with respect to such Lender it
will, if requested by the relevant Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid the consequences of such event,
including to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(h) shall affect or postpone
any of the Obligations of any Borrower or the rights of the Lender pursuant to
Section 3.01(a) and Section 3.01(c).

 

Credit Agreement

85



--------------------------------------------------------------------------------

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans or EURIBOR Loans, as applicable, or to determine or charge
interest rates based upon the Eurodollar Rate or EURIBOR Loans, then, on notice
thereof by such Lender to the Borrowers through the Administrative Agent, any
obligation of such Lender to make Eurodollar Rate Loans or EURIBOR Loans or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, each such Borrower (i) may revoke any
pending request for a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans or EURIBOR Loans, as the case may be, or (ii) shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, each such Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurodollar Rate or EURIBOR Rate, as applicable, for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or EURIBOR Loan, as
applicable, or that the Eurodollar Rate or EURIBOR Rate, as applicable, for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or
EURIBOR Loan, as applicable, does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, or that Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
the Interest Period of such Eurodollar Rate Loan or EURIBOR Loan, as applicable,
the Administrative Agent will promptly so notify each Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans or EURIBOR Loans, as applicable, shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, each Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans. (a) If any Lender reasonably determines in good faith
that as a result of any Change in Law after the date hereof, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or
EURIBOR Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) taxes on payments by or on account of the Borrowers (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income (including branch profits), and franchise (and
similar) taxes imposed in lieu of net income taxes, by the United States or any
foreign jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or maintains a Lending Office and
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time each such Borrower (A) may revoke any pending request for a Borrowing of

 

Credit Agreement

86



--------------------------------------------------------------------------------

Eurodollar Rate Loans or EURIBOR Loans, as applicable, conversion to or
continuation of Eurodollar Rate Loans or (B) within thirty (30) days after
written demand by such Lender setting forth in reasonable detail such increased
costs or reduction (with a copy of such demand to the Administrative Agent given
in accordance with Section 3.06), the relevant Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender reasonably determines in good faith that a Change in Law after
the date hereof has the effect of reducing the rate of return on the capital of
such Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time (i) each such Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or EURIBOR
Loans, as applicable, (ii) within thirty (30) days after written demand by such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the relevant Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such
reduction.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan or EURIBOR Loan, as applicable, equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurodollar Rate Loans or EURIBOR Loan,
as applicable, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided such Borrower shall have
received at least thirty (30) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice thirty (30) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable thirty
(30) days from receipt of such notice.

(d) No Borrower shall be required to compensate a Lender pursuant to
Section 3.04(a), Section 3.04(b) or Section 3.04(c) for any such increased cost
or reduction incurred more than ninety (90) days prior to the date that such
Lender demands, or notifies such Borrower of its intention to demand,
compensation therefor; provided that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the relevant Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of any Borrower or the rights of such Lender pursuant to
Section 3.04(a), Section 3.04(b), Section 3.04(c) or Section 3.04(d).

 

Credit Agreement

87



--------------------------------------------------------------------------------

SECTION 3.05. Funding Losses. Upon demand of any Lender from time to time, each
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

SECTION 3.06. Matters Applicable to Requests for Compensation. (a) Any Agent or
any Lender claiming compensation under this Article 3 shall deliver a
certificate to the applicable Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02,
Section 3.03 or Section 3.04, no Borrower shall be required to compensate such
Lender for any amount incurred more than ninety (90) days prior to the date that
such Lender notifies the relevant Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 90-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by a Borrower under Section 3.04, such Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue Eurodollar Rate Loans from one
Interest Period to another, or to convert Base Rate Loans into Eurodollar Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurodollar Rate Loan
from one Interest Period to another, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, Section 3.02, Section 3.03 or Section 3.04 hereof that gave rise
to such conversion no longer exist:

 

Credit Agreement

88



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued as Eurodollar Rate
Loans from one Interest Period to another by such Lender shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to a Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.01, Section 3.02,
Section 3.03 or Section 3.04 hereof that gave rise to the conversion of such
Lender’s Eurodollar Rate Loans pursuant to this Section 3.06 no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted
irrespective of whether such conversion results in greater than twenty-five
(25) Interest Periods being outstanding under this Agreement, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Rate Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding Eurodollar Rate Loans and by such Lender are
held pro rata (as to principal amounts, interest rate basis, and Interest
Periods) in accordance with their respective Commitments.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances. (a) If at any
time (x) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Section 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurodollar Rate Loans as
a result of any condition described in Section 3.02 or Section 3.04, (y) any
Lender becomes a Defaulting Lender or (z) any Lender becomes a Non Consenting
Lender, then such Borrower may, on ten (10) Business Days’ prior written notice
to the Administrative Agent and such Lender, replace such Lender (in its
capacity as a Lender under the applicable Facility, if the underlying matter in
respect of which such Lender has become a Non-Consenting Lender relates to a
certain Class of Loans or Commitments) by causing such Lender to (and such
Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by such Borrower in such instance) all of its rights
and obligations under this Agreement (in respect of the applicable Class of
Loans or Commitments if the underlying matter in respect of which such Lender
has become a Non-Consenting Lender relates to a certain Class of Loans or
Commitments) to one or more Eligible Assignees; provided that (A) in the case of
any Eligible Assignees in respect of Non-Consenting Lenders, the replacement
Lender shall agree to the consent, waiver or amendment to which the
Non-Consenting Lender did not agree and (B) neither the Administrative Agent nor
any Lender shall have any obligation to any Borrower to find a replacement
Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans of the applicable Class and, if
applicable, participations in L/C Obligations and Swing Line Loans, and
(ii) deliver any Notes evidencing such Loans to the relevant Borrower or the
Administrative Agent. Pursuant to such Assignment and Assumption, (i) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans of the applicable Class and,
if applicable, participations in L/C Obligations and Swing Line Loans, (ii) all
obligations of the Borrowers owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(iii) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the relevant
Borrower, the assignee Lender shall become a Lender

 

Credit Agreement

89



--------------------------------------------------------------------------------

hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender.

(c) Notwithstanding anything to the contrary contained above, (i) the Lender
that acts as the L/C Issuer may not be replaced hereunder at any time that it
has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) the Lender that acts as the Administrative Agent may
not be replaced in such capacity hereunder except in accordance with the terms
of Section 9.06.

(d) In the event that (i) the Borrowers or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 10.01 or all the Lenders with respect to
a certain Class of Loans or Commitments and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

SECTION 4.01. Conditions Precedent to Initial Credit Extension. The obligation
of each Lender to make its initial Credit Extension hereunder is subject to
satisfaction (or waiver) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or pdf electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement;

(ii) executed counterparts of each Guaranty;

(iii) a Note executed by the relevant Borrower in favor of each Lender
requesting a Note, if any;

(iv) the Closing Date Security Agreements, duly executed by each of the relevant
Loan Parties, together with, if applicable:

 

Credit Agreement

90



--------------------------------------------------------------------------------

(A) certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank, and

(B) copies of all searches with respect to the Collateral, together with copies
of the financing statements (or similar documents) disclosed by such searches,
and accompanied by evidence reasonably satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement (or similar document)
would be permitted by Section 7.01 or have been or contemporaneously will be
released or terminated or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent, and all proper financing statements,
duly prepared for filing under the Uniform Commercial Code or other applicable
Law in all jurisdictions necessary in order to perfect (if and to the extent
required to be perfected under the Security Agreement) and protect the Liens
created under the Closing Date Security Agreements, covering the Collateral of
the relevant Borrower described in the relevant Closing Date Security Agreement;

(v) a certificate substantially in the form of Exhibit Q attesting to the
Solvency of the Loan Parties and their Subsidiaries (on a consolidated basis) on
the Closing Date after giving effect to the Transactions, from the Chief
Financial Officer (or another Responsible Officer) of the BV Borrower;

(vi) [intentionally omitted]

(vii) [intentionally omitted];

(viii) evidence that all insurance (including without limitation title
insurance) required to be maintained pursuant to the Loan Documents has been
obtained and is in effect and that the Administrative Agent has been named as
loss payee under each property insurance policy with respect to such insurance
as to which the Administrative Agent shall have requested to be so named;

(ix) a Request for Credit Extension relating to the initial Credit Extensions in
accordance with the requirements hereof;

(x) an opinion of each of (A) Kirkland & Ellis LLP, special counsel to the Loan
Parties, (B) Loyens Loeff N.V., Dutch counsel to the Loan Parties and (C) Van
Doorne N.V., Dutch counsel to the Administrative Agent, each addressed to each
Agent and each Lender and each in form and substance reasonably satisfactory to
the Administrative Agent;

(xi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(xii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer of such Loan Party authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

Credit Agreement

91



--------------------------------------------------------------------------------

(xiii) certified copies of each of the Senior Note Documents, each in form and
substance reasonably satisfactory to the Administrative Agent and each duly
executed by the parties thereto, which shall be in full force and effective in
accordance with their respective terms as of the Closing Date.

(b) [Intentionally omitted]

(c) The representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the Closing Date.

(d) [Intentionally omitted]

(e) No Default shall exist, or would result from such proposed initial Credit
Extension or from the application of the proceeds therefrom.

(f) [Intentionally omitted]

(g) All fees and expenses required to be paid on or before the Closing Date and
invoiced (with reasonably supporting documentation) and delivered to the
Borrowers before the Closing Date shall have been paid in full in cash.

(h) The Administrative Agent shall have received all documentation and other
information requested at least 5 Business Days prior to the Closing Date with
respect to each Loan Party required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

SECTION 4.02. Conditions to All Credit Extensions After the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
in connection with (i) a Credit Extension to be made on the Closing Date, or
(ii) a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurodollar Rate Loans) is subject to satisfaction (or
waiver) of the following conditions precedent:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article 5 or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except (i) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, (ii) that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05(a)
and Section 5.05(b) shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and Section 6.01(b) and, in the
case of the financial statements furnished pursuant to Section 6.01(b), the
representations contained in Section 5.05(a), as modified by this clause (ii),
shall be qualified by the statement that such financial statements are subject
to the absence of footnotes and year-end audit adjustments and (iii) to the
extent that such representations and warranties contain a materiality
qualification, such representations and warranties shall be accurate in all
respects.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

Credit Agreement

92



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than (i) a Credit Extension to be made
on the Closing Date, or (ii) a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02(a) and Section 4.02(b)
have been satisfied on and as of the date of the applicable Credit Extension.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Agents and the Lenders on
the Closing Date and on each other date required by Section 4.02 that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
corporate or other applicable entity power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to any Borrower), (b)(i), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The (a) execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and (b) as of the Closing Date only, the consummation of the Transactions
(other than the Transactions described in clause (a)), are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (i) contravene
the terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under
(other than as permitted by Section 7.01), or constitute a default under or
require any payment (except for Indebtedness to be repaid on or prior to the
Closing Date in connection with the Transactions) to be made under (x) (A) any
Junior Financing Documentation or (B) any other Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law (including, without limitation,
Regulation X issued by the FRB); except with respect to any conflict, breach,
contravention, default, payment (but not creation of Liens) or violation
referred to in clause (ii) or clause (iii), to the extent that such conflict,
breach, contravention, default, payment or violation could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan

 

Credit Agreement

93



--------------------------------------------------------------------------------

Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection (if and to the extent required to
be perfected under the Security Agreement) or maintenance of the Liens created
under the Collateral Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens (if
and to the extent required to be perfected under the Security Agreement) on the
Collateral granted by the Loan Parties in favor of the Secured Parties or to
release existing Liens in connection with the Transaction, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been (and with respect to IP Rights, will be) duly obtained, taken, given or
made and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) The
Historical Financial Statements fairly present in all material respects the
financial condition of the BV Borrower and its subsidiaries on a consolidated
basis as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP or the equivalent accounting principles
in the relevant local jurisdiction consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

(b) In the case of the Closing Date, since December 31, 2010 and, in all other
cases, since the date of the most recent audited financial statements delivered
to the Administrative Agent pursuant to Section 6.01(a), there has been no
material adverse change in, or event or condition, either individually or in the
aggregate, that has had or could reasonably be expected to have a material
adverse effect on the business, operations, assets, financial condition or
operating results of the BV Borrower and its Restricted Subsidiaries, taken as a
whole.

(c) The forecasts of consolidated balance sheet, income statement and cash flow
statement of the Ultimate Parent and its Subsidiaries for each fiscal year
ending after the Closing Date until the fiscal year ending December 31, 2015,
copies of which have been furnished to the Administrative Agent and the Initial
Lenders prior to the Closing Date, have been prepared in good faith based upon
assumptions believed to be reasonable at the time made in light of the
conditions existing at the time of preparation of such forecasts and
represented, at the time of preparation, the Ultimate Parent’s reasonable
estimate of its future financial performance, it being understood that (i) such
forecasts, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such forecasts may differ
significantly from the forecasted results and that such differences may be
material and that such forecasts are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.

 

Credit Agreement

94



--------------------------------------------------------------------------------

SECTION 5.06. Litigation. Except as disclosed on Schedule 5.06 (the “Disclosed
Litigation”), there are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of any Responsible Officer of any Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to restrain or
contest entry into or performance under this Agreement or any other Loan
Document or the consummation of the Transactions or (b) either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and there has been no materially adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 5.06 hereto.

SECTION 5.07. Ownership of Property; Liens. (a) Each Loan Party and each of its
Subsidiaries, as applicable, has good record and marketable title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Permitted Encumbrances and such
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other property interests described above could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Schedule 7.01(b) sets forth a list of all Liens on the property and assets
(other than Liens with respect to any IP Rights and licenses with respect
thereto) of each Loan Party and each of its Subsidiaries that is complete and
accurate in all material respects, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property of each Loan Party and each of its Subsidiaries is subject to no Liens,
other than Liens set forth on Schedule 7.01(b), and as otherwise permitted by
Section 7.01.

(c) Schedule 5.07(c) sets forth a complete and accurate list of all Material
Real Property owned by any Loan Party or any of its Restricted Subsidiaries, as
of the Closing Date, showing as of such date the street address (to the extent
available), county or other relevant jurisdiction, state and record owner. Each
Loan Party has good and marketable title to the real property owned by such Loan
Party, free and clear of all Liens, other than Liens created or permitted by the
Loan Documents.

(d) Schedule 7.02(f) sets forth a list of all Investments held by any Loan Party
or any Restricted Subsidiary of a Loan Party that is complete and accurate in
all material respects, as of the Closing Date, on the date hereof, showing as of
the date hereof the amount, obligor or issuer and maturity, if any, thereof.

SECTION 5.08. Environmental Compliance. (a) There are no actions, suits,
proceedings, demands or claims alleging potential liability or responsibility
for violation of, or liability under, any Environmental Law received by, and
relating to businesses, operations or properties of, any Loan Party or its
Subsidiaries that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the actual knowledge of any
Responsible Officer of any Borrower, formerly owned, leased or operated by any
Loan Party or any of its Subsidiaries, or, to the actual knowledge of any

 

Credit Agreement

95



--------------------------------------------------------------------------------

Responsible Officer of any Borrower, to which any Loan Party or any of its
Subsidiaries sent any Hazardous Materials for disposal, is listed on the NPL or
on the CERCLIS or any analogous foreign, state or local list; (ii) there are no
and, to the actual knowledge of any Responsible Officer of any Borrower, never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been discharged, treated, stored or disposed on, at or under
any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to its actual knowledge, on, at or under any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries during or
prior to the period of such ownership or operation; (iii) there is no asbestos
or asbestos-containing material on or at any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on, at or under any
property currently or to the actual knowledge of any Responsible Officer of any
Borrower formerly owned or operated by any Loan Party or any of its
Subsidiaries, except for such releases, discharges or disposal that were in
compliance with Environmental Laws.

(c) The Material Real Properties do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of,
(ii) require response or remedial action under, or (iii) could result in a
Borrower incurring liability under Environmental Laws, which violations, actions
and liabilities, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

(d) None of the Loan Parties or any of their respective Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for any such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) No Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of by or on behalf
of any Loan Party or any of its Subsidiaries in a manner that could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

This Section 5.08 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health or safety
matters.

SECTION 5.09. Taxes. The Loan Parties have filed all Federal and state income
and other material tax returns and reports required to be filed (after giving
effect to permitted extension periods), and have paid all Federal and state
income and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
sixty (60) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or the equivalent accounting principles in the
relevant local jurisdiction or (c) with respect to which the failure to make
such filing or payment could not reasonably be expected to have a Material
Adverse Effect.

 

Credit Agreement

96



--------------------------------------------------------------------------------

SECTION 5.10. ERISA Compliance. (a) Except as could not reasonably be expected
to have a Material Adverse Effect, (i) each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code; and
(ii) each Pension Plan that is intended to qualify under Section 401(a) of the
Code has either received a favorable determination letter from the IRS or an
application for such a letter has been or will be submitted to the IRS within
the applicable required time period with respect thereto and, to the knowledge
of any Borrower, nothing has occurred which could reasonably be expected to
prevent, or cause the loss of, such qualification.

(b) Except as set forth on Schedule 5.10(b), there are no pending or, to the
knowledge of any Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan that could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Borrower, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) Except as set forth on Schedule 5.10(c), (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has an “accumulated
funding deficiency” (as defined in Section 412 of the Code), whether or not
waived, and no application for a waiver of the minimum funding standard has been
filed with respect to any Pension Plan; (iii) none of the Borrowers or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums not yet
due or premiums due and not yet delinquent under Section 4007 of ERISA);
(iv) none of the Borrowers or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) none of the Borrowers or any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.10(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 5.11. Subsidiaries; Equity Interests. As of the Closing Date, no Loan
Party has any Subsidiaries other than those specifically disclosed in Schedule
5.11, and all of the outstanding Equity Interests in each Restricted Subsidiary
are fully paid and with respect to corporate shares, nonassessable and are owned
directly by the Person set forth on Schedule 5.11 and are free and clear of all
Liens except (i) those created under the Collateral Documents and (ii) any
nonconsensual Lien that is permitted under Section 7.01. As of the Closing Date,
Schedule 5.11 (a) sets forth the name and jurisdiction of each Subsidiary,
(b) sets forth the direct ownership interest of the BV Borrower and any other
Subsidiary in each Subsidiary, including the percentage of such ownership and
(c) identifies each Material Foreign Subsidiary.

SECTION 5.12. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.

(b) None of the Borrowers, or any of their Subsidiaries is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

Credit Agreement

97



--------------------------------------------------------------------------------

SECTION 5.13. Disclosure. To the actual knowledge of the Responsible Officers of
the Borrowers, no report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, (i) with
respect to financial estimates, projected financial information and other
forward-looking information, each Borrower represents and warrants only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and that such differences may be
material and that such projections are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.

SECTION 5.14. Intellectual Property, Licenses, Etc. Schedule 5.14 sets forth a
complete and accurate list of all registered, patented or applied for Material
Intellectual Property on the Closing Date, owned by each Loan Party and its
Subsidiaries, showing as of the Closing Date the jurisdiction in which each such
Material Intellectual Property is registered, the registration number and the
date of registration. Each Loan Party and its Restricted Subsidiaries own, or
possess the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, licenses, database rights and design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently operated by each Loan Party and its Restricted Subsidiaries without
conflict with the rights of any other Person, except to the extent such failure
to own or possess the right to use or such conflicts, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of Borrowers, no trademarks, servicemarks, copyrights,
logos, designs, slogans or other advertising devices, products, processes,
methods, substances, part or other material, as currently used or employed by
any Loan Party or any Restricted Subsidiary, infringes upon any rights held by
any other Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the actual knowledge of any Borrower, threatened, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.15. Solvency. On the Closing Date after giving effect to the
Transaction, the Loan Parties and their Subsidiaries, on a consolidated basis,
are Solvent.

SECTION 5.16. Perfection, Mortgages, Etc.

All filings and other actions reasonably necessary to perfect (if and to the
extent required to be perfected under the Security Agreements) and protect the
Liens on the Collateral created under, and in the manner contemplated by, the
Collateral Documents have been duly made (or with respect to applicable IP
Rights, will be made) or taken or otherwise provided for in a manner reasonably
acceptable to Administrative Agent and are in full force and effect and the
Collateral Documents create in favor of the Administrative Agent for the benefit
of the Secured Parties a valid and, together with such filings and other
actions, perfected (if and to the extent required to be perfected under the
Security Agreement) first priority Lien in the Collateral, securing the payment
of the Secured Obligations, subject

 

Credit Agreement

98



--------------------------------------------------------------------------------

to Liens permitted by Section 7.01. The Loan Parties are the legal and
beneficial owners of the Collateral free and clear of any Lien, except for the
Liens created or permitted under the Loan Documents. Each Mortgage creates, as
security for the obligations purported to be secured thereby, a valid and
enforceable first mortgage Lien on the respective Property in favor of the
Administrative Agent (or such other trustee as may be required under local law)
for the benefit of the Secured Parties, superior and prior to the rights of all
third Persons, except for the Liens created or permitted under the Loan
Documents. Notwithstanding anything to the contrary herein, nothing in this
Agreement or any other Loan Document shall require any Loan Party or any of
their Subsidiaries to make any filings or take any actions to record or perfect
the Administrative Agent’s Lien on and security interest in any intellectual
property Collateral other than Collateral that is Material Intellectual
Property.

SECTION 5.17. Compliance with Laws Generally. None of the Loan Parties or any of
their respective material properties, or the use of such material properties, is
in violation of any applicable Law, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority,
except for such violations or defaults that (a) are being contested in good
faith by appropriate proceedings or (b) individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.18. Labor Matters. Except as in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of any Responsible Officer of any Borrower, threatened.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit that has not been collateralized on terms
reasonably satisfactory to the applicable L/C Issuer shall remain outstanding,
each of the Borrowers shall, and shall (except in the case of the covenants set
forth in Section 6.01, Section 6.02, Section 6.03, Section 6.15, Section 6.16,
Section 6.17 and Section 6.18) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year thereafter, a consolidated balance sheet of the Ultimate
Parent and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Ernst &
Young LLP or any other independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit;

 

Credit Agreement

99



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter thereafter, excluding, in each case, the fourth
fiscal quarter, a consolidated balance sheet of the Ultimate Parent and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Ultimate
Parent as fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Ultimate Parent and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and

(c) as soon as available, but in any event no later than ninety (90) days after
the end of each fiscal year thereafter, forecasts prepared by management of the
Ultimate Parent, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, income statements, shareholders’ equity statements
and cash flow statements of the Ultimate Parent and its Subsidiaries for the
fiscal year following such fiscal year then ended.

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, (i) the
related consolidating balance sheet and the related consolidating statements of
income or operations reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements and (ii) a reconciliation report describing any material differences
between such financial statements and the corresponding financial information
applicable to the BV Borrower and its Subsidiaries on a consolidated basis (a
“Reconciliation Report”), and such Reconciliation Report shall be certified by a
Responsible Officer of the Ultimate Parent as fairly presenting in all material
respect such information (for the avoidance of doubt, it is acknowledged that no
Reconciliation Report shall be required to be audited).

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants auditing such financial statements that addresses either
(i) whether in making the examination necessary therefor or (ii) through
performance of other acceptable procedures under professional auditing
standards, such firm obtained knowledge of any Event of Default under
Section 7.11 or, if any such Event of Default shall exist, stating the nature
and status of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and Section 6.01(b), a duly completed Compliance
Certificate signed by a Responsible Officer of the BV Borrower (which shall set
forth reasonably detailed calculations (i) demonstrating compliance with
Section 7.11, if applicable, and (ii) in the case of any delivery of financial
statements under Section 6.01(a) in respect of any fiscal year ending on or
after December 31, 2012, of Excess Cash Flow for such fiscal year);

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which BV
Borrower or any Restricted Subsidiary filed with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any Governmental Authority
that may be substituted therefor, or with any national securities exchange, and
in any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

 

Credit Agreement

100



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from, or material statement or material report furnished to, any
holder of debt securities of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Junior Financing Documentation in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;

(e) promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other written correspondence received
from the SEC (or comparable agency in any applicable non-US jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;

(f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report supplementing Schedule 5.07(c) hereto, including,
in the case of supplements to Schedule 5.07(c), an identification of all owned
Material Real Property Disposed of by any Loan Party since the delivery of the
last supplements and a list and description of all Material Real Property
acquired by any Loan Party or its Restricted Subsidiaries since the delivery of
the last supplements (including the street address (if available), county or
other relevant jurisdiction, state or other relevant jurisdiction, and the
record owner), (ii) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b);

(g) promptly after any Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form; and

(h) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(c) or Section 6.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the BV Borrower posts such documents, or provides a link
thereto on the BV Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the BV
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) upon the request of the Administrative Agent, the BV
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender and (B) the BV Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the BV Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery of or maintaining its
copies of such documents. The BV Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the BV
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be

 

Credit Agreement

101



--------------------------------------------------------------------------------

“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the BV Borrower or its securities) (each,
a “Public Lender”). The BV Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the BV Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
the Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
BV Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform designated “Private Investor.”

SECTION 6.03. Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default; amd

(b) of any matter that has resulted or could in the reasonable judgment of any
Loan Party reasonably be expected to result in a Material Adverse Effect,
including any such matter arising out of or resulting from (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Restricted Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material adverse
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or the
assertion or occurrence of any alleged noncompliance by any Loan Party or as any
of its Subsidiaries with any Environmental Law or Environmental Permit, or
(iv) the occurrence of any ERISA Event.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the BV Borrower (x) that such notice is
being delivered pursuant to Section 6.03(a) or Section 6.03(b) (as applicable)
and (y) setting forth details of the occurrence referred to therein and stating
what action the BV Borrower or the applicable Loan Party has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document in respect of which such Default exists.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities except,
in each case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or
Section 7.05, and, in the case of any Restricted Subsidiary (other than a
Borrower) to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses,
Material Intellectual

 

Credit Agreement

102



--------------------------------------------------------------------------------

Property owned by each of the Loan Parties and their Restricted Subsidiaries and
franchises necessary in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, (ii) pursuant to a transaction permitted by Section 7.04 or
Section 7.05, or (iii) with respect to Material Intellectual Property, in
accordance with prudent industry practice, in the reasonable judgment of
management or that is uneconomical, negligible, obsolete or otherwise not
material in the conduct of its business.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear, casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice or in the reasonable judgment of management.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the BV
Borrower and its Restricted Subsidiaries in the same geographic locales) as are
customarily carried under similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account (in
which full, true and correct, in all material respects, entries shall be made of
all material financial transactions and matters involving the assets and
business of the BV Borrower and the Subsidiaries) in a manner that permits the
preparation of financial statements in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (so
long as an executed standard access letter of such independent public
accountants is received from the Administrative Agent) and to examine and make
extracts from its books and records, all at such reasonable times and as often
as reasonably requested, all at the expense of the Borrowers as provided below
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the BV Borrower and the
applicable Loan Party; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise

 

Credit Agreement

103



--------------------------------------------------------------------------------

rights under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than one (1) time during any calendar year absent the
existence and continuance of an Event of Default and only at such time shall it
be at the Borrowers’ expense; provided further that when an Event of Default has
occurred and is continuing the Administrative Agent or any such Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrowers the opportunity to participate in any
discussions with the Borrowers’ accountants.

SECTION 6.11. Use of Proceeds. Use the proceeds of the Credit Extensions (i) in
the case of the Term Loans, to finance the Transactions, (ii) to pay fees and
expenses incurred in connection with the Transactions and (iii) to provide
ongoing working capital and for other general corporate purposes of the
Borrowers and their Subsidiaries (including Permitted Acquisitions).

SECTION 6.12. Covenant to Guarantee Obligations and Give Security (a) Upon
(A) the formation or acquisition of any new direct or indirect Restricted
Subsidiary by any Loan Party or the designation in accordance with Section 6.15
of any existing direct or indirect Unrestricted Subsidiary as a Restricted
Subsidiary, (B) any Subsidiary commencing to constitute a Material Foreign
Subsidiary or (C) any Restricted Subsidiary Guaranteeing any Specified Junior
Financing Obligations, the BV Borrower shall, in each case at the BV Borrower’s
expense; provided that, notwithstanding the foregoing, this Section 6.12 shall
not apply to (x) any Subsidiary to the extent that such Subsidiary is prohibited
by applicable local Laws from taking any such action, (y) any Subsidiary
organized under the laws of the People’s Republic of China or (z) any
Securitization Subsidiary:

(i) within thirty (30) days after such formation, acquisition, designation or
Guarantee (or such longer period as the Administrative Agent may agree in its
reasonable discretion):

(A) cause each such Restricted Subsidiary that is (x) a material Domestic
Subsidiary, (y) a Material Foreign Subsidiary or (z) a Foreign Subsidiary that
has Guaranteed any Specified Junior Financing Obligations to duly execute and
deliver to the Administrative Agent a Guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, Guaranteeing
the Obligations of (x) the BV Borrower and (y) in the case of any Foreign
Subsidiary and solely to the extent such Foreign Subsidiary has Guaranteed any
Specified Junior Financing Obligations of the US Borrower or any other Domestic
Subsidiary, the US Borrower, subject, in the case of clauses (y) and (z), to any
limitations required by local Law;

(B) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to Section 6.12(a)(i)(A) to furnish to the Administrative Agent a
description of any Material Real Property owned by such Restricted Subsidiary in
detail reasonably satisfactory to the Administrative Agent;

(C) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to Section 6.12(a)(i)(A), to duly execute and deliver to the
Administrative Agent Mortgages with respect to Material Real Property, Security
Agreement Supplements, Intellectual Property Security Agreements and other
Collateral Documents, as specified by, and in form and substance reasonably
satisfactory to the

 

Credit Agreement

104



--------------------------------------------------------------------------------

Administrative Agent (consistent with the Mortgages, Security Agreements,
Intellectual Property Security Agreement and other Collateral Documents in
effect on the Closing Date), granting a Lien in substantially all personal
property of such Restricted Subsidiary that constitutes Collateral and all
Material Real Property, in each case securing the Obligations of such Restricted
Subsidiary under its Guaranty;

(D) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to Section 6.12(a)(i)(A) to deliver any and all certificates
representing Equity Interests owned by such Restricted Subsidiary or, if
applicable in the case of Equity Interests of Foreign Subsidiaries, cause the
legal representative(s) of such Restricted Subsidiary to register the transfer
of the Equity Interests in the relevant share registers of such Restricted
Subsidiary, in each applicable case accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments, if any,
evidencing the intercompany debt held by such Restricted Subsidiary, if any,
indorsed in blank to the Administrative Agent or accompanied by other
appropriate instruments of transfer;

(E) take and cause such Restricted Subsidiary to take whatever action (including
the recording of Mortgages with respect to Material Real Property, the filing of
Uniform Commercial Code financing statements (or comparable documents or
instruments under other applicable Law), and delivery of certificates evidencing
stock and membership interests) as may be necessary in the reasonable opinion of
the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Mortgages and
the other Collateral Documents delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms,

(ii) within thirty (30) days after the reasonable request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of a
customary legal opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.12(a) as the
Administrative Agent may reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to
Material Real Property owned by such Restricted Subsidiary that is the subject
of such request, title reports in scope, form and substance reasonably
satisfactory to the Administrative Agent and, to the extent available, surveys
and environmental assessment reports.

It is understood and agreed that (i) no Foreign Subsidiary shall be obligated to
guarantee the Obligations of the US Borrower (unless such Foreign Subsidiary is
a guarantor of any Specified Junior Financing Obligations of the US Borrower or
any other Domestic Subsidiary), (ii) no more than 65% of the voting Equity
Interests of any Foreign Subsidiary or any Subsidiary that is a disregarded
entity for United States federal income tax purposes and the assets
substantially all of which consist of the Equity Interests of one or more
Foreign Subsidiaries shall be required to be pledged to directly or indirectly
to support the Obligations of the US Borrower (except to the extent pledged to
support obligations under any Specified Junior Financing Obligations of the US
Borrower or any other Domestic Subsidiary) and (iii) no Equity Interests of any
Foreign Subsidiary, any Subsidiary that is held directly by a Foreign Subsidiary
or any Subsidiary that is a disregarded entity for United States federal income
tax purposes and the assets substantially all of which consist of the Equity
Interests of one or more Foreign Subsidiaries shall be

 

Credit Agreement

105



--------------------------------------------------------------------------------

required to be pledged to support the Obligations of the US Borrower (except to
the extent pledged to support obligations under any Specified Junior Financing
Obligations of the US Borrower or any other Domestic Subsidiary).

(b) Upon the acquisition of (x) any personal property by any Loan Party that
constitutes Collateral or (y) Material Real Property by any Loan Party, if such
personal property shall not already be subject to a perfected Lien in favor of
the Administrative Agent for the benefit of the Secured Parties, the relevant
Borrower or Loan Party, as the case may be, shall give notice thereof to the
Administrative Agent and shall, if requested by the Administrative Agent or the
Required Lenders, cause such assets to be subjected to a Lien securing such Loan
Party’s Obligations and will take, or cause the relevant Loan Party to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect (if and to the extent required to be perfected under
the Security Agreement) or record such Lien, including, as the case may be, the
applicable actions referred to in Section 6.12(a) and Section 6.14(b).

(c) Notwithstanding the foregoing, (x) with respect to this Section 6.12 and
Section 6.19, the Administrative Agent shall not take a security interest in or
require any title insurance or similar items with respect to those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
that the cost of obtaining such Lien (including any mortgage, stamp, intangibles
or other tax, title insurance or similar items) is excessive in relation to the
benefit to the Lenders of the security afforded thereby and (y) Liens required
to be granted pursuant to this Section 6.12 shall be subject to exceptions and
limitations consistent with those set forth in the Collateral Documents as in
effect on the Closing Date (to the extent appropriate in the applicable
jurisdiction).

SECTION 6.13. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) comply, and take all reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; (ii) obtain
and renew all Environmental Permits as necessary for its operations and
properties; and (iii) in each case to the extent required by Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

SECTION 6.14. Further Assurances. (a) Promptly upon reasonable request by the
Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents (including, without limitation, the Collateral Documents), and
(iii) with respect to any property subject to a Mortgage in Japan, periodically
amend the secured amount set forth in such Mortgage to an amount not greater
than 135% of the value of the property secured by such Mortgage and pay any and
all taxes or additional registration fees with respect to such periodic
amendments.

(b) Promptly following the delivery of each Compliance Certificate pursuant to
Section 6.02(b), execute and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all After-Acquired
Intellectual Property (as defined in the Security Agreement)

 

Credit Agreement

106



--------------------------------------------------------------------------------

that is Collateral and that is Material Intellectual Property owned by it as of
the last day of the period for which such Compliance Certificate is delivered,
to the extent that such After-Acquired Intellectual Property that is Material
Intellectual Property is not covered by any previous Intellectual Property
Security Agreement so signed and delivered by it. In each case, each Borrower
will, and will cause each Guarantor to, promptly cooperate as reasonably
necessary to enable the Administrative Agent to make any reasonably necessary
recordations with the US Copyright Office or the US Patent and Trademark Office,
as appropriate, with respect to such Material Intellectual Property.

SECTION 6.15. Designation of Subsidiaries. The board of directors of the BV
Borrower may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (a) immediately before and after such designation, no Default shall have
occurred and be continuing, (b) immediately after giving effect to such
designation, the Senior Secured Net Leverage Ratio as of the date of the most
recent financial statements which have been delivered pursuant to Section 6.01,
on a Pro Forma Basis, shall not exceed 5.0:1.0 and (d) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any Junior Financing. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by BV Borrower or the
relevant Restricted Subsidiary (as applicable) therein at the date of
designation in an amount equal to the net book value of such Person’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

SECTION 6.16. Maintenance of Ratings. Use commercially reasonable efforts to
maintain a rating of the Facilities by each of S&P and Moody’s.

SECTION 6.17. Junior Financing Documentation. (a) Cause each Loan Party to take
any and all actions deemed reasonably necessary so that the Obligations of such
Loan Parties under the Loan Documents shall be and at all times remain “Senior
Indebtedness” (or any comparable term), “Designated Senior Indebtedness” (or any
comparable term) or “Senior Secured Financing” (or any comparable term) under
any Junior Financing Documentation and (b) cause each Loan Party to take any and
all actions deemed reasonably necessary so that the subordination provisions set
forth in any Junior Financing Documentation, shall be and at all times remain
(until the termination of all obligations (other than contingent indemnification
obligations not then due and payable) of such Loan Party thereunder) effective,
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable, in accordance with the terms thereof, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivorship, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity (regardless of whether enforcement is sought in
equity or at law).

SECTION 6.18. Certain Tax Matters. The BV Borrower will not book the Loans
through a US branch within the meaning of Treas. Reg.
Section 1.884-4(b)(1)(i)(A) and will not specifically identify the Loans as a
liability of a US trade or business within the meaning of Treas. Reg.
Section 1.884-4(b)(1)(ii).

SECTION 6.19. Post-Closing Covenant. Within 120 days after the Closing Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion) and subject to Section 6.12(c),

 

Credit Agreement

107



--------------------------------------------------------------------------------

the Administrative Agent shall have received the following, each of which shall
be originals or facsimiles or pdf electronic copies (followed promptly by
originals) unless otherwise specified:

(a) the Foreign Security Agreements, each properly executed by a Responsible
Officer of the signing Loan Party, and each in form and substance reasonably
satisfactory to the Administrative Agent, together with, if applicable:

(i) certificates representing the Pledged Equity referred to therein,
accompanied by undated stock powers executed in blank or, if applicable, other
appropriate instruments of transfer and instruments evidencing the Pledged Debt,
if any, indorsed in blank, and

(ii) copies of all searches with respect to the Collateral, together with copies
of the financing statements (or similar documents) disclosed by such searches to
the extent available, and accompanied by evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted by Section 7.01 or have been or
contemporaneously will be released or terminated or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent; and

(b) an opinion of each of (A) Creel, Garcia-Cuellar y Muggenburg, S.C., special
Mexico counsel to the Loan Parties, (B) Bae, Kim & Lee, special Korea counsel to
the Loan Parties, (C) O’Melveny & Myers, Tokyo Office, special Japan counsel to
the Loan Parties and (D) Azim, Tunku Farik & Wong, special Malaysia counsel to
the Loan Parties, each addressed to each Agent and each Lender and each in form
and substance reasonably satisfactory to the Administrative Agent.

ARTICLE 7

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit that has not been collateralized in a
manner reasonably satisfactory to the applicable L/C Issuer shall remain
outstanding, the Loan Parties shall not, nor shall the BV Borrower permit any of
the Restricted Subsidiaries to, directly or indirectly:

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document and Liens securing other Indebtedness
incurred pursuant to Section 2.14;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under
Section 7.03(b)(ii), and (B) proceeds and products thereof, and (ii) the
modification, replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens (if such obligations constitute Indebtedness)
is permitted by Section 7.03;

 

Credit Agreement

108



--------------------------------------------------------------------------------

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than sixty (60) days or, if more than sixty (60) days
overdue (i) which are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction or (ii) with respect to
which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than sixty (60) days or, if more than sixty (60) days overdue (i) no action
has been taken to enforce such Lien, (ii) such Lien is being contested in good
faith and by appropriate actions diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction or (iii) with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;

(e)(i) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing insurance premiums or reimbursement obligations under insurance
policies, in each case payable to insurance carriers that provide insurance to
the BV Borrower or any of its Restricted Subsidiaries or (iii) obligations in
respect of letters of credit or bank guarantees that have been posted by the
Borrower Parties or any of the Restricted Subsidiaries to support the payments
of the items set forth in clauses (i) and (ii) of this Section 7.01(e).

(f)(i) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds,
performance and completion guarantees and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in clause (i) of this Section 7.01(f);

(g) easements, rights-of-way, covenants, conditions, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects or matters that would be disclosed in an accurate survey affecting real
property which, in the aggregate, do not in any case materially and adversely
interfere with the ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(b)(ii); provided
that (i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens and (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(j)(i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of any Borrower or any other Loan Party or (B) secure
any Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
any Borrower or

 

Credit Agreement

109



--------------------------------------------------------------------------------

any of the Restricted Subsidiaries or by a statutory provision, to terminate any
such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business or (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 7.02(f), Section 7.02(i) or Section 7.02(m) to be applied against the
purchase price for such Investment and (B) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05, in each case
under this clause (i), solely to the extent such Investment or Disposition, as
the case may be, would have been permitted on the date of the creation of such
Lien and (ii) on earnest money deposits of cash or Cash Equivalents made by any
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(n) Liens on property of any Foreign Subsidiary securing Indebtedness of such
Foreign Subsidiary permitted under Section 7.03(c)(iv);

(o) Liens in favor of a Borrower, a Loan Party or a Restricted Subsidiary
securing Indebtedness permitted under Section 7.03(b)(v), Section 7.03(c)(iv)
and Section 7.03(c)(v);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary,
in each case after the date hereof (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary) and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and
after-acquired property subjected to a Lien pursuant to terms existing at the
time of such acquisition, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby
(or, as applicable, any modifications, replacements, renewals or extension
thereof) is permitted under Section 7.03;

(q) Liens arising from precautionary Uniform Commercial Code financing statement
filings (or similar filings under other applicable Law) regarding leases entered
into by any Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Borrower or any of
the Restricted Subsidiaries in the ordinary course of business and not
prohibited by this Agreement;

(s) Permitted Encumbrances;

 

Credit Agreement

110



--------------------------------------------------------------------------------

(t) other Liens securing Indebtedness or other obligations permitted under this
Agreement and outstanding in an aggregate principal amount not to exceed
$150,000,000;

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of any Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the BV
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of any Borrower or any
Restricted Subsidiary in the ordinary course of business;

(v) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(w) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(x) ground leases in respect of real property on which facilities owned or
leased by the BV Borrower or any of its Subsidiaries are located;

(y) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(z) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(aa) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties in the ordinary course of business;

(bb) any exclusive or non-exclusive licenses granted under any IP Rights that do
not secure or is not granted in connection with incurrence of Indebtedness;

(cc) Liens on Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” incurred in connection with any
Qualified Securitization Financing and Liens arising from precautionary UCC
filings regarding the sale of Securitization Assets and related assets of the
type specified in the definition of “Securitization Financing” by the BV
Borrower or any Restricted Subsidiary in connection with any Qualified
Securitization Financing;

(dd) Liens securing Permitted Pari Passu Secured Refinancing Debt and Permitted
Junior Secured Refinancing Debt; and

(ee) to the extent not waived by a bank pursuant to the relevant Dutch Security
Document, any Lien or set-off arrangements entered into by the BV Borrower or
any Dutch Subsidiary in the ordinary course of its banking arrangements which
arise from the general banking conditions (algemene bankvoorwaarden).

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by Parent, any Borrower or any Restricted Subsidiary in assets
that were Cash Equivalents when such Investment was made;

 

Credit Agreement

111



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors, members of management, and
employees of Parent, any Borrower or any Restricted Subsidiary (i) in an
aggregate amount not to exceed $10,000,000 at any time outstanding, for
business-related travel, entertainment, relocation and analogous ordinary
business purposes, or (ii) in connection with such Person’s purchase of Equity
Interests of Ultimate Parent in an aggregate amount not to exceed $10,000,000 at
any time outstanding (determined without regard to any write-downs or write-offs
of such loans or advances);

(c) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Loan Party or in any other
Restricted Subsidiary that is also not a Loan Party or (iii) by Loan Parties in
any Restricted Subsidiaries that are not Loan Parties in an aggregate amount not
to exceed $100,000,000 at any time outstanding (in the case of clause (iii),
determined without regard to any write-downs or write-offs of such Investments);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business, and Investments consisting of
Guarantees of any supplier’s obligations in respect of commodity contracts,
including Swap Contracts, solely to the extent such commodities related to the
materials or products to be purchased by the Borrower Parties;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions, Restricted Payments and Capital Expenditures permitted by
Section 7.01, Section 7.03, Section 7.04, Section 7.05, Section 7.06 and
Section 7.14, respectively;

(f) Investments existing or contemplated on the date hereof and set forth on
Schedule 7.02(f) and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this
Section 7.02;

(g) Investments in Swap Contracts permitted by Section 7.03;

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of all or substantially all of the assets
or business of, any Person, or of assets constituting a business unit, a line of
business or division of, such Person, or of all of the Equity Interests (other
than directors’ qualifying shares) in a Person that, upon the consummation
thereof, will be owned directly by a Borrower or one or more of their respective
wholly owned Subsidiaries (including, without limitation, as a result of a
merger or consolidation); provided that, with respect to each such purchase or
other acquisition made pursuant to this Section 7.02(i) (each of the foregoing,
a “Permitted Acquisition”):

(A) each applicable Loan Party and any such newly created or acquired Subsidiary
shall, or will within the times specified therein, have complied with the
applicable requirements of Section 6.12;

(B) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Event of Default shall have occurred and
be continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Total Leverage Ratio as of the date of the most recent
financial statements which have been delivered pursuant to Section 6.01, on a
Pro Forma Basis, shall not exceed

 

Credit Agreement

112



--------------------------------------------------------------------------------

6.25:1.0 and such compliance shall be evidenced by a certificate from the Chief
Financial Officer or Treasurer (or other equivalent officer) of the BV Borrower
demonstrating such compliance calculation in reasonable detail; and

(C) the BV Borrower shall have delivered to the Administrative Agent, on behalf
of the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(i) have been satisfied or will be satisfied (x) with respect to
clause (A), within the times specified on Section 6.12 (as the same may be
extended in accordance therewith) and (y) with respect to clause (B), on or
prior to the consummation of such purchase or other acquisition.

(j) Investments in the ordinary course of business consisting of
(i) indorsements for collection or deposit or (ii) customary trade arrangements
with customers;

(k) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or disputes with, any Person arising in the ordinary course
of business and upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(l) loans and advances to Parent in lieu of, and not in excess of the amount of
(after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments permitted to be made to Parent in
accordance with Section 7.06;

(m) so long as immediately after giving effect to any such Investment, no Event
of Default has occurred and is continuing, other Investments that do not exceed
$40,000,000 in any fiscal year (such amount to be increased to (A) $50,000,000,
if the Senior Secured Net Leverage Ratio as of the last day for which financial
statements have been delivered pursuant to Section 6.01 was less than 2.0:1.0
and (B) $60,000,000 if the Senior Secured Net Leverage Ratio as of the last day
of the immediately preceding four fiscal quarters was less than 1.5:1.0) (such
applicable amount, the “Permitted Other Investment Amount”); provided that the
Permitted Other Investment Amount may be increased by (x) the amount of any
Eligible Equity Proceeds which are Not Otherwise Applied, (y) if the Senior
Secured Net Leverage Ratio-based tests referred to in clause (A) or (B) of the
first parenthetical above in this clause (m) shall have been satisfied, an
amount equal to 100% of the Available Amount and (z) the sum of the Rollover
Amounts for the two preceding fiscal years, to the extent that such Rollover
Amounts shall not have been used to make Capital Expenditures pursuant to
Section 7.14 (provided that the BV Borrower shall promptly notify the
Administrative Agent of any application of any Rollover Amount or pursuant to
this clause (m)); provided further that (1) to the extent the aggregate amount
of Investments made pursuant to this clause (m) in any fiscal year is less than
the Permitted Other Investment Amount, the amount of such difference may be
carried forward and used to make Investments pursuant to this clause (m) in the
two immediately succeeding fiscal years and (2) for any fiscal year, the amount
of Investments that would otherwise be permitted in such fiscal year pursuant to
this clause (m) may be increased by an amount not to exceed the Permitted Other
Investment Amount (any amount so utilized, the “Investment Pull-Forward Amount”)
(provided that the Investment Pull-Forward Amount in respect of any fiscal year
shall reduce, on a dollar-for-dollar basis, the Permitted Other Investment
Amount in respect of the immediately succeeding fiscal year);

(n) advances of payroll payments to employees in the ordinary course of
business;

 

Credit Agreement

113



--------------------------------------------------------------------------------

(o) Guarantees by any Borrower or any Restricted Subsidiary of leases (other
than Capitalized Leases), contracts, or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(p) Investments in Unrestricted Subsidiaries; provided that (i) immediately
after giving effect to any such Investment, the fair market value of the assets
of the applicable Unrestricted Subsidiary, when aggregated with the fair market
value of the assets of all other Unrestricted Subsidiaries, shall not exceed
$25,000,000 and (ii) no Default has occurred and is continuing or will occur and
be continuing immediately after giving effect to any such Investment;

(q) any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including, without limitation, Investments of funds
held in accounts permitted or required by the arrangements governing such
Qualified Securitization Financing or any related Indebtedness;

(s) Investments consisting of promissory notes issued by any Loan Party to
future, present or former officers, directors and employees, members of
management, or consultants of the BV Borrower or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Ultimate Parent, to the extent the
applicable Restricted Payment is permitted by Section 7.06;

(t) earnest money required in connection with Permitted Acquisitions;

(u) Investments consisting of loans and advances to the Parent and its
Subsidiaries in connection with the reimbursement of expenses incurred on behalf
of the Loan Parties in the ordinary course of business;

(v) capitalization or forgiveness of any Indebtedness owed to any Loan Parties
by any other Loan Parties;

(w) Investments to the extent the consideration paid therefor consists solely of
Equity Interests of the Parent;

(x) Investments constituting any part of the Permitted Reorganization; and

(y) Investments consisting of any guarantee granted pursuant to a declaration of
joint and several liability used for the purpose of Section 2:403 of the Dutch
Civil Code (and any residual liability under such declaration arising pursuant
to section 2:404(2) of the Dutch Civil Code).

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness evidenced by the Senior Notes and any Permitted Refinancing
thereof (which may be incurred by any Borrower, notwithstanding anything to the
contrary in the definition of the term Permitted Refinancing);

(b) In the case of any Loan Party:

(i) Indebtedness of the Loan Parties under the Loan Documents and other
Indebtedness incurred pursuant to Section 2.14;

 

Credit Agreement

114



--------------------------------------------------------------------------------

(ii) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) to finance the purchase, repair or
improvement of fixed or capital assets within the limitations set forth in
Section 7.01(i) and any Permitted Refinancing thereof; provided that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $50,000,000;

(iii) (A) Indebtedness in an aggregate principal amount for all Loan Parties not
to exceed $150,000,000 at any time outstanding; provided that the Loan Parties
may incur additional Indebtedness pursuant to this Section 7.03(b)(iii) so long
as after giving effect thereto the Total Leverage Ratio shall not exceed
6.25:1.0 and (B) Permitted Subordinated Indebtedness for all Loan Parties (1) in
an aggregate amount not to exceed $200,000,000 and (2) in an aggregate amount in
excess of $200,000,000, solely to the extent that the full amount of Net Cash
Proceeds of any such Indebtedness in excess of $200,000,000 is applied to prepay
Term Loans pursuant to Section 2.05(b)(v);

(iv) (A) Permitted Subordinated Indebtedness incurred to finance Permitted
Acquisitions, and, upon notice to the Administrative Agent of its intention to
do so upon receipt of the proceeds thereof, such Permitted Subordinated
Indebtedness may be incurred up to 180 days prior to the consummation of any
such Permitted Acquisition so long as the Net Cash Proceeds of such Indebtedness
are utilized within 180 days of the incurrence thereof to finance such Permitted
Acquisition (or if not so utilized within such time period and not otherwise
permitted under this Section 7.03, solely to the extent the Net Cash Proceeds of
such Indebtedness are applied to prepay Term Loans pursuant to
Section 2.05(b)(v)), (B) Indebtedness assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (C) Indebtedness owed to the seller of any
property acquired in a Permitted Acquisition on an unsecured subordinated basis,
which subordination shall be on terms reasonably satisfactory to the
Administrative Agent, in each case under this clause (iv), so long as both
immediately prior and after giving effect thereto (x) no Event of Default shall
exist or result therefrom, and (y) the Total Leverage Ratio as of the last day
for which financial statements have been delivered pursuant to Section 6.01,
after giving Pro Forma Effect to such Permitted Acquisition and the assumption,
incurrence or issuance of such Indebtedness, and, in each case, any Permitted
Refinancing thereof shall not exceed 6.25:1.0;

(v) Indebtedness of any Loan Party or any Subsidiary that is not a Loan Party
owing to any other Loan Party or any Subsidiary that is not a Loan Party in
respect of an Investment permitted by Section 7.02; provided that all such
Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan Party
must be expressly subordinated to the Obligations of such Loan Party, it being
understood that such Loan Party may make payments thereon prior to the
occurrence (but not during the continuance) of an Event of Default;

(vi) Indebtedness consisting of promissory notes issued by any Loan Party to
future, present or former officers, directors and employees, members of
management, or consultants of the BV Borrower or any of its Subsidiaries or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Ultimate Parent, to the extent the
applicable Restricted Payment is permitted by Section 7.06;

(c) In the case of the BV Borrower and its Restricted Subsidiaries:

 

Credit Agreement

115



--------------------------------------------------------------------------------

(i) Existing Indebtedness outstanding on the date hereof and listed on Schedule
7.03(c)(i) and any Permitted Refinancing thereof;

(ii) Indebtedness in respect of Swap Contracts incurred in the ordinary course
of business and not for speculative purposes and Guarantees of suppliers’
obligations permitted pursuant Section 7.02(d);

(iii) Guarantees by any Borrower or any Restricted Subsidiary in respect of
Indebtedness of any Borrower or such Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Junior Financing shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the applicable Guaranty to the extent
required by Section 6.12 and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination provisions of such Indebtedness;

(iv) Indebtedness of Restricted Subsidiaries in an aggregate principal amount at
any time outstanding for all such Persons taken together not exceeding
$100,000,000;

(v) Indebtedness (other than for borrowed money) subject to Liens permitted
under Section 7.01;

(vi) Indebtedness representing deferred compensation to employees of any
Borrower or any Restricted Subsidiary incurred in the ordinary course of
business;

(vii) Indebtedness incurred in a Permitted Acquisition or Disposition under
agreements providing for indemnification, the adjustment of the purchase price
or similar adjustments;

(viii) Indebtedness consisting of obligations of any Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions and Permitted Acquisitions;

(ix) Cash Management Obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts;

(x) Indebtedness consisting of (A) the financing of insurance premiums or
(B) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xi) Indebtedness incurred by any Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

 

Credit Agreement

116



--------------------------------------------------------------------------------

(xii) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees provided by any
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit related thereto, in each case in the ordinary course of business or
consistent with past practice;

(xiii) Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

(xiv) Attributable Indebtedness and Indebtedness incurred in connection with
sale-leaseback transactions permitted under Section 7.05(f);

(xv) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest to the extent such Debt is permitted hereunder;

(xvi) Indebtedness of Foreign Subsidiaries under lines of credit in an aggregate
principal amount at any time outstanding for all such Persons taken together not
to exceed $75,000,000;

(xvii) any joint and several liability arising as a result of (the establishment
of) a fiscal unity (fiscale eenheid) and any guarantee granted pursuant to a
declaration of joint and several liability used for the purpose of Section 2:403
of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code);

(xviii) Credit Agreement Refinancing Indebtedness;

(xix) Indebtedness constituting part of the Permitted Reorganization

(xx) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to the BV Borrower or any of its
Restricted Subsidiaries, other than a Securitization Subsidiary (except for
Standard Securitization Undertakings) in an aggregate principal amount at any
time outstanding not to exceed $100,000,000; and

(xxi) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (xx).

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, except that:

(a) any Restricted Subsidiary may merge with or liquidate into (i) any Borrower
(including a merger, the purpose of which is to reorganize any Borrower into a
new jurisdiction so long as (x) the US Borrower remains organized under the laws
of the United States, any state thereof or the District of Columbia and (y) the
BV Borrower remains organized under the Laws of its current jurisdiction or the
laws of the United States, any state thereof or the District of Columbia (the
requirements set forth in this clause (y) and the foregoing clause (x),
collectively, the “Jurisdictional Requirements”)); provided that such Borrower
shall be the continuing or surviving Person or the continuing or surviving
Person shall expressly assume the obligations of such Borrower in a manner
reasonably acceptable to the Administrative Agent, or (ii) any one or more other
Restricted Subsidiaries; provided that when any

 

Credit Agreement

117



--------------------------------------------------------------------------------

Restricted Subsidiary that is a Loan Party is merging with another Restricted
Subsidiary, (A) a Loan Party shall be the continuing or surviving Person or
(B) to the extent constituting an Investment, such Investment must be an
Investment permitted by Section 7.02 and any Indebtedness corresponding to such
Investment must be permitted by Section 7.03;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than any Borrower) may liquidate or dissolve or change its legal form if
the BV Borrower determines in good faith that such action is in the best
interests of the business of the BV Borrower;

(c) so long as no Event of Default exists or would result therefrom, the BV
Borrower or any Restricted Subsidiary may merge with any other Person in order
to (i) effect an Investment permitted pursuant to Section 7.02 (provided that
(A) the continuing or surviving Person shall be a Restricted Subsidiary, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.12 and (B) to the extent constituting an Investment,
such Investment must be a permitted Investment in accordance with Section 7.02)
or (ii) to effect the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 6.15; provided that if any Borrower is a party to any
transaction effected pursuant to this Section 7.04(c), (1) such Borrower shall
be the continuing and surviving Person or the continuing or surviving Person
shall expressly assume the obligations of such Borrower in a manner reasonably
acceptable to the Administrative Agent and (2) the Jurisdictional Requirements
shall be satisfied;

(d) the BV Borrower and its Restricted Subsidiaries may consummate the Permitted
Reorganization; and

(e) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation or consolidation, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05, may be effected; provided that
if any Borrower is a party to any transaction effected pursuant to this
Section 7.04(e), (i) such Borrower shall be the continuing or surviving Person
or the continuing or surviving Person shall expressly assume the obligations of
such Borrower in a manner reasonably acceptable to the Administrative Agent and
(ii) the Jurisdictional Requirements shall be satisfied.

SECTION 7.05. Dispositions. Make any Disposition except:

(a) Dispositions of obsolete, used, surplus or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrowers and the Restricted Subsidiaries;

(b) Dispositions of inventory, cash and immaterial assets in the ordinary course
of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property by any Borrower or any Restricted Subsidiary to any
Borrower or any other Restricted Subsidiary (including any such Disposition
effected pursuant to a merger, liquidation or dissolution); provided that if the
transferor of such property is a Guarantor or a Borrower (i)

 

Credit Agreement

118



--------------------------------------------------------------------------------

the transferee thereof is either a Borrower or a Guarantor, (ii) the transferee
is not a Loan Party and (A) the fair market values of such property is paid in
cash or Cash Equivalents to such Borrower or Guarantor or (B) the aggregate fair
value of such property that does not satisfy clause (A) doe not exceed
$25,000,000 in any fiscal year plus the cumulative unused amounts under this
clause (B) for all prior fiscal years since the Closing Date or (iii) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 7.02;

(e) Dispositions permitted by Section 7.02, Section 7.04 and Section 7.06 and
Liens permitted by Section 7.01;

(f) Dispositions by any Borrower or any Restricted Subsidiary of property
pursuant to sale-leaseback transactions; provided that (i) the fair market value
of all property so Disposed of shall not exceed $80,000,000 from and after the
Closing Date, (ii) the purchase price for such property shall be paid to the
relevant Borrower or such Restricted Subsidiary for not less than 75% cash
consideration and (iii) all Net Cash Proceeds resulting from the Disposition
pursuant to this Section 7.05(f) of Property with a fair market value in excess
of $40,000,000 shall be applied to prepay Term Loans pursuant to
Section 2.05(b)(i);

(g) Dispositions of Cash Equivalents;

(h) Dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof;

(i) leases, subleases, or sublicenses of property, and Dispositions of IP Rights
in the ordinary course of business, in each case that do not materially
interfere with the business of the Borrowers and the Restricted Subsidiaries,
and Dispositions of IP Rights under a research or development agreement in which
the other party receives a license to IP Rights that result from such agreement;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property by any Borrower or any Restricted Subsidiary not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) the Consolidated EBITDA generated by or attributable to all
such property Disposed of in any fiscal year of the BV Borrower shall not exceed
10% of Consolidated EBITDA of the BV Borrower and its Subsidiaries for the
cumulative period since the Closing Date (excluding any property disposed of in
a Disposition or series of related Dispositions involving an aggregate fair
market value of less than $5,000,000) and (iii) the sale price for such property
(if in excess of $10,000,000) shall be paid to such Borrower or such Restricted
Subsidiary for not less than 75% cash consideration;

(l) Dispositions of Investments in Joint Ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties forth
in, joint venture arrangements and similar binding arrangements in effect on the
Closing Date; and

(m) Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights owned by each Loan Party and its Subsidiaries which, in
the reasonable good faith determination of the BV Borrower or any Restricted
Subsidiary, are uneconomical, negligible, obsolete or otherwise not material in
the conduct of its business (it being understood and agreed that no Material
Intellectual Property may be Disposed of in reliance on this clause (m));

 

Credit Agreement

119



--------------------------------------------------------------------------------

(n) Dispositions of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to any Borrower or to another Restricted Subsidiary;
provided that if the transferor in such a transaction is a Guarantor or a
Borrower, then (i) the transferee must either be a Borrower or a Guarantor or
(ii) to the extent constituting an Investment, such Investment must be an
Investment permitted by Section 7.02 and any Indebtedness corresponding to such
Investment must be permitted by Section 7.03;

(o) Dispositions of the Controls Business, provided that such Dispositions shall
be for fair value and the payments received in respect thereof shall consist of
at least 75% in cash and Cash Equivalents;

(p) sales of non-core assets acquired in connection with Permitted Acquisitions
which are not used in the business of the Loan Parties;

(q) any disposition of real property to a Governmental Authority as a result of
a condemnation of such real property;

(r) exclusive or non-exclusive licenses or similar agreements in respect of IP
Rights;

(s) any sale, lease, transfer or other disposition of any assets, or any grant
of any option or other right to purchase, lease or otherwise acquire any assets,
by the BV Borrower or any of its Restricted Subsidiaries, which constitutes part
of the Permitted Reorganization;

(t) any sale, lease, transfer or other disposition of the property and assets
set forth on Schedule 7.05(t);

(u) (x) sales of Securitization Assets and related assets of the type specified
in the definition of “Securitization Financing” to a Securitization Subsidiary
in connection with any Qualified Securitization Financing and (y) transfers of
Securitization Assets and related assets of the type specified in the definition
of “Securitization Financing” (or a fractional undivided interest therein) by a
Securitization Subsidiary in a Qualified Securitization Financing;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (d), (e), (h), (i), (j), (m), (n), (o),
(p), (q), (s), (t), and (u)), shall be for not less than the fair market value
of such property at the time of such Disposition. To the extent any Collateral
is Disposed of as expressly permitted by this Section 7.05 to any Person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent is hereby authorized
by the Lenders to take any actions deemed appropriate in order to effect the
foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to any Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to (i) a Borrower or such Restricted
Subsidiary and (ii) to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests);

(b) the Borrowers and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person;

 

Credit Agreement

120



--------------------------------------------------------------------------------

(c) the Borrowers and the Restricted Subsidiaries may make Restricted Payments
necessary to consummate the Transactions;

(d) to the extent constituting Restricted Payments, the Borrowers and the
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.04, Section 7.05 or Section 7.08;

(e) the BV Borrower and the Restricted Subsidiaries may make Restricted Payments
to Parent:

(i) the proceeds of which will be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay) the
tax liability for each relevant jurisdiction in respect of consolidated,
combined, unitary or affiliated returns filed by or on behalf of the Ultimate
Parent; provided that such proceeds are limited to the tax liability
attributable to the BV Borrower and the Restricted Subsidiaries determined as if
the BV Borrower and the Restricted Subsidiaries filed separately;

(ii) the proceeds of which shall be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay) the
Ultimate Parent’s (or any Ultimate Parent Entity’s) operating expenses incurred
in the ordinary course of business and other corporate overhead costs and
expenses (including, without limitation, administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, in an aggregate amount not to
exceed $10,000,000 in any fiscal year plus any reasonable and customary
indemnification claims made by directors or officers of the Ultimate Parent (or
any Ultimate Parent Entity) attributable to the ownership or operations of the
Borrowers and the Restricted Subsidiaries;

(iii) the proceeds of which shall be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
franchise taxes and other fees, taxes and expenses required to maintain the
Ultimate Parent’s (or any Ultimate Parent Entity’s) corporate existence;

(iv) the proceeds of which will be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of the Ultimate Parent held by any future, present or former
employee, director, officer, member of management or consultant of the Ultimate
Parent or any of its Subsidiaries (or the estate, family members, spouse or
former spouse of any of the foregoing); provided that the aggregate amount of
Restricted Payments made under this clause (e)(iv) does not exceed in any
calendar year $15,000,000 (with unused amounts in any calendar year being
carried over to succeeding calendar years); and provided further that such
amount in any calendar year may be increased by an amount not to exceed (1) the
cash proceeds from the sale of Equity Interests to employees, directors,
officers, members of management or consultants of the Ultimate Parent or of its
Subsidiaries that occurs after the Closing Date to the extent such proceeds
constitute Eligible Equity Proceeds plus (2) the amount of any cash bonuses
otherwise payable to employees, directors, officers, members of management or
consultants of the Ultimate Parent or any of its Subsidiaries (or the estate,
family members, spouse or former spouse of any of the foregoing) in connection
with the Transactions that are foregone in return for the receipt of Equity
Interests of the Ultimate Parent pursuant to a deferred compensation plan of
such Person plus (3) the cash proceeds of key man life insurance policies
received by the Ultimate Parent (to the extent such proceeds are contributed to
the BV Borrower) or any Borrower or

 

Credit Agreement

121



--------------------------------------------------------------------------------

any Restricted Subsidiary after the Closing Date (provided that the BV Borrower
may elect to apply all or any portion of the aggregate increase contemplated by
clauses (1), (2) and (3) above in any calendar year) less (4) the amount of any
Restricted Payments previously made pursuant to clauses (1), (2) and (3) of this
clause (e)(iv);

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing or consummation of such Investment or at future
times as may be scheduled at the time of such closing or consummation to be made
thereafter in connection therewith and (B) the Ultimate Parent shall,
immediately following the closing or consummation thereof, cause or have caused
(1) all property acquired (whether assets or Equity Interests) to be contributed
to a Borrower or a Loan Party (or a Person that will become a Loan Party upon
receipt of such contribution) or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into a Borrower or a Loan Party
in order to consummate such Permitted Acquisition, in each case, in accordance
with the requirements of Section 6.12;

(vi) the proceeds of which shall be used by the Parent for distribution to the
Ultimate Parent to make (or to make a Restricted Payment to enable it to make)
cash payments in lieu of the issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Ultimate Parent; provided that any such
cash payment shall not be for the purpose of evading the limitations set forth
in this Section 7.06 (as determined in good faith by the board of directors or
the managing board, as the case may be, of the BV Borrower (or any authorized
committee thereof));

(vii) the proceeds of which shall be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
fees and expenses (other than to Affiliates) related to any unsuccessful equity
or debt offering permitted by this Agreement;

(viii) the proceeds of which shall be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
customary salary, bonus and other benefits payable to officers and employees of
the Ultimate Parent to the extent such salaries, bonuses and other benefits are
directly attributable to the ownership or operations of the Borrowers and the
Restricted Subsidiaries; and

(ix) the proceeds of which shall be used by the Parent for distribution to the
Ultimate Parent to pay (or to make a Restricted Payment to enable it to pay)
amounts owing pursuant to the Sponsor Management Agreement, the Shareholders
Agreement or other amounts of the type described in Section 7.08(d),
Section 7.08(h) or Section 7.08(j), in each case to the extent the applicable
payment would be permitted under the applicable clause in Section 7.08 if such
payment were to be made by a Borrower Party;

(f) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, in addition to the foregoing Restricted
Payments, the Ultimate Parent, the Parent, the Borrowers and the Restricted
Subsidiaries may make additional Restricted Payments to their respective
shareholders in an aggregate amount not to exceed $40,000,000 in any calendar
year (such amount to be increased to (A) $50,000,000 in any calendar year if the
Senior Secured Net Leverage Ratio as of the last day for which financial
statements have been delivered pursuant to Section 6.01 was less than 2.0:1 and
(B) $60,000,000 in any calendar year if the Senior Secured Net Leverage Ratio as
of the last day for

 

Credit Agreement

122



--------------------------------------------------------------------------------

which financial statements have been delivered pursuant to Section 6.01 was less
than 1.5:1.0) (in each case, with unused amounts in any calendar year being
carried over to succeeding calendar years); and

(g) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Senior Secured Net Leverage
Ratio as of the last day for which financial statements have been delivered
pursuant to Section 6.01 was less than 2.0:1.0 (determined on a Pro Forma Basis
after giving effect to any Restricted Payment to be made pursuant to this
Section 7.06(g)), in addition to the foregoing Restricted Payments, the Ultimate
Parent, the Parent, the Borrowers and the Restricted Subsidiaries may make
additional Restricted Payments to their respective shareholders in an amount not
to exceed the Available Amount as in effect immediately prior to the time of the
making of such Restricted Payment;

(h) any Restricted Subsidiary of the BV Borrower may declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, to the extent that the foregoing constitute part of the Permitted
Reorganization; and

(i) Restricted Payments in respect of any guarantee granted pursuant to a
declaration of joint and several liability used for the purpose of Section 2:403
of the Dutch Civil Code (and any residual liability under such declaration
arising pursuant to section 2:404(2) of the Dutch Civil Code).

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrowers and the Restricted Subsidiaries on the date hereof or any business
reasonably related, supportive, complementary or ancillary thereto.

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrowers, whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any entity that
becomes a Loan Party as a result of such transaction, (b) on fair and reasonable
terms substantially as favorable to the relevant Borrower or such Restricted
Subsidiary as would be obtainable by such Borrower or such Restricted Subsidiary
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees, costs and expenses in connection with the consummation
of the Transactions, (d) loans and other transactions by the Borrowers and the
Subsidiaries to the extent not prohibited by this Agreement, (e) entering into
employment and severance arrangements between Parent, the Borrowers and the
Restricted Subsidiaries and their respective officers and employees, as
determined in good faith by the board of directors or senior management of the
relevant Person, (f) payments by the Borrowers and the Restricted Subsidiaries
pursuant to the tax sharing agreements among Parent, the Borrowers and the
Restricted Subsidiaries on customary terms to the extent attributable to the
ownership or operations of the Borrowers and the Subsidiaries, (g) the payment
of customary fees and reimbursement of reasonable out-of-pocket costs of, and
customary indemnities provided to or on behalf of, directors, officers and
employees of Parent, the Borrowers and the Restricted Subsidiaries in the
ordinary course of business or the Sponsor or to its Affiliates, to the extent
attributable to the ownership or operations of the Borrowers and the Restricted
Subsidiaries, as determined in good faith by the board of directors or senior
management of the relevant Person, (h) the payment of fees, expenses,
indemnities or other payments pursuant to the Shareholders Agreement as such fee
and indemnity provisions are set forth in the Shareholders Agreement as in
effect on the Closing Date, (i) transactions pursuant to the other

 

Credit Agreement

123



--------------------------------------------------------------------------------

permitted agreements in existence on the Closing Date and set forth on Schedule
7.08 or any amendment thereto to the extent such an amendment is not adverse to
the Lenders in any material respect, (j) Restricted Payments permitted under
Section 7.06, (k) payments by the Borrowers and the Restricted Subsidiaries to
the Sponsor made for any customary financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including in connection with acquisitions, financings or divestitures, which
payments are approved by the board of directors of the BV Borrower in good
faith, (l) payment of reasonable compensation to officers and employees for
services actually rendered to any Loan Party or any of its Subsidiaries,
(m) stock option and compensation plans of the Loan Parties and their
Subsidiaries, (n) advances and loans to officers, directors, members of
management and employees of Parent, any Borrower or any Restricted Subsidiary to
the extent specifically permitted under Section 7.02(b), (o) Investments
consisting of promissory notes issued by any Loan Party to future, present or
former officers, directors and employees, members of management, or consultants
of the BV Borrower or any of its Subsidiaries or their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Ultimate Parent, to the extent the applicable Restricted
Payment is permitted by Section 7.06, (p) any transaction with a Securitization
Subsidiary effected as part of a Qualified Securitization Financing and
(q) other transactions specifically permitted under this Agreement (including,
without limitation, sale/leaseback transactions, Dispositions, Investments,
Indebtedness and the Permitted Reorganization).

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Senior Note Indenture or customary terms in any documentation providing for
any Permitted Refinancing thereof) that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to any Borrower or any Guarantor or to
otherwise transfer property to or invest in any Borrower or any Guarantor, or
(b) any Borrower or any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Facilities and the Obligations or under the Loan Documents;
provided that the foregoing shall not apply to Contractual Obligations which
(i) (x) arise under applicable law, (y) exist on the date hereof and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto or (z) to the extent Contractual Obligations permitted by clause (y) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of the restrictions described in clause (a) or (b) that are contained
in such Contractual Obligation, (ii) are binding on a Restricted Subsidiary at
the time such Restricted Subsidiary first becomes a Restricted Subsidiary of the
BV Borrower, so long as such Contractual Obligations were not entered into in
contemplation of such Person becoming a Restricted Subsidiary of the BV
Borrower, (iii) represent Indebtedness of a Restricted Subsidiary which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.05, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
(and excluding in any event any Indebtedness constituting any Junior Financing)
or that expressly permits Liens for the benefit of the Agents and the Lenders
with respect to the credit facilities established hereunder and the Obligations
under the Loan Documents on a senior basis without the requirement that such
holders of such Indebtedness be secured by such Liens on an equal and ratable,
or junior, basis, (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions may relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03 to the extent that such restrictions apply only to the
property or assets securing such Indebtedness, (ix) are customary provisions
restricting subletting or

 

Credit Agreement

124



--------------------------------------------------------------------------------

assignment of any lease governing a leasehold interest or (x) are customary
provisions restricting assignment or transfer of any agreement entered into in
the ordinary course of business.

SECTION 7.10. Holding Company. The Parent (a) shall not engage in any business
or activity other than (i) the ownership of all the outstanding Equity Interests
in the BV Borrower (or other Equity Interests in accordance with clause
(b) below or in connection with the Permitted Reorganization) and activities
incidental thereto, (ii) activities necessary to consummate the Transactions and
(iii) corporate maintenance activities (including the payment of taxes and
expenses associated with being a holding company), (b)shall not own or acquire
any assets (other than Equity Interests in the BV Borrower or other Subsidiaries
of the BV Borrower that are pledged to secure the Obligations pursuant to a
Collateral Document and cash and Cash Equivalents in amounts reasonably required
in connection with its permitted business activities or representing proceeds of
a Restricted Payment permitted hereunder temporarily held pending further
distribution to the Permitted Holders), (c) shall not create, incur, assume or
permit to exist any Lien on any property or asset owned by it, other than Liens
under the Loan Documents or non-consensual Liens permitted under Section 7.01,
(d) shall not incur any liabilities (other than liabilities under the Loan
Documents, unsecured Guarantees permitted hereunder, liabilities relating to the
performance of its obligations under such documents, liabilities in respect of
guarantees granted pursuant to a declaration of joint and several liability used
for the purpose of Section 2:403 of the Dutch Civil Code (and any residual
liability under such declaration arising pursuant to section 2:404(2) of the
Dutch Civil Code) and other liabilities (not including Indebtedness) incidental
to its existence and permitted business activities), (e) may make any public
offering of its common stock or any other issuance of its Equity Interests not
prohibited by Article 7, and (f) may engage in any transaction that Parent is
otherwise permitted to enter into or consummate under this Article 7.

SECTION 7.11. Senior Secured Net Leverage Ratio. Except with the consent of the
Required Revolving Credit Lenders, the Borrower Parties will not permit the
Senior Secured Net Leverage Ratio as of the last day of any Test Period ending
during any period set forth in the table below to be greater than the ratio set
forth below opposite the last day of such Test Period:

 

Test Period

   Senior Secured  Net
Leverage Ratio  

June 30, 2011-December 31, 2011

     5.00 to 1.0   

Thereafter

     5.00 to 1.0   

Notwithstanding the foregoing, this Section 7.11 shall be in effect (and shall
only be in effect) (x) when any Swing Line Loans, L/C Obligations and/or
Revolving Credit Loans then outstanding (excluding Letters of Credit that have
been Cash Collateralized to at least 100% of the undrawn amount thereof) at such
time exceed 10% of the total amount of the Revolving Credit Commitments
(including any Additional Revolving Credit Commitments) and (y) if no Swing Line
Loans, L/C Obligations and/or Revolving Credit Loans then outstanding (excluding
Letters of Credit that have been Cash Collateralized to at least 100% of the
undrawn amount thereof) at such time exceed 10% of the total amount of the
Revolving Credit Commitments (including any Additional Revolving Credit
Commitments), when determining whether a Default or Event of Default exists for
purposes of Section 4.02 in connection with the incurrence or issuance of a
Swing Line Loan, Letter of Credit and/or Revolving Credit Loan (it being

 

Credit Agreement

125



--------------------------------------------------------------------------------

understood that in all cases calculation of compliance with this Section 7.11
shall be determined as of the last day of each Test Period and shall be
calculated on a Pro Forma Basis in the case of clause (y) above).

SECTION 7.12. Amendments of Certain Documents. Amend or otherwise modify (a) any
of its Organization Documents in a manner materially adverse to the
Administrative Agent or the Lenders or (b) any term or condition of any Junior
Financing Documentation in any manner materially adverse to the interests of the
Administrative Agent or the Lenders, in each case without the consent of the
Administrative Agent; provided, that nothing in this Section 7.12 shall prevent
any Restricted Subsidiary of the BV Borrower from amending its Organization
Documents as necessary to accomplish the Permitted Reorganization.

SECTION 7.13. Accounting Changes. Make any change in (a) fiscal year or
(b) accounting policies or reporting policies except as required or permitted by
generally accepted accounting principles; provided, however, that the BV
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, the BV Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement and to the
covenants contained herein that are deemed reasonably necessary by the
Administrative Agent, and not objected to by the Required Lenders, to reflect
such change in fiscal year.

SECTION 7.14. Prepayments, Etc. of Subordinated Indebtedness. (a) Prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted) any other subordinated Indebtedness
having an aggregate principal amount of more than the Threshold Amount
(collectively, “Junior Financing”), except (i) so long as no Event of Default
shall have occurred and be continuing or would result therefrom, (x) for an
aggregate purchase price not to exceed $25,000,000; provided that, if the Senior
Secured Net Leverage Ratio as of the last day for which financial statements
have been delivered pursuant to Section 6.01 was less than 5.0:1.0, such amount
may be increased by an amount equal to the sum of (1) $25,000,000 and (2) an
amount equal to 100% of the Available Amount or (y) the refinancing thereof with
the Net Cash Proceeds of any Permitted Subordinated Indebtedness or Eligible
Equity Proceeds that are Not Otherwise Applied and (ii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests).

SECTION 7.15. Designated Senior Debt. Designate any Indebtedness (other than
under this Agreement and the other Loan Documents) of the Borrowers or the
Restricted Subsidiaries as “Designated Senior Indebtedness” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 7.16. Capital Expenditures. (a) Make any Capital Expenditures that would
cause the aggregate amount of Capital Expenditures made by the Borrowers and the
Restricted Subsidiaries in any fiscal year to exceed $150,000,000 (such amount,
subject to the last paragraph of this Section 7.16, the “Permitted Capital
Expenditure Amount”); provided that, with respect to any fiscal year of the
Borrower during which a Permitted Acquisition is consummated and for each fiscal
year subsequent thereto, the Permitted Capital Expenditure Amount applicable to
each such fiscal year shall be increased by an amount equal to the

 

Credit Agreement

126



--------------------------------------------------------------------------------

greater of (i) 200% of the quotient obtained by dividing (A) the amount of
capital expenditures (determined in accordance with GAAP) made by the acquired
entity or business for the thirty-six month period immediately preceding the
consummation of such Permitted Acquisition by (B) three (3) and (ii) 10% of the
quotient obtained by dividing (A) the net sales of the acquired entity or
business for such thirty-six month period (as set forth in the audited financial
statements of such acquired entity or business for such period or, if such
audited financial statements are not available, as set forth in the most recent
financial statements of such acquired entity or business delivered to the
relevant Borrower or Restricted Subsidiary by such acquired entity or business
or the seller thereof in connection with the purchase and sale agreement
relating to such Permitted Acquisition or otherwise in connection with such
Borrower’s or such Restricted Subsidiary’s consideration of Permitted
Acquisition) divided by (B) three (3) (such greater amount, the “Acquired
Permitted Capital Expenditure Amount”); provided further that, with respect to
the fiscal year during which any such Permitted Acquisition occurs, the
Permitted Capital Expenditure Amount applicable to such fiscal year shall be
increased by an amount equal to the product of (x) the Acquired Permitted
Capital Expenditure Amount and (y) a fraction, the numerator of which is the
number of days remaining in such fiscal year and the denominator of which is 365
or 366, if applicable; provided further that the aggregate amount of Capital
Expenditures made by the Borrowers and the Restricted Subsidiaries may be
increased by the Available Amount as in effect at such time.

(b) Notwithstanding anything to the contrary contained in clause (a) above,
(i) to the extent that the aggregate amount of Capital Expenditures made by the
Borrowers and the Restricted Subsidiaries in any fiscal year pursuant to such
clause (a) is less than the amount set forth therein, the amount of such
difference (the “Rollover Amount”) may be carried forward and used to make
Capital Expenditures in the succeeding fiscal years to the extent such Rollover
Amount shall not previously have been used to determine the permissibility of an
Investment pursuant to Section 7.02(m) and (ii) for any fiscal year, the amount
of Capital Expenditures that would otherwise be permitted in such fiscal year
pursuant to this Section 7.16 (including as a result of the application of
clause (i) of this clause (b)) may be increased by an amount not to exceed
$20,000,000 (the “CapEx Pull-Forward Amount”). The actual CapEx Pull-Forward
Amount in respect of any such fiscal year shall reduce, on a dollar-for-dollar
basis, the amount of Capital Expenditures that would have been permitted to be
made in the immediately succeeding fiscal year (provided that, other than in
respect of the 2013 fiscal year, the Borrowers and the Restricted Subsidiaries
may apply the CapEx Pull-Forward Amount in such immediately succeeding fiscal
year).

SECTION 7.17. Partnership, Etc. Become a general partner in any general or
limited partnership or Joint Venture, or permit any of its Restricted
Subsidiaries to do so, other than any Restricted Subsidiary the sole assets of
which consist of its interest in such partnership or Joint Venture.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), any amount of principal of any Loan or any L/C Borrowing, or
(ii) within five (5) Business Days after the same becomes due, any interest or
any fee payable pursuant to Section 2.09 or (iii) within ten (10) Business Days
after

 

Credit Agreement

127



--------------------------------------------------------------------------------

invoice or written demand, any other amount payable hereunder or with respect to
any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), Section 6.05(a)
(solely with respect to the Borrowers) or Section 6.11, Section 6.19 or Article
7 ; provided, that any Event of Default under Section 7.11 is subject to cure
pursuant to Section 8.04; provided, further, that any Event of Default under
Section 7.11 shall not constitute an Event of Default for purposes of any Term
Loans unless and until a period of 30 consecutive days has elapsed since the
first date on which the Required Revolving Credit Lenders have actually declared
all Revolving Credit Loans and related Obligations to be immediately due and
payable in accordance with Section 8.02 of this Agreement as a result of the
Borrowers’ failure to perform or observe any term, covenant or agreement
contained in Section 7.11 and such declaration has not been rescinded on or
before such date; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrowers; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or, as provided in Section 4.02,
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
determined, in the case of any Swap Contract, by reference to the Swap
Termination Value of such Swap Contract) having an aggregate outstanding
principal amount of not less than the Threshold Amount, or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs, the effect of which default or other event is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that this clause (e)(ii) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes a general assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

Credit Agreement

128



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which such insurer has been notified of
such judgment or order and has not denied coverage) and there is a period of
sixty (60) consecutive days during which a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or Section 7.05) or satisfaction in
full of all the Obligations (other than contingent indemnification obligations
not then due and payable or Letters of Credit that are collateralized in a
manner reasonably satisfactory to the applicable L/C Issuer), ceases to be in
full force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations (other
than contingent indemnification obligations not then due and payable or Letters
of Credit that are collateralized in a manner reasonably satisfactory to the
applicable L/C Issuer) and termination of the Aggregate Commitments or as a
result of a transaction permitted hereunder or thereunder (including under
Section 7.04 or Section 7.05)), or purports in writing to revoke or rescind any
Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02 or Section 6.12 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or Section 7.05) cease to create a valid and perfected (if
and to the extent required to be perfected under the Security Agreement) first
priority Lien on and security interest in any Collateral covered thereby that
has a value greater $10,000,000 or that is otherwise material to the business of
any Loan Party, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection (except to the
extent perfection of not required under the Security Agreement) or priority
(other than in an informational notice to the Administrative Agent), except
(i) to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements, (ii) as to
Collateral consisting of real property, to the extent that such losses are
covered by a lender’s title insurance policy and the related insurer shall not
have ultimately denied or disclaimed in writing that such losses are covered by
such title insurance, notwithstanding any initial denial or disclaimer of
coverage by the Title Company under lender’s title insurance policy, (iii) as a
result of the sale, release or other Disposition of the applicable Collateral in
a transaction permitted under the Loan Documents and (iv) relating to an
immaterial amount of the Collateral.

 

Credit Agreement

129



--------------------------------------------------------------------------------

SECTION 8.02. Remedies Upon Event of Default.

(i) If any Event of Default occurs and is continuing (other than an Event of
Default under Section 8.01(b) as a result of the Borrowers’ failure to perform
or observe any term, covenant or agreement contained in Section 7.11 unless the
conditions of the second proviso contained therein have been satisfied), the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

(ii) Subject to the first proviso in Section 8.01(b), if any Event of Default
under Section 8.01(b) occurs and is continuing as a result of the Borrowers’
failure to perform or observe any term, covenant or agreement contained in
Section 7.11, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Revolving Credit Lenders, take any or all of the
following actions:

(a) declare the Revolving Credit Commitment of each Revolving Credit Lender to
make Revolving Credit Loans and Swing Line Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such Revolving
Credit Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Revolving Credit
Loans and Swing Line Loans, all interest accrued and unpaid thereon, and all
other amounts owing or payable hereunder or under any other Loan Document under
or in respect of the Class pursuant to which Revolving Credit Loans are made to
be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Revolving Credit Lenders all rights and
remedies available to it and the Revolving Credit Lenders under the Loan
Documents or applicable laws, in each case under or in respect of the Class
pursuant to which Revolving Credit Loans are made.

 

Credit Agreement

130



--------------------------------------------------------------------------------

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 10.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;

Second, to the payment in full of the Unfunded Advances/Participations (the
amounts so applied to be distributed between or among the Administrative Agent,
the Swing Line Lender and any L/C Issuer pro rata in accordance with the amounts
of Unfunded Advances/Participations owed to them on the date of any
distribution);

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, ratably to (a) the Administrative Agent for the account of the L/C
Issuer, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit and (b) to payment of (i) that
portion of the Obligations constituting unpaid principal of the Loans, (ii) the
Secured Hedge Obligations and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fifth held by them;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not then due and payable and Letters of Credit that
are cash collateralized on terms reasonably satisfactory to the applicable L/C
Issuer) have been paid in full, to the Borrowers or as otherwise required by
Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth(b) above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, delivered to the Borrowers.

SECTION 8.04. Permitted Holders’ Right to Cure.

 

Credit Agreement

131



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary contained in this Article 8, in the
event that the Borrowers fail to comply with the requirement of the covenant set
forth in Section 7.11, until the expiration of the tenth day after the date on
which financial statements with respect to the Test Period in which such
covenant is being measured are required to be delivered pursuant to
Section 6.01, any of the Permitted Holders shall have the right to make a direct
or indirect equity investment in the Borrowers in cash (the “Cure Right”), and
upon the receipt by the Borrowers of net cash proceeds pursuant to the exercise
of the Cure Right (including through the capital contribution of any such net
cash proceeds to such Person, the “Specified Equity Contribution”), the covenant
set forth in such Section shall be recalculated, giving effect to a pro forma
increase to Consolidated EBITDA for such Test Period in an amount equal to such
net cash proceeds; provided that such pro forma adjustment to Consolidated
EBITDA shall be given solely for the purpose of determining the existence of a
Default or an Event of Default under the covenant set forth in Section 7.11 with
respect to any Test Period that includes the fiscal quarter for which such Cure
Right was exercised and not for any other purpose under any Loan Document.

(b) If, after the exercise of the Cure Right and the recalculations pursuant to
clause (a) above, the Borrowers shall then be in compliance with the
requirements of the covenant set forth in Section 7.11 during such Test Period
(including for purposes of Section 4.02), the Borrowers shall be deemed to have
satisfied the requirements of such covenant as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable Default or Event of Default under
Section 8.01 that had occurred shall be deemed cured; provided that (i) in each
four-fiscal quarter period, there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) there shall be no more than five Specified
Equity Contributions during the term of this Agreement, (iii) with respect to
any exercise of the Cure Right, the Specified Equity Contribution shall be no
greater than the amount required to cause the Borrowers to be in compliance with
the covenant set forth in Section 7.11 and (iv) all Specified Equity
Contributions will be disregarded for purposes of determining the availability
of any carve-outs with respect to the covenants contained in Article VII hereof.

ARTICLE 9

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 9.01. Authorization and Action. (a) Each Lender (in its capacities as a
Lender, a Swing Line Lender (if applicable), an Issuing Bank (if applicable) and
on behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Loans), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders, all Hedge Banks and all holders
of Notes; provided, however, that no Agent shall be required to take any action
that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrowers pursuant to the terms of this
Agreement.

(b) In furtherance of the foregoing, each Lender (in its capacities as a Lender,
a Swing Line Lender (if applicable), an Issuing Bank (if applicable) and on
behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes the Collateral Agent to act as the agent of such Lender for

 

Credit Agreement

132



--------------------------------------------------------------------------------

purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any Supplemental Collateral Agents
appointed by the Collateral Agent pursuant to Section 9.01(c) for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights or remedies
thereunder at the direction of the Collateral Agent), shall be entitled to the
benefits of this Article VII (including, without limitation, Section 9.05 as
though any such Supplemental Collateral Agents were an “Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.

(c) Any Agent may execute any of its duties under this Agreement or any other
Loan Document (including for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder at the direction of the Collateral
Agent) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Collateral Agent may also from time to
time, when the Collateral Agent deems it to be necessary or desirable, appoint
one or more trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Supplemental Collateral Agent”) with respect to all
or any part of the Collateral; provided, however, that no such Supplemental
Collateral Agent shall be authorized to take any action with respect to any
Collateral unless and except to the extent expressly authorized in writing by
the Collateral Agent. Should any instrument in writing from the Borrowers or any
other Loan Party be required by any Supplemental Collateral Agent so appointed
by the Collateral Agent to more fully or certainly vest in and confirm to such
Supplemental Collateral Agent such rights, powers, privileges and duties, the
Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. If any Supplemental Collateral Agent, or successor thereto, shall die,
become incapable of acting, resign or be removed, all rights, powers, privileges
and duties of such Supplemental Collateral Agent, to the extent permitted by
law, shall automatically vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent. No Agent shall be
responsible for the negligence or misconduct of any agent, attorney-in-fact or
Supplemental Collateral Agent that it selects in accordance with the foregoing
provisions of this Section 9.01(c) in the absence of such Agent’s gross
negligence, bad faith or willful misconduct.

SECTION 9.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence, bad faith or
willful misconduct. Without limitation of the generality of the foregoing, each
Agent: (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with the Loan Documents;
(c) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of any
Loan Document on the part of any Loan Party or the existence at any time of any
Default under the Loan Documents or to inspect the property (including the books
and records) of any Loan Party; (d) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, any Loan
Document or any other instrument or document furnished pursuant thereto; and
(e) shall incur no liability under or in respect of any Loan Document by acting
upon any

 

Credit Agreement

133



--------------------------------------------------------------------------------

notice, consent, certificate or other instrument or writing (which may be by
telegram or telecopy) believed by it to be genuine and signed or sent by the
proper party or parties.

SECTION 9.03. Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman
Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho Corporate Bank,
Ltd., Raymond James Bank, FSB and Crédit Industriel et Commercial and
Affiliates. With respect to its Commitments, the Loans made by it and any Notes
issued to it, each of Morgan Stanley Senior Funding, Inc., Barclays Bank PLC,
Goldman Sachs Bank USA, Bank of Montreal, Royal Bank of Canada, Mizuho Corporate
Bank, Ltd., Raymond James Bank, FSB and Crédit Industriel et Commercial shall
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though they were not Agents; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Morgan Stanley
Senior Funding, Inc., Barclays Bank PLC, Goldman Sachs Bank USA, Bank of
Montreal, Royal Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond James Bank,
FSB and Crédit Industriel et Commercial in their individual capacities. Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman Sachs Bank USA, Bank of
Montreal, Royal Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond James Bank,
FSB and Crédit Industriel et Commercial and their affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, any
Loan Party, any of its Subsidiaries and any Person that may do business with or
own securities of any Loan Party or any such Subsidiary, all as if Morgan
Stanley Senior Funding, Inc., Barclays Bank PLC, Goldman Sachs Bank USA, Bank of
Montreal, Royal Bank of Canada, Mizuho Corporate Bank, Ltd., Raymond James Bank,
FSB and Crédit Industriel et Commercial were not an Agents and without any duty
to account therefor to the Lenders. No Agent shall have any duty to disclose any
information obtained or received by it or any of its Affiliates relating to any
Loan Party or any of its Subsidiaries to the extent such information was
obtained or received in any capacity other than as such Agent.

SECTION 9.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 9.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrowers) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Agent under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrowers under Section 10.04, to the extent that

 

Credit Agreement

134



--------------------------------------------------------------------------------

such Agent is not promptly reimbursed for such costs and expenses by the
Borrowers. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 9.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.

(b) Each Revolving Credit Lender severally agrees to indemnify the Issuing Bank
(to the extent not promptly reimbursed by the Borrowers) from and against such
Revolving Credit Lender’s ratable share (determined as provided below) of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Issuing
Bank in any way relating to or arising out of the Letters of Credit or the Loan
Documents or any action taken or omitted by the Issuing Bank under the Letters
of Credit or the Loan Documents; provided, however, that no Revolving Credit
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Revolving Credit Lender agrees to
reimburse the Issuing Bank promptly upon demand for its ratable share of any
costs and expenses (including, without limitation, reasonable fees and expenses
of counsel) payable by the Borrowers under Section 9.04, to the extent that the
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrowers.

(c) For purposes of this Section 9.05, each Lender’s respective ratable share of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Loans outstanding at such time and owing to
such Lender, (ii) such Lender’s Pro Rata Share of the aggregate available amount
of all Letters of Credit outstanding at such time, (iii) such Lender’s unused
Term Commitments at such time and (iv) such Lender’s unused Revolving Credit
Commitments at such time; provided that the aggregate principal amount of Swing
Line Loans owing to the Swing Line Lender and of Letter of Credit Loans owing to
the Issuing Bank shall be considered to be owed to the Revolving Credit Lenders
ratably in accordance with their respective Revolving Credit Commitments. The
failure of any Lender to reimburse any Agent or the Issuing Bank, as the case
may be, promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Agent or the Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender of its obligation hereunder
to reimburse such Agent or the Issuing Bank, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent or the Issuing Bank, as the case may be,
for such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 9.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

SECTION 9.06. Successor Agents. Any Agent may resign as to any or all of the
Facilities at any time by giving written notice thereof to the Lenders and the
Borrowers and may be removed as to all of the Facilities at any time with or
without cause by the Required Lenders; provided, however, that any removal of
the Administrative Agent will not be effective until it or its Affiliate has
also been replaced as Collateral Agent, Swing Line Lender and Issuing Bank and
discharged from all of its obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right (with the
consent of the Borrowers, so long as no Event of Default has occurred or is
continuing) to appoint a successor Agent as to such of the Facilities as to
which such Agent has resigned or been removed. If no successor Agent shall have
been so appointed by the Required Lenders (or, so long as no Event of Default
has occurred or is continuing, consented to by the Borrowers), and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint a successor
Agent, which shall be a

 

Credit Agreement

135



--------------------------------------------------------------------------------

commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent as to
all of the Facilities and, in the case of a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may reasonably request, in order to continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents, such successor
Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent
as to less than all of the Facilities and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be reasonably necessary or desirable,
or as the Required Lenders may request, in order to continue the perfection of
the Liens granted or purported to be granted by the Collateral Documents, such
successor Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent as to such Facilities,
other than with respect to funds transfers and other similar aspects of the
administration of Borrowings under such Facilities, issuances of Letters of
Credit (notwithstanding any resignation as Agent with respect to the Letter of
Credit Facility) and payments by the Borrowers in respect of such Facilities,
and the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement as to such Facilities, other than as aforesaid.
If within 45 days after written notice is given of the retiring Agent’s
resignation or removal under this Section 9.06 no successor Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(a) the retiring Agent’s resignation or removal shall become effective, (b) the
retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (c) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. After
any retiring Agent’s resignation or removal hereunder as Agent as to any of the
Facilities shall have become effective, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent as to such Facilities under this Agreement.

SECTION 9.07. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “co-documentation agent,” “bookrunner,” or “lead arranger”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than to the extent expressly set forth herein and, in the
case of such Lenders, those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

ARTICLE 10

MISCELLANEOUS

SECTION 10.01. Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless (x) in the case of any amendment
necessary to implement the terms of any Additional

 

Credit Agreement

136



--------------------------------------------------------------------------------

Term Loans or Additional Revolving Credit Loans, as applicable, in accordance
with the terms hereof, in writing signed by the relevant Borrower, the
Administrative Agent and the relevant Additional Term Lenders or Additional
Revolving Credit Lenders, as applicable, and (y) in the case of any other
amendment, in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the relevant Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.01 or Section 4.02, or the waiver
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender);

(b) postpone any date scheduled for any payment of principal or interest under
Section 2.07 or Section 2.08 or fees under Section 2.03(i) or Section 2.09(a),
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Senior Secured
Net Leverage Ratio or in the component definitions thereof shall not constitute
a reduction in any rate of interest; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate;

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders”;

(e) change the definition of “Pro Rata Share”, Section 2.12(a), Section 2.13 or
Section 8.03 in any manner that would alter the pro rata sharing of payments or
other amounts required thereby without the written consent of each Lender
affected thereby; provided that the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making
such determination

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions (it being understood that a transaction permitted
under Section 7.05 shall not constitute the release of all or substantially all
of the Collateral), without the written consent of each Lender; or

(g) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release any material Guarantor from its obligations under the
Guaranty, without the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees

 

Credit Agreement

137



--------------------------------------------------------------------------------

or other amounts payable to, the Administrative Agent under this Agreement or
any other Loan Document; and (iv) Section 10.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the relevant Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

Notwithstanding anything to the contrary contained in Section 10.01, in the
event that the Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrowers and the Required Lenders, the Borrowers and the
Required Lenders shall be permitted to amend the Agreement without the consent
of the Non-Consenting Lenders to provide for (a) the termination of the
Commitment of each Non-Consenting Lender that are (x) Revolving Credit Lenders,
(y) Term Lenders or (z) both, at the election of the Borrowers and the Required
Lenders, (b) the addition to this Agreement of one or more other financial
institutions (each of which shall be an Eligible Assignee), or an increase in
the Commitment of one or more of the Required Lenders (with the written consent
thereof), so that the total Commitment after giving effect to such amendment
shall be in the same amount as the total Commitment immediately before giving
effect to such amendment, (c) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Required Lender or Lenders, as the case may be, as may be
necessary to repay in full with accrued interest, at par, the outstanding Loans
of the Non-Consenting Lenders immediately before giving effect to such amendment
and (d) such other modifications to this Agreement as may be appropriate to
effect the foregoing clauses (a), (b) and (c).

Further, notwithstanding anything to the contrary contained in Section 10.01, if
at any time after the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrowers shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or any other Loan Document shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
Section 10.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

Credit Agreement

138



--------------------------------------------------------------------------------

(i) if to any Borrower, any Guarantor, the Administrative Agent, the L/C Issuer
or the Swing Line Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02 or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the relevant
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of Section 10.02(c)), when
delivered; provided that notices and other communications to the Administrative
Agent, the L/C Issuer and the Swing Line Lender pursuant to Article 2 shall not
be effective until actually received by such Person. In no event shall a voice
mail message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic transmission (e.g.,
portable document format (“pdf”)). The effectiveness of any such documents and
signatures shall, subject to applicable Law, have the same force and effect as
manually signed originals and shall be binding on all Loan Parties, the Agents
and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all actual losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower in the absence of gross
negligence, bad faith or willful misconduct.

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

 

Credit Agreement

139



--------------------------------------------------------------------------------

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrowers agree upon and
following the Closing Date (a) to pay or reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof, and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs
of one attorney for all Lenders and the Administrative Agent (which shall be
Shearman & Sterling LLP) and such other local counsel in each foreign
jurisdiction as agreed between the Administrative Agent and the Borrowers, and
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs of counsel (which counsel shall be limited as provided in
Section 10.05). The foregoing costs and expenses shall include all reasonable
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto, and other reasonable out-of-pocket expenses incurred by
any Agent. All amounts due under this Section 10.04 shall be paid promptly (but
in any event within 30 days) following receipt by the BV Borrower or an invoice
relating thereto setting forth such expenses in reasonable detail. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent or any Lender, in its sole discretion.

SECTION 10.05. Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Arranger, each Lender and
their respective Affiliates, directors, officers, members, partners, employees,
counsel, agents, attorneys-in-fact, trustees and advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, actual
losses, actual damages, penalties, claims, demands, actions, judgments, suits,
reasonable costs, reasonable expenses and reasonable disbursements (including
Attorney Costs (which shall be limited to one (1) counsel to the Administrative
Agent and the other Indemnitees (exclusive of one local counsel to the
Administrative Agent and the other Indemnitees in each appropriate
jurisdiction), unless (x) the interests of the Administrative Agent and the
other Indemnitees are sufficiently divergent, in which case one (1) additional
counsel may be appointed and (y) if the interests of any Indemnitee or group of
Indemnitees (other than all of the other Indemnitees) are distinctly or
disproportionately affected, one (1) additional counsel for such Indemnitee or
group of Indemnitees in the case of clause (a) below)) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the syndication, execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (c) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by any Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of

 

Credit Agreement

140



--------------------------------------------------------------------------------

the Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) have been determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of any Indemnitee or any of its directors,
officers or employees or a material breach of the Loan Documents by any
Indemnitee or (y) arise from claims of any of the Lenders solely against one or
more Lenders (and not by one or more Lenders against the Administrative Agent or
one or more of the other Agents) or any of the Arrangers solely against one or
more Arrangers that have not resulted from the action, inaction, participation
or contribution of any Borrower or their respective Subsidiaries or other
Affiliates or any of their respective officers, directors, stockholders,
partners, members, employees, agents, representatives or advisors. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid promptly
(but in any event within thirty (30) days) after written demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Arranger or Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.

SECTION 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), (ii) by way of
participation in accordance with the provisions of Section 10.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(f) or Section 10.07(h), as the

 

Credit Agreement

141



--------------------------------------------------------------------------------

case may be, or (iv) to an SPC in accordance with the provisions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(d) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender (in which
case, but only in respect of amounts made available to a Dutch Borrower, the
principal amount so assigned shall not be less than €100,000 (or the equivalent
thereof in any other currency), the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent shall not be less than $2,500,000 or €2,500,000, in
the case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of any Term Loans;
(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund (but subject to clause (iv) below), each of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and, so long as no Event of Default in respect of Section 8.01(a),
Section 8.01(f) or Section 8.01(g)(i) has occurred and is continuing and except
for assignments in connection with the exchange of Lenders’ interests pursuant
to arrangements relating thereto among the Lenders following the date on which
either any Event of Default referred to in Section 8.01(f) or Section 8.01(g)(i)
shall have occurred and be continuing in respect of any Borrower or the Loans
shall have been declared immediately due and payable pursuant to Section 8.02,
each Borrower consents to such assignment (which consent shall not be
unreasonably withheld or delayed, and provided that the Borrowers shall be
deemed to have consented to any such assignment unless any Borrower shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof); (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (iii) shall not (x) apply to rights
in respect of Swing Line Loans or (y) prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis; (iv) any assignment of a Revolving Credit Commitment must be
approved by the Administrative Agent, the L/C Issuer and the Swing Line Lender
(each such consent not to be unreasonably withheld or delayed); (v) the parties
(other than the relevant Borrower unless its consent to such assignment is
required hereunder) to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (which initially may be ClearPar,
LLC) or (B) manually execute and deliver to the Administrative Agent an
Assignment and Assumption; and (vi) the assigning Lender shall deliver any Notes
evidencing such Loans to the relevant Borrower or the Administrative Agent.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of

 

Credit Agreement

142



--------------------------------------------------------------------------------

Section 3.01, Section 3.04, Section 3.05, Section 10.04 and Section 10.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, and the surrender by the assigning Lender of its
Note, the relevant Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(e), the Borrowers agree that each Participant shall be entitled to
the benefits of Section 3.01, Section 3.04 and Section 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b) and such Participant agrees to be bound by such Sections and
Section 3.06. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the relevant Borrower’s prior written consent and such Participant complies
with Section 3.01, Section 3.06 and Section 10.15 as if such Participant were a
Lender under Section 10.15. A Participant shall not be entitled to the benefits
of Section 3.01 unless the relevant Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
relevant Borrower, to comply with Section 3.01, Section 3.06 and Section 10.15
as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender,

 

Credit Agreement

143



--------------------------------------------------------------------------------

including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the relevant Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the relevant Borrower under
this Agreement (including its obligations under Section 3.01, Section 3.04 or
Section 3.05), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the relevant Borrower and the Administrative Agent, assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may, without the consent of or notice to the Administrative Agent or
any Borrower, create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and, (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise (unless such trustee is an Eligible Assignee
which has complied with the requirements of Section 10.07(b)).

(i) Notwithstanding anything to the contrary contained herein, Morgan Stanley
may, upon thirty (30) days’ notice to the Borrowers and the Lenders, resign as
L/C Issuer and/or the Swing Line Lender; provided that on or prior to the
expiration of such 30-day period with respect to Morgan Stanley’s resignation as
L/C Issuer, Morgan Stanley shall have identified a successor L/C Issuer
reasonably acceptable to the Borrowers willing to accept its appointment as
successor L/C Issuer. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Morgan Stanley as L/C Issuer or Swing
Line Lender, as the case may be, except as expressly provided above. If Morgan
Stanley resigns as L/C Issuer, it shall retain all the rights and obligations of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Morgan Stanley resigns as Swing Line Lender, it shall
retain all the rights

 

Credit Agreement

144



--------------------------------------------------------------------------------

of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

(j) Notwithstanding the foregoing or anything to the contrary set forth herein,
any Lender may, at any time, without any consent, assign all or a portion of its
rights and obligations under this Agreement (including Loans or Commitments) to
the Loan Parties or any of their Subsidiaries (x) in accordance with
Section 2.05(a)(iv) or (y) through open market purchases, in each case on a
non-pro rata basis.

(k) Notwithstanding the foregoing or anything to the contrary set forth herein,
any Lender may, at any time without any consent, assign all or a portion of its
rights and obligations under this Agreement (including Loans or Commitments) to
a Person who is or will become, after such assignment, an Affiliated Lender on a
non-pro rata basis subject to the following limitations:

(a) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II;

(b) except as previously disclosed in writing to the Administrative Agent and
the Lenders, each Affiliated Lender represents and warrants as of the date of
any assignment to such Affiliated Lender pursuant to this Section 10.07(k), that
neither the Affiliated Lender nor any Sponsor to which such Affiliated Lender is
an Affiliate, has any MNPI with respect to any Loan Party that both (x) has not
been disclosed to the assigning Lender (other than because such assigning Lender
does not wish to receive MNPI with respect to any Loan Party) prior to such date
and (y) could reasonably be expected to have a material effect upon, or
otherwise be material to, a Lender’s decision to assign Loans to such Affiliated
Lender;

(c) the aggregate principal amount of Total Outstanding Term Loans held at any
one time by Affiliated Lenders may not exceed 25% of the original principal
amount of all Total Outstanding Term Loans at such time;

(d) Affiliated Lenders may not purchase Loans under the Revolving Credit
Facility (other than from Defaulting Lenders); and

(e) in relation to a Dutch Borrower only, the principal amount of the rights
and/or obligations so assigned shall not be less than €100,000 or an equivalent
thereof in any other currency.

(l) Notwithstanding anything in Section 10.01 or the definitions of “Required
Lenders” or “Required Revolving Credit Lenders” to the contrary, for purposes of
determining whether the Required Lenders have (1) consented (or not consented)
to any amendment, modification, waiver, consent or other action with respect to
any of the terms of any Loan Document or any departure by any Loan Party
therefrom, (2) otherwise acted on any matter related to any Loan Document, or
(3) directed or required the Administrative Agent or any Lender to undertake any
action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or the
Required Revolving Credit Lenders have taken any actions.

 

Credit Agreement

145



--------------------------------------------------------------------------------

(m) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, if a proceeding under
any Debtor Relief Law shall be commenced by or against the Borrowers or any
other Loan Party at a time when such Lender is an Affiliated Lender, such
Affiliated Lender irrevocably authorizes and empowers the Administrative Agent
to vote on behalf of such Affiliated Lender with respect to the Loans held by
such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the Loans
held by it as the Administrative Agent directs; provided that such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) in connection with
any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Affiliated Lender in a manner
that is less favorable in any material respect to such Affiliated Lender than
the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrowers.

For avoidance of doubt, the foregoing limitations in subclauses (j), (k),
(l) and (m) of this Section 10.07 shall not be applicable to Affiliated Debt
Funds except for subclause (k)(e).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates’ directors, officers, members, partners,
employees, trustees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (provided that the
Agent or Lender that discloses any Information pursuant to this clause (c) shall
provide the BV Borrower prompt notice of such disclosure to the extent permitted
by applicable Law); (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions no less restrictive than those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the BV Borrower),
to any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement; (f) with the written consent of the BV Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08; (h) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); (j) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement or (k) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 10.08). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08.

 

Credit Agreement

146



--------------------------------------------------------------------------------

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrowers or any other Loan Party, any such notice being waived by
each of the Borrowers (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the BV Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) that the Administrative Agent and such Lender may have.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the assets of any Foreign Subsidiary that is not a Loan Party
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of any Borrower or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is not a
Loan Party do not constitute such an asset and (a) the provisions hereof shall
not limit, reduce or otherwise diminish in any respect the Borrowers’
obligations to make any mandatory prepayment pursuant to Section 2.05(b)(ii).

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

 

Credit Agreement

147



--------------------------------------------------------------------------------

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification obligations to the extent not
then due and payable or Letters of Credit that have been cash collateralized in
a manner satisfactory to the applicable L/C Issuer) hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding except as
set forth in Section 2.03(g).

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms. (a) (i) Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code that lends
to the US Borrower (each, a “Non-US Lender”) shall deliver to the US Borrower
and the Administrative Agent, on or prior to the date which is ten (10) Business
Days after the Closing Date (or upon accepting an assignment of an interest
herein), two duly signed, properly completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Non-US Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Non-US Lender by the US Borrower pursuant to this Agreement
or any other Loan Document) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Non-US Lender by the US Borrower
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the US Borrower and the Administrative Agent that
such Non-US Lender is entitled to an exemption from, or reduction of, United
States withholding tax, including any exemption pursuant to Section 881(c) of
the Code, and in the case of a Non-US Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the US
Borrower and the Administrative Agent that such Non-US Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10 percent
shareholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the US Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such Non-US
Lender shall (A) promptly submit to the US Borrower and the Administrative Agent
such additional duly and properly completed and signed copies of one or more of
such forms or certificates (or

 

Credit Agreement

148



--------------------------------------------------------------------------------

such successor forms or certificates as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the US Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Non-US Lender by the US Borrower
pursuant to this Agreement, or any other Loan Document, in each case, (1) on or
before the date that any such form, certificate or other evidence expires or
becomes obsolete, (2) after the occurrence of any event requiring a change in
the most recent form, certificate or evidence previously delivered by it to the
US Borrower and the Administrative Agent and (3) from time to time thereafter if
reasonably requested by the US Borrower or the Administrative Agent, and
(B) promptly notify the US Borrower and the Administrative Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

(ii) Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender), shall deliver to the US Borrower
and the Administrative Agent on the date when such Non-US Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
US Borrower or the Administrative Agent (in either case, in the reasonable
exercise of its discretion), (A) two duly signed, properly completed copies of
the forms or statements required to be provided by such Non-US Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Non-US Lender acts for its own account that is not subject
to United States withholding tax, and (B) two duly signed, properly completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Non-US Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Non-US Lender is not acting for its own account with respect to a portion
of any such sums payable to such Non-US Lender.

(iii) Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code that lends to the US Borrower shall deliver
to the US Borrower and the Administrative Agent, on or prior to the date which
is ten (10) Business Days after the Closing Date (or upon accepting an
assignment of an interest herein) and within fifteen (15) days after a
reasonable written request of the US Borrower or Administrative Agent from time
to time thereafter, a properly completed and executed IRS Form W-9 or any
successor form (including all required attachments) certifying as to such
Lender’s entitlement to an exemption from U.S. backup withholding and other
applicable forms, certificates or documents prescribed by the IRS requested by
the US Borrower or Administrative Agent. Each such US Lender shall promptly
notify the US Borrower and Administrative Agent at any time it determines that
any certificate previously delivered is no longer valid.

(iv) If any form or document referred to in this Section 10.15 requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service,
that the applicable Non-US Lender reasonably considers to be confidential, such
Lender shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.

(v) Notwithstanding any other provisions of this Section 10.15, a Lender shall
not be required to deliver any form that such Lender is not legally able to
deliver.

(vi) The US Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01(a) (and to the extent it relates to Taxes,
Section 3.01(c)) to any Non-US Lender with respect to any Taxes required to be
deducted or withheld by reason of such Non-US Lender’s failure to satisfy the
foregoing provisions of this Section 10.15(a), with respect to Taxes required to
be

 

Credit Agreement

149



--------------------------------------------------------------------------------

deducted or withheld by reason of such US Lender’s failure; provided that if
such Lender shall have satisfied the requirement of this Section 10.15(a) on the
date such Lender became a Lender to the US Borrower or ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 10.15(a) shall relieve the US Borrower of its obligation to pay any
amounts pursuant to Section 3.01 if such Lender’s failure to satisfy the
provisions of Section 10.15(a) is reasonably the result of any change in any
applicable Law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof.

(vii) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

SECTION 10.16. Process Agent. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 10.02. In
addition, each Loan Party not organized in the United States of America or a
state thereof hereby irrevocably appoints C T Corporation System (the “Process
Agent”) with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011 in the United States, as its agent to receive on behalf of such Loan
Party service of copies of the summons and complaint and any other process that
may be served in any such action or proceeding. Such service may be made by
mailing or delivering a copy of such process to such Loan Party in care of the
Process Agent at the Process Agent’s above address, and such Loan Party hereby
irrevocably authorizes and directs the Process Agent to receive such service on
its behalf. As an alternative method of service, each Loan Party not organized
in the United States of America or a state thereof also irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing of copies of such process to such Loan Party at its address specified in
Section 10.02 (such service to be effective seven days after mailing thereof).
Each Loan Party not organized in the United States of America or a state thereof
covenants and agrees that it shall take any and all reasonable action, including
the execution and filing of any and all documents, that may be necessary to
continue the designation of the Process Agent above in full force and effect,
and to cause the Process Agent to continue to act as such. Nothing in this
Section 10.16 shall affect the right of any Lender or the Administrative Agent
to serve legal process in any other manner permitted by applicable law or affect
the right of any Lender or the Administrative Agent to bring any suit, action or
proceeding against each Loan Party or its property in the courts of other
jurisdictions.

SECTION 10.17. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

Credit Agreement

150



--------------------------------------------------------------------------------

SECTION 10.18. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender, Swing Line Lender and the L/C Issuer that
each such Lender, Swing Line Lender and the L/C Issuer has executed it and the
conditions set forth in Section 4.01 shall have been satisfied or waived, and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.20. USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers and the Guarantors that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower and each Guarantor, which information
includes the name and address of each Borrower and each Guarantor and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower and each Guarantor in accordance with the
Act.

SECTION 10.21. Supplemental Obligations. In order to provide for the creation
and enforcement of security interests in Collateral under certain Foreign
Security Agreements securing all of the Secured Obligations, each of the parties
hereto hereby agrees as follows:

(a) The Borrowers hereby irrevocably and unconditionally agree and covenant with
the Administrative Agent to pay directly to the Administrative Agent, as a
creditor in its own right and not in its capacity as Administrative Agent, on
the Administrative Agent’s first demand, amounts equal to, and in the currency
of, the Secured Obligations as and when such amounts become due and payable in
accordance with the terms and conditions of any of the Loan Documents (the
obligations of the Borrowers under this Section 10.21(a), the “Supplemental
Obligations”).

(b) The Borrowers and the Administrative Agent further agree and acknowledge
that (i) the Supplemental Obligations are separate and independent from and
without prejudice to the Secured Obligations under the Loan Documents and
(ii) the Administrative Agent’s right to receive payment of the Supplemental
Obligations represents a separate and independent claim from the claims of the
Lenders to receive payments in respect of the Secured Obligations; provided that
the aggregate amount at any time owing in respect of the Supplemental
Obligations shall not exceed the aggregate amount then owing under the Secured
Obligations.

 

Credit Agreement

151



--------------------------------------------------------------------------------

(c) Any amount unconditionally and irrevocably paid by the Borrowers in
satisfaction of the Secured Obligations pursuant to the Loan Documents shall
equally reduce the aggregate amount due under the Supplemental Obligations in a
like amount, and any amount unconditionally and irrevocably received or applied
by any of the Lenders in satisfaction of the Secured Obligations, shall equally
reduce the Supplemental Obligations.

(d) If, after enforcement of the rights of the Collateral Agent and the Secured
Parties under the Collateral Documents, there are insufficient proceeds to
satisfy and discharge the Supplemental Obligations in full, the unpaid balance
of the Supplemental Obligations shall then cease to exist, without prejudice,
however, to (i) any other Obligations of the Borrower or any other Loan Party
under any of the Loan Documents and (ii) any remedies of the Agents or the
Lenders or any one of them under the Loan Documents.

(e) For the avoidance of doubt, this Section 10.21 shall not (i) be deemed to
constitute a commitment of the Administrative Agent to make any advances or
otherwise extend credit under or in respect of the Supplemental Obligations or
otherwise and (ii) create any duties or obligations on the part of the
Administrative Agent other than to hold the Supplemental Obligations.

SECTION 10.22. Affiliate Activities. Each of the Borrowers acknowledge that each
Agent, each Arranger and each Lender (and each of their respective Affiliates)
is a full service securities firm engaged, either directly or through
Affiliates, in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals. In the ordinary course of these
activities, it may make or hold a broad array of investments and actively trade
debt and equity securities (or related derivative securities) and/or financial
instruments (including bank loans) for its own account and for the accounts of
its customers and may at any time hold long and short positions in such
securities and/or instruments. Such investment and other activities may involve
securities and instruments of the Borrowers and their respective Affiliates, as
well as of other entities and Persons and their Affiliates which may (i) be
involved in transactions arising from or relating to the engagement contemplated
hereby and by the other Loan Documents, (ii) be customers or competitors of the
Borrowers and their respective Affiliates, or (iii) have other relationships
with the Borrowers and their respective Affiliates. In addition, such Agents,
Arrangers and Lenders and each of their respective Affiliates may provide
investment banking, underwriting and financial advisory services to such other
entities and Persons. Such Agents, Arrangers and Lenders and each of their
respective Affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of the Borrowers and their respective
Affiliates or such other entities. The transactions contemplated by this
Agreement and by the other Loan Documents may have a direct or indirect impact
on the investments, securities or instruments referred to in this paragraph.

SECTION 10.23. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any Borrower and their respective
Subsidiaries and any Agent, any Arranger or any Lender is intended to be or has
been created in respect of any of the transactions contemplated hereby and by
the other Loan Documents, irrespective of whether any Agent, any Arranger or any
Lender has advised or is advising any of the Borrowers and their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Agents, the Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrowers and their respective
Subsidiaries, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other

 

Credit Agreement

152



--------------------------------------------------------------------------------

hand, (C) each Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (D) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents, the Arrangers and the Lenders each is and has
been acting solely as a principal and, except as may otherwise be expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers or any of their
respective Affiliates, or any other Person and (B) neither any Agent nor any
Arranger nor any Lender has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers and the Lenders and each of their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither any Agent nor any Arranger nor any Lender has any
obligation to disclose any of such interests and transactions to the Borrowers
or any of their respective Affiliates. To the fullest extent permitted by law,
each Borrower hereby waives and releases any claims that it may have against the
Agents, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 10.24. Judgment Currency. The obligations of the Borrowers hereunder and
under the other Loan Documents to make payments in Dollars or in Euros, as the
case may be (the “Obligation Currency”), shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or a Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or Lender under this Agreement or the other
Loan Documents. If, for the purpose of obtaining or enforcing judgment against
the Borrowers or any other Loan Party in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the equivalent in such Obligation Currency of such amount (determined
by the Administrative Agent pursuant to Section 1.08 using the applicable
Exchange Rate with respect to such Obligation Currency), in each case, as of the
date immediately preceding the day on which the judgment is given (such Business
Day being hereinafter referred to as the “Judgment Currency Conversion Date”).

If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrowers covenant and agree to pay, or cause to be paid, such additional
amounts, if any (but in any event not a lesser amount), as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

For purposes of determining the Dollar Amount, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Credit Agreement

153



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SENSATA TECHNOLOGIES B.V.,
as BV Borrower By:   /s/ Geert Braaksma   Name:   Geert Braaksma   Title:  
Director SENSATA TECHNOLOGIES FINANCE COMPANY, LLC,
as US Borrower By:   /s/ Jeffrey Cote   Name:   Jeffrey Cote   Title:   Chief
Financial Officer SENSATA TECHNOLOGIES INTERMEDIATE HOLDINGS B.V.,
as Parent By:   /s/ Geert Braaksma   Name:   Geert Braaksma   Title:   Director

 

Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR

FUNDING, INC.,

individually as an Initial Lender and as

Administrative Agent, Initial L/C Issuer and

Initial Swing Line Lender

By:   /s/ Stephen King   Name:   Stephen King   Title:   Vice President

 

Credit Agreement